Exhibit 10.1

CREDIT AGREEMENT,

dated as of October 12, 2006,

by and among

KOHL’S CORPORATION,

THE LENDERS PARTY HERETO,

BANK OF AMERICA, N.A.,

as an Issuing Bank and the Syndication Agent,

JPMORGAN CHASE BANK, N.A.,

U.S. BANK, NATIONAL ASSOCIATION

and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

and

THE BANK OF NEW YORK,

as an Issuing Bank, the Swing Line Lender and the Administrative Agent

 

--------------------------------------------------------------------------------

$900,000,000

 

--------------------------------------------------------------------------------

BANC OF AMERICA SECURITIES LLC

and

BNY CAPITAL MARKETS, INC.

Joint Lead Arrangers and Book Runners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page 1. DEFINITIONS AND PRINCIPLES OF CONSTRUCTION    5   1.1.  
Definitions    5   1.2.   Principles of Construction    23 2. AMOUNT AND TERMS
OF LOANS AND LETTERS OF CREDIT    24   2.1.   Revolving Credit Loans    24  
2.2.   Notes; Maturity    24   2.3.   Swing Line Loans    24   2.4.   [Reserved]
   26   2.5.   Procedure for Borrowing    26   2.6.   Competitive Bid Procedure
   28   2.7.   Termination, Reduction or Increases in Commitments    31   2.8.  
Prepayments    32   2.9.   Use of Proceeds    33   2.10.   Letter of Credit Sub
Facility    33   2.11.   Letter of Credit Participation and Funding Commitments
   36   2.12.   Absolute Obligation With Respect to Letter of Credit Payments   
38   2.13.   Payments    38   2.14.   Extension of Revolving Credit Commitment
Period    39 3. INTEREST, FEES, YIELD PROTECTIONS, ETC.    39   3.1.   Interest
Rate and Payment Dates    39   3.2.   Fees    41   3.3.   Conversions;
Eurodollar Advances    42   3.4.   Concerning Eurodollar Interest Periods and
Swing Line Interest Periods    43   3.5.   Indemnification for Loss    43   3.6.
  Capital Adequacy    44   3.7.   Reimbursement for Increased Costs    44   3.8.
  Illegality of Funding    45   3.9.   Substituted Interest Rate    45   3.10.  
Taxes; Net Payments    46   3.11.   Substitution of Lenders    47 4.
REPRESENTATIONS AND WARRANTIES    48   4.1.   Existence and Power    48   4.2.  
Authority and Execution    48   4.3.   Binding Agreement    48   4.4.  
Litigation    49   4.5.   Absence of Defaults; No Conflicting Agreements    49  
4.6.   Compliance with Applicable Laws    49   4.7.   Governmental Regulations
   49   4.8.   Plans    49

 



--------------------------------------------------------------------------------

  4.9.    Financial Statements    50   4.10.    No Misrepresentation    50  
4.11.    Anti-Terrorism Law    50 5. CONDITIONS TO FIRST LOANS OR FIRST LETTER
OF CREDIT    51   5.1.    Evidence of Action    51   5.2.    Notes    52   5.3.
   Absence of Litigation    52   5.4.    Existing Bank Debt    52   5.5.   
Opinion of Counsel    52   5.6.    Fees and Expenses    52   5.7.    [Reserved]
   52   5.8.    Other Documents    52 6. CONDITIONS OF LENDING ALL LOANS AND
LETTERS OF CREDIT    53   6.1.    Compliance    53   6.2.    Borrowing Request;
Letter of Credit Request; Competitive Bid Request    53 7. AFFIRMATIVE COVENANTS
   53   7.1.    Financial Statements and Information    53   7.2.    Legal
Existence    55   7.3.    Insurance    55   7.4.    Performance of Obligations
   55   7.5.    Condition of Property    55   7.6.    Observance of Legal
Requirements    55   7.7.    Inspection of Property; Books and Records;
Discussions    56   7.8.    Leverage Ratio    56 8. NEGATIVE COVENANTS    56  
8.1.    Subsidiary Indebtedness    56   8.2.    Liens    56   8.3.    Merger,
Consolidations, Acquisitions and Other Changes    57   8.4.    Dispositions   
58   8.5.    [Reserved]    59   8.6.    [Reserved]    59   8.7.    Business
Changes    59   8.8.    Transactions with Affiliates    59   8.9.    Restrictive
Agreements    59   8.10.    Embargoed Person    59 9. DEFAULT    60   9.1.   
Events of Default    60   9.2.    Contract Remedies    62 10. THE ADMINISTRATIVE
AGENT    63   10.1.    Appointment    63   10.2.    Delegation of Duties    63

 

ii



--------------------------------------------------------------------------------

  10.3.    Exculpatory Provisions    63   10.4.    Reliance by Administrative
Agent    64   10.5.    Notice of Default    65   10.6.    Non Reliance on
Administrative Agent and Other Lenders    65   10.7.    Indemnification    65  
10.8.    Administrative Agent in Its Individual Capacity    66   10.9.   
Successor Administrative Agent    66   10.10.    Other Agents    67 11. OTHER
PROVISIONS    67   11.1.    Amendments and Waivers    67   11.2.    Notices   
68   11.3.    No Waiver; Cumulative Remedies    71   11.4.    Survival of
Representations and Warranties and Certain Obligations    71   11.5.    Lending
Offices    72   11.6.    Successors and Assigns    72   11.7.    Indemnity    75
  11.8.    Limitation of Liability    76   11.9.    Counterparts    76   11.10.
   Adjustments; Set off    76   11.11.    Construction    77   11.12.   
Governing Law    77   11.13.    Headings Descriptive    77   11.14.   
Severability    77   11.15.    Integration    78   11.16.    Consent to
Jurisdiction    78   11.17.    Service of Process    78   11.18.    No
Limitation on Service or Suit    78   11.19.    WAIVER OF TRIAL BY JURY    78  
11.20.    Expenses    79   11.21.    Treatment of Certain Information    80  
11.22.    USA PATRIOT Act Notice    80   11.23.    No Advisory or Fiduciary
Responsibility    80

 

iii



--------------------------------------------------------------------------------

EXHIBITS      Exhibit A      List of Revolving Credit Commitment Amounts Exhibit
B      Form of Note Exhibit C-1      Form of Borrowing Request Exhibit C-2     
Form of Letter of Credit Request Exhibit D      Form of Notice of Conversion
Exhibit E      Form of Compliance Certificate Exhibit F-1      Form of Opinion
of Counsel to the Borrower Exhibit F-2      Form of Opinion of General Counsel
of the Borrower Exhibit G      Form of Revolving Credit Increase Supplement
Exhibit H      Form of Assignment and Assumption Agreement Exhibit I      Form
of Competitive Bid Request Exhibit J      Form of Invitation to Bid Exhibit K
     Form of Competitive Bid Exhibit L      Form of Competitive Bid
Accept/Reject Letter SCHEDULES      Schedule 1.1      Existing Letters of Credit
Schedule 4.4      List of Litigation Schedule 4.8      List of Existing Pension
Plans Schedule 8.2      List of Liens Schedule 8.9      List of Existing
Restrictive Agreements

 



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of October 12, 2006, by and among KOHL’S CORPORATION,
a Wisconsin corporation (the “Borrower”), the lenders party hereto (together
with their respective assigns, the “Lenders”, each a “Lender”), BANK OF AMERICA,
N.A., (“BofA”) as an Issuing Bank (as defined below), and the syndication agent
(in such capacity, the “Syndication Agent”), JPMorgan Chase Bank, N.A., U.S.
Bank, National Association, and Wachovia Bank, National Association, as
co-documentation agents (in such capacity, the “Co-Documentation Agents”) and
THE BANK OF NEW YORK (“BNY”), as an Issuing Bank (as defined below), the swing
line lender (in such capacity, the “Swing Line Lender”), and as the
administrative agent (in such capacity, the “Administrative Agent”).

1. DEFINITIONS AND PRINCIPLES OF CONSTRUCTION

1.1. Definitions

As used in this Agreement, terms defined in the preamble have the meanings
therein indicated, and the following terms have the following meanings:

“ABR Advances”: the Revolving Credit Loans (or any portions thereof), at such
time as they (or such portions) are made and/or being maintained at a rate of
interest based upon the Alternate Base Rate.

“Accountants”: Ernst & Young LLP (or any successor thereto), or such other firm
of certified public accountants of recognized national standing selected by the
Borrower.

“Accumulated Funding Deficiency”: as defined in Section 302 of ERISA.

“Acquisition”: with respect to any Person, the purchase or other acquisition by
such Person, by any means whatsoever (including through a merger, dividend or
otherwise and whether in a single transaction or in a series of related
transactions), of (i) any Capital Stock of, or other equity securities of, any
other Person if, immediately thereafter, such other Person would be either a
Subsidiary of such Person or otherwise under the control of such Person,
(ii) any Operating Entity, or (iii) any Property of (A) any other Person or
(B) any Operating Entity, in either case other than in the ordinary course of
business, provided, however, that no acquisition of all or substantially all of
the assets of such other Person or Operating Entity shall be deemed ordinary
course of business. For purposes of this definition, “control” shall mean the
ownership of 50% or more of any class or type of the Capital Stock of any
Person.

“Additional Issuing Bank”: as defined in Section 2.10(f).

“Administrative Questionnaire”: an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance”: with respect to a Revolving Credit Loan, an ABR Advance or a
Eurodollar Advance, as the case may be.

“Adverse Claim”: a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.



--------------------------------------------------------------------------------

“Affected Advance”: as defined in Section 3.9.

“Affected Lease”: with respect to each Subsidiary of the Borrower, each lease by
such Subsidiary (as lessee) of property, plant or equipment that is
characterized or re-characterized as a Capital Lease.

“Affiliate”: as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person. For purposes of this definition, control of a Person shall mean the
power, direct or indirect, (i) to vote 10% or more of the securities or other
interests having ordinary voting power for the election of directors or other
managing Persons thereof or (ii) to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

“Agents”: the Arrangers and the Administrative Agent.

“Aggregate Credit Exposure”: at any time, the sum at such time of (i) the
outstanding principal balance of the Revolving Credit Loans and Competitive Bid
Loans of all Lenders, plus (ii) the outstanding principal balance of the Swing
Line Loans, plus (iii) an amount equal to the Letter of Credit Exposure of all
Lenders.

“Aggregate Revolving Credit Commitment Amount”: at any time, the sum at such
time of the Revolving Credit Commitment Amounts of all Lenders.

“Agreement”: this Credit Agreement, as the same may be amended, supplemented or
otherwise modified from time to time.

“Alternate Base Rate”: on any date, a rate of interest per annum equal to the
higher of (i) the Federal Funds Rate in effect on such date plus 1/2 of 1% or
(ii) the BNY Rate in effect on such date.

“Applicable Debt”: senior unsecured long term debt of the Borrower that is
unsupported by any guarantee and is otherwise non credit enhanced.

“Applicable Margin”: (a) Subject to clauses (b) and (c) of this definition,
(i) with respect to the unpaid principal balance of Eurodollar Advances and the
Letter of Credit Commissions, at all times during which the applicable Pricing
Level set forth below is in effect, the percentage set forth below under the
heading “Applicable Eurodollar and LC Margin” and adjacent to such Pricing
Level, (ii) with respect to the Facility Fee, at all times during which the
applicable Pricing Level set forth below is in effect, the percentage set forth
below under the heading “Facility Fee Margin” and adjacent to such Pricing
Level, and (iii) with respect to the Utilization Fee, at all times during which
the applicable Pricing Level set forth below is in effect, the percentage set
forth below under the heading “Utilization Fee Margin” and adjacent to such
Pricing Level:

 

6



--------------------------------------------------------------------------------

Pricing Level

   Applicable
Eurodollar
and LC
Margin     Facility Fee
Margin     Utilization Fee
Margin  

Pricing Level I

   0.150 %   0.050 %   0.050 %

Pricing Level II

   0.170 %   0.055 %   0.050 %

Pricing Level III

   0.185 %   0.065 %   0.050 %

Pricing Level IV

   0.270 %   0.080 %   0.050 %

Pricing Level V

   0.350 %   0.100 %   0.100 %

Pricing Level VI

   0.475 %   0.125 %   0.100 %

(b) In the event that two Pricing Levels would be applicable at any one time but
for this paragraph (b), then for purposes of determining the Applicable Margin,
the higher of the two such Pricing Levels (Pricing Level I being the highest
Pricing Level) shall be the applicable Pricing Level, provided that in the event
such two Pricing Levels are separated by more than one Pricing Level, the
Pricing Level that is one Pricing Level below the higher of such two Pricing
Levels shall be the applicable Pricing Level. Notwithstanding anything to the
contrary contained herein, (1) in the event that neither S&P nor Moody’s shall
rate the Applicable Debt, then from the date of such event until such date, if
any, as the Borrower shall deliver to the Administrative Agent a notice pursuant
to Section 7.1(h) that either S&P or Moody’s has issued a new rating for the
Applicable Debt, Pricing Level VI shall be the applicable Pricing Level, and
(2) in the event that either S&P or Moody’s (but not both) shall not rate the
Applicable Debt, then from the date of such event until such date, if any, as
the Borrower shall deliver to the Administrative Agent a notice pursuant to
Section 7.1(h) that such rating agency has issued a new rating for the
Applicable Debt, then for purposes of determining the Applicable Margin, the
Pricing Level that is one Pricing Level below the Pricing Level determined with
respect to the other rating agency shall be the applicable Pricing Level. Each
determination of an applicable Pricing Level shall be based on the ratings (or
lack thereof) by S&P and Moody’s as of the close of business in New York City on
such date of determination.

(c) Notwithstanding anything to the contrary contained in paragraph (b) above,
(i) Pricing Level III shall be deemed to be the applicable Pricing Level in
effect on the Effective Date, and (ii) thereafter, increases in the applicable
Pricing Level (from lower to higher) shall become effective upon the delivery by
the Borrower to the Administrative Agent of a notice pursuant to Section 7.1(h),
and decreases in the applicable Pricing Level shall become effective on the
effective date of any downgrade or withdrawal in the rating by Moody’s or S&P of
Applicable Debt. Notwithstanding anything to the contrary contained herein, no
increase in the applicable Pricing Level shall become effective upon the
occurrence or during the continuance of any Event of Default.

“Approved Fund”: with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

 

7



--------------------------------------------------------------------------------

“Arrangers”: BAS and BNY Capital Markets, each in its capacity as a Joint Lead
Arranger and Book Runner hereunder.

“Assignment and Assumption Agreement” an assignment and assumption agreement
executed by an assignor and an assignee, substantially in the form of Exhibit H.

“BAS”: Banc of America Securities LLC.

“BNY Capital Markets”: BNY Capital Markets, Inc.

“BNY Rate”: a rate of interest per annum equal to the rate of interest publicly
announced in New York City by BNY from time to time as its prime commercial
lending rate, such rate to be adjusted automatically (without notice) on the
effective date of any change in such publicly announced rate.

“Borrowing Date”: any Business Day on which (i) the Lenders make Revolving
Credit Loans, (ii) a Lender makes a Competitive Bid Loan, (iii) the Swing Line
Lender makes a Swing Line Loan, or (iv) an Issuing Bank Issues a Letter of
Credit.

“Borrowing Request”: a request for Revolving Credit Loans or a Swing Line Loan
in the form of Exhibit C 1.

“Business Day”: for all purposes other than as set forth in clause (ii) below,
(i) any day other than a Saturday, a Sunday or a day on which commercial banks
located in New York City are authorized or required by law or other governmental
action to close, and (ii) with respect to all notices and determinations in
connection with, and payments of principal and interest on, Eurodollar Advances,
any day which is a Business Day described in clause (i) above and which is also
a day on which eurodollar funding between banks may be carried on in London,
England.

“Capitalization”: at any fiscal quarter end, the sum of (i) Net Worth as of such
fiscal quarter end minus the sum, determined on a Consolidated basis, of all
investments of the Borrower and its Subsidiaries that are accounted for under
equity method accounting, and (ii) Included Indebtedness determined on a
Consolidated basis as of such fiscal quarter end.

“Capital Lease”: a lease the obligations in respect of which are required to be
capitalized by the lessee thereunder for financial reporting purposes in
accordance with GAAP.

“Capital Stock”: as to any Person, all shares, interests, partnership interests,
limited liability company interests, participations, rights in or other
equivalents (however designated) of such Person’s equity (however designated)
and any rights, warrants or options exchangeable for or convertible into such
shares, interests, participations, rights or other equity.

“Change of Control”: any one or more of the following events: (i) any “person”
or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the Exchange
Act) shall have become the “beneficial owner” (as defined in Rule 13d 3 under
the Exchange Act) of Voting Shares entitled to exercise more than 50% of the
total power of all outstanding Voting Shares of the Borrower (including any
Voting Shares which are not then outstanding of which such person

 

8



--------------------------------------------------------------------------------

or group is deemed the beneficial owner), (ii) a change in the composition of
the Managing Person of the Borrower shall have occurred in which the individuals
who constituted the Managing Person of the Borrower at the beginning of the two
year period immediately preceding such change (together with any other
individual whose election by the Managing Person of the Borrower or whose
nomination for election by the shareholders of the Borrower was approved by a
vote of at least two thirds of the members of such Managing Person then in
office who either were members of such Managing Person at the beginning of such
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the members of such Managing
Person then in office, or (iii) KDS shall cease to be a wholly-owned Subsidiary
of the Borrower, unless it has merged into the Borrower or into another
wholly-owned Subsidiary of the Borrower. For purposes of this definition, the
term “Voting Shares” shall mean all outstanding shares of any class or classes
(however designated) of Capital Stock of the Borrower entitled to vote generally
in the election of members of the Managing Person thereof.

“Charged-Off Receivable”: a Receivable (i) as to which the obligor thereof, if a
natural person, is deceased, (ii) which, consistent with the Credit and
Collection Policy, would be written off as uncollectible, (iii) which has been
identified by the Borrower or any Subsidiary thereof as uncollectible or (iv) as
to which any payment, or part thereof, remains past due for 91 days or more from
the original due date (which shall be consistent with the Credit and Collection
Policy) for such payment.

“Code”: the Internal Revenue Code of 1986, as amended from time to time, or any
successor thereto, and the rules and regulations issued thereunder, as from time
to time in effect.

“Commitment”: a Revolving Credit Commitment or the Swing Line Commitment, as the
case may be.

“Commitment Percentage”: with respect to any Lender as of any date, the
percentage as of such date equal to such Lender’s Revolving Credit Commitment
Amount divided by the Aggregate Revolving Credit Commitment Amount (or, if no
Revolving Credit Commitments then exist, the percentage equal to such Lender’s
Revolving Credit Commitment Amount on the last day upon which Revolving Credit
Commitments did exist divided by the Aggregate Revolving Credit Commitment
Amount as in effect on such day).

“Competitive Bid”: an offer by a Lender to make a Competitive Bid Loan,
substantially in the form of Exhibit K.

“Competitive Bid Accept/Reject Letter”: a notification given by the Borrower
pursuant to Section 2.6(d) substantially in the form of Exhibit L.

“Competitive Bid Loan”: a loan made pursuant to Section 2.6.

“Competitive Bid Rate”: with respect to any Competitive Bid made by a Lender
pursuant to Section 2.6, the fixed rate of interest offered by such Lender in
connection therewith.

 

9



--------------------------------------------------------------------------------

“Competitive Bid Request”: a request by the Borrower for Competitive Bids,
substantially in the form of Exhibit I.

“Competitive Interest Period”: with respect to any Competitive Bid Loan, the
period commencing on the Borrowing Date with respect to such Competitive Bid
Loan and ending on the date requested in the Competitive Bid Request with
respect to such Competitive Bid Loan, which date shall be neither earlier than
seven days, nor later than 90 days, after the Borrowing Date with respect to
such Competitive Bid Loan, provided, however, that in no event shall any
Competitive Interest Period end after the Revolving Credit Maturity Date.
Interest shall accrue from and including the first day of a Competitive Interest
Period to, but excluding, the last day of such Competitive Interest Period.

“Compliance Certificate”: a certificate substantially in the form of Exhibit E.

“Consolidated”: the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP.

“Contingent Obligation”: with respect to any Person, (i) any agreement, written
undertaking or contractual arrangement by which such Person assumes, guarantees,
endorses (other than the endorsement of instruments for deposit or collection in
the ordinary course of business), contingently agrees to purchase or provide
funds for the payment of, or otherwise becomes or is contingently liable upon,
the financial or monetary obligation or financial or monetary liability of any
other Person (excluding customary indemnification obligations arising from a
purchase and sale agreement negotiated at arm’s length and typical for
transactions of a similar nature), or agrees in writing to maintain the net
worth or working capital or other financial condition of any other Person, or
otherwise assures any creditor of such other Person in writing against loss,
including, without limitation, any operating agreement, take-or-pay contract or
application for or reimbursement agreement with respect to a letter of credit
(including any Letter of Credit), and (ii) any obligation in respect of the
liabilities of any partnership in which such Person is a general partner, except
to the extent that such liabilities of such partnership are nonrecourse to such
Person and its separate Property. The amount of any Contingent Obligation of a
Person shall be deemed to be an amount equal to the stated or determinable
amount of a primary obligation in respect of which such Contingent Obligation is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith.

“Control Person”: as defined in Section 3.6.

“Conversion Date”: the date on which: (i) a Eurodollar Advance is converted to
an ABR Advance, (ii) an ABR Advance is converted to a Eurodollar Advance or
(iii) a Eurodollar Advance is converted to a new Eurodollar Advance.

“Credit and Collection Policy”: the credit and collection policies and practices
of the Borrower and its Subsidiaries relating to Receivables, as amended,
supplemented or otherwise modified from time to time.

“Credit Parties”: the Administrative Agent, the Swing Line Lender, the Issuing
Banks and each Lender.

 

10



--------------------------------------------------------------------------------

“Default”: any event or condition which constitutes an Event of Default or
which, with the giving of notice, the lapse of time, or any other condition,
would, unless cured or waived, become an Event of Default.

“Defaulting Lender”: any Lender that (i) has failed to fund any portion of the
applicable Loans, participations in Reimbursement Obligation or participations
in Swing Line Loans required to be funded by it hereunder within three Business
Days of the date required to be funded by it hereunder unless such failure has
been cured, (ii) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless the subject of a good faith
dispute or unless such failure has been cured, or (iii) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.

“Disposition”: with respect to any Person, any sale, assignment, transfer or
other disposition by such Person, by any means, of (a) the Capital Stock of any
other Person, (b) any business, going concern or division or segment thereof, or
(c) any other Property of such Person, other than in the ordinary course of
business.

“Dollars” and “$”: lawful currency of the United States.

“Effective Date”: October 12, 2006.

“Eligible Receivable”: at any time, a Receivable:

(i) which is not a Charged-Off Receivable,

(ii) which is denominated and payable only in United States dollars in the
United States,

(iii) which satisfies all applicable requirements of the Credit and Collection
Policy, and

(iv) which is not subject to any right of rescission, set-off, counterclaim, any
other defense (including defenses arising out of violations of usury laws) of
the applicable obligor against the originator thereof, or any other Adverse
Claim, and the obligor thereon holds no right as against such originator to
cause such originator to repurchase the goods or merchandise the sale of which
shall have given rise to such Receivable (except with respect to defective goods
or returns otherwise in accordance with the originator’s usual and customary
terms).

“Employee Benefit Plan”: an employee benefit plan within the meaning of
Section 3(3) of ERISA maintained, sponsored or contributed to by the Borrower,
any of its Subsidiaries or any ERISA Affiliate.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the rules and regulations issued thereunder, as from time to
time in effect.

 

11



--------------------------------------------------------------------------------

“ERISA Affiliate”: when used with respect to an Employee Benefit Plan, ERISA,
the PBGC or a provision of the Code pertaining to employee benefit plans, any
Person which is a member of any group of organizations within the meaning of
Sections 414(b) or (c) of the Code (or, solely for purposes of potential
liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code
and the lien created under Section 302(f) of ERISA and Section 412(n) of the
Code, Sections 414(m) or (o) of the Code) of which the Borrower or any of its
Subsidiaries is a member.

“Eurodollar Advances”: collectively, the Revolving Credit Loans (or any portions
thereof), at such time as they (or such portions) are made and/or being
maintained at a rate of interest based upon the Eurodollar Rate.

“Eurodollar Interest Period”: with respect to any Eurodollar Advance requested
by the Borrower, the period commencing on, as the case may be, the Borrowing
Date or Conversion Date with respect to such Eurodollar Advance and ending seven
or fourteen days, or one, two, three or six months thereafter, as selected by
the Borrower in its irrevocable Borrowing Request or its irrevocable Notice of
Conversion, provided, however, that (i) if any Eurodollar Interest Period would
otherwise end on a day which is not a Business Day, such Eurodollar Interest
Period shall be extended to the next succeeding Business Day unless the result
of such extension would be to carry such Eurodollar Interest Period into another
calendar month, in which event such Eurodollar Interest Period shall end on the
immediately preceding Business Day and (ii) any Eurodollar Interest Period which
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Eurodollar Interest Period) shall end on the last Business Day of a calendar
month. Eurodollar Interest Periods shall be subject to the provisions of
Section 3.4.

“Eurodollar Rate”: with respect to the Eurodollar Interest Period applicable to
any Eurodollar Advance, a rate of interest per annum, as determined by the
Administrative Agent, obtained by dividing (and then rounding to the nearest
1/16 of 1% or, if there is no nearest 1/16 of 1%, then to the next higher 1/16
of 1%):

(a) the rate, as reported by BNY to the Administrative Agent, quoted by BNY to
leading banks in the interbank eurodollar market as the rate at which BNY is
offering Dollar deposits in an amount equal approximately to the Eurodollar
Advance of BNY to which such Eurodollar Interest Period shall apply for a period
equal to such Eurodollar Interest Period, as quoted at approximately 11:00 a.m.
two Business Days prior to the first day of such Eurodollar Interest Period, by

(b) a number equal to 1.00 minus the aggregate of the then stated maximum rates
during such Eurodollar Interest Period of all reserve requirements (including,
without limitation, marginal, emergency, supplemental and special reserves),
expressed as a decimal, established by the Board of Governors of the Federal
Reserve System and any other banking authority to which BNY and other major
United States money center banks are subject, in respect of eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board of Governors of the Federal Reserve System) or in respect of any other
category of liabilities including deposits by reference to which the interest
rate on Eurodollar Advances is determined or any category of

 

12



--------------------------------------------------------------------------------

extensions of credit or other assets which includes loans by non domestic
offices of any Lender to United States residents. Such reserve requirements
shall include, without limitation, those imposed under such Regulation D.
Eurodollar Advances shall be deemed to constitute Eurocurrency liabilities and
as such shall be deemed to be subject to such reserve requirements without
benefit of credits for proration, exceptions or offsets which may be available
from time to time to any Lender under such Regulation D. The Eurodollar Rate
shall be adjusted automatically on and as of the effective date of any change in
any such reserve requirement.

“Event of Default”: as defined in Section 9.1.

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

“Excluded Receivables Indebtedness”: as of any date, Indebtedness that is
secured by Receivables of the Borrower or Subsidiaries of the Borrower (but no
other Property of the Borrower or any Subsidiary thereof, other than Related
Receivable Assets), to the extent that such Indebtedness does not exceed 85% of
Eligible Receivables on a Consolidated basis.

“Excluded Taxes”: collectively, in the case of any Credit Party, (i) taxes
imposed on the net income of such Credit Party by the jurisdiction in which such
Credit Party has its situs of organization or in which such Credit Party’s
lending office is located, (ii) taxes imposed on the net income of such Credit
Party other than those taxes described in clause (i), except to the extent that
such taxes would not have been incurred but for the situs of organization, any
place of business or the activities of any Borrower, in the jurisdiction
imposing the tax, (iii) taxes (other than withholding taxes) imposed on or
measured by the gross income, gross receipts or capital of such Credit Party,
except to the extent that such taxes would not have been incurred but for the
situs of organization, any place of business or the activities of any Borrower,
in the jurisdiction imposing the tax, (iv) any withholding taxes imposed with
respect to a payment to a person who has become a Lender as a result of an
Assignment to the extent such withholding arises as a result of
Section 881(c)(3)(A) of the Code, (v) any tax imposed on a transfer of a Note,
and (vi) any tax imposed as a result of the willful misconduct of such Credit
Party.

“Executive Order”: as defined in Section 4.11.

“Existing Bank Debt”: collectively, the indebtedness of the Borrower under the
Five-Year Credit Agreement, dated as of July 10, 2002, among Kohl’s Corporation,
the lenders party thereto, Bank One, NA, as Syndication Agent, U.S. Bank,
National Association, Wachovia Bank, National Association, and Fleet Bank, as
Co-Documentation Agents, and BNY, as administrative agent thereunder, as
amended, together with all outstanding principal, accrued interest and fees and
other sums payable thereunder.

“Existing Pension Plans”: as defined in Section 4.8.

“Facility Fee”: as defined in Section 3.2(a).

“Federal Funds Rate”: for any day, a rate per annum (expressed as a decimal,
rounded upwards, if necessary, to the next higher 1/100 of 1%) equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System

 

13



--------------------------------------------------------------------------------

arranged by federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (i) if the day for which such rate is to be determined is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day, and (ii) if such rate is not so published for any day, the Federal
Funds Rate for such day shall be the average of the quotations for such day on
such transactions received by BNY from three Federal Funds brokers of recognized
standing selected by it.

“Financial Officer”: the chief financial officer of the Borrower, or such other
representative of the Borrower as shall be satisfactory to the Administrative
Agent.

“Financial Statements”: as defined in Section 4.9.

“Foreign Lender”: any Lender that is organized under the laws of a jurisdiction
other than that in which the Borrower is resident for tax purposes. For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Fronting Fee”: as defined in Section 3.2(c).

“GAAP”: generally accepted accounting principles as in effect from time to time
in the United States.

“Governmental Authority”: any foreign, federal, state, municipal or other
government, or any department, commission, board, bureau, agency, public
authority or instrumentality thereof, or any court or arbitrator.

“HIPAA”: The Health Insurance Portability and Accountability Act of 1996, as
amended from time to time, and the rules and regulations issued thereunder, as
from time to time in effect.

“Impermissible Qualification”: relative to any opinion by the Accountants as to
any financial statement delivered pursuant hereto, any qualification or
exception to such opinion: (a) which is of a “going concern” or a similar nature
with respect to the Borrower or any Significant Subsidiary, (b) which relates to
the limited scope of examination of matters relevant to such financial statement
(other than scope limitations included in the standard form of opinion utilized
by the Accountants or with respect to Persons other than the Borrower or such
Significant Subsidiary), or (c) which relates to the treatment or classification
of any item in such financial statement and which, as a condition to its
removal, would require an adjustment to such item the effect of which would be
to cause the Borrower to be in default of any of its obligations under
Section 7.8.

“Included Indebtedness”: as of any fiscal quarter end, (1) all items which
constitute, without duplication, Indebtedness of the Borrower and its
Subsidiaries on a Consolidated basis, other than (a) Indebtedness within the
meaning of clause (v) of such defined term, and (b) Indebtedness within the
meaning of clauses (ix) and (x) of such defined term solely in respect of
Indebtedness referred to in clause (a) above, minus (2) any unamortized debt
discount of the Borrower and its Subsidiaries on a Consolidated basis to the
extent not otherwise

 

14



--------------------------------------------------------------------------------

taken into consideration in the determination of Indebtedness under clause
(1) above, plus (3) an amount equal to the product of eight (8) multiplied by
Rent for the four consecutive fiscal quarters then ended.

“Included Taxes”: all taxes other than Excluded Taxes.

“Income Tax”: as to any Person, an income tax or franchise tax imposed on all or
part of the net income or net profits of such Person (including any interest,
fees, or penalties for late payment of such an income tax or franchise tax)
imposed by one of the following jurisdictions or by any political subdivision or
taxing authority thereof: (i) the United States, (ii) the jurisdiction in which
such Person is organized, (iii) the jurisdiction in which such Person’s
principal office is located, or (iv) in the case of any Credit Party, any
jurisdiction in which such Credit Party is deemed to be doing business.

“Indebtedness”: as to any Person, at a particular time, all items (other than
any indebtedness or obligations of such Person to the extent owed only to
(A) any Subsidiary of such Person, or (B) any other Person (or any Subsidiary
thereof) of which such Person is a Subsidiary) which constitute, without
duplication, (i) indebtedness for borrowed money, (ii) indebtedness in respect
of the deferred purchase price of Property (other than trade payables incurred
in the ordinary course of business), provided that some or all of the purchase
price is deferred for more than 120 days from the date such Person accepts the
property, (iii) indebtedness evidenced by notes, bonds, debentures or similar
instruments, (iv) obligations with respect to any conditional sale or title
retention agreement, (v) indebtedness arising under acceptance facilities and
the amount available to be drawn under all letters of credit issued for the
account of such Person and, without duplication, all drafts drawn thereunder to
the extent such Person shall not have reimbursed the issuer in respect of the
issuer’s payment thereof, (vi) obligations under Capital Leases to the extent
such obligations would be required to be capitalized on the balance sheet of
such Person in accordance with GAAP, (vii) obligations under interest rate or
foreign currency hedging arrangements at market value, (viii) all obligations of
such Person in respect of Capital Stock subject to mandatory redemption or
redemption at the option of the holder thereof, in whole or in part,
(ix) Contingent Obligations of such Person in respect of any of the foregoing,
and (x) all obligations of any other Person in respect of any of the foregoing
that are secured by (or for which any obligee of any such obligation has an
existing right, contingent or otherwise, to be secured by) any Lien on any
Property owned or acquired by such Person whether or not the obligation secured
thereby has been assumed.

“Indemnified Liability”: as defined in Section 11.20.

“Indemnified Party”: as defined in Section 11.7.

“Interest Payment Date”: (i) as to any ABR Advance, the last day of each March,
June, September and December commencing on the first of such days to occur after
such ABR Advance is made or any Eurodollar Advance is converted to an ABR
Advance, (ii) as to any Swing Line Loan, the date on which the outstanding
principal balance of such Swing Line Loan shall become due and payable, and the
Revolving Credit Maturity Date, (iii) as to any Eurodollar Advance as to which
the Borrower has selected a Eurodollar Interest Period of seven or fourteen
days, or one, two or three months, the last day of such Eurodollar Interest
Period, (iv) as to any

 

15



--------------------------------------------------------------------------------

Eurodollar Advance as to which the Borrower has selected a Eurodollar Interest
Period of six months, the last day of each three month interval occurring during
such Eurodollar Interest Period and the last day of such Eurodollar Interest
Period, (v) as to any Competitive Bid Loan, the last day of the Competitive
Interest Period with respect thereto, and (vi) as to all Advances and all
Competitive Bid Loans, the Revolving Credit Maturity Date.

“Interest Period”: a Eurodollar Interest Period, a Competitive Interest Period
or a Swing Line Interest Period, as the case may be.

“Invitation to Bid”: an invitation to make Competitive Bids in the form of
Exhibit J.

“Issue”: with respect to any Letter of Credit, the issuance, amendment,
extension or renewal thereof. “Issuance” and “Issued” shall have a correlative
meaning.

“Issuing Banks”: BofA, BNY, and each Additional Issuing Bank.

“KDS”: Kohl’s Department Stores, Inc., a Delaware corporation.

“L/C Advance” with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Commitment Percentage.

“L/C Borrowing” an extension of credit resulting from a drawing under any Letter
of Credit which has not been reimbursed on the date when made or refinanced as
an ABR Advance.

“LC Disbursement”: a payment made by an Issuing Bank pursuant to a Letter of
Credit.

“Letter of Credit”: a New Letter of Credit or any letter of credit listed in
Schedule 1.1, as the case may be.

“Letter of Credit Commissions”: as defined in Section 3.2(b).

“Letter of Credit Commitment”: the commitment of the Issuing Banks to Issue
Letters of Credit having an aggregate outstanding face amount up to the Letter
of Credit Commitment Amount, and the commitment of the Lenders to participate in
the Letter of Credit Exposure as set forth in Section 2.11.

“Letter of Credit Commitment Amount”: $250,000,000.

“Letter of Credit Exposure”: as of any date and in respect of any Lender, an
amount equal to (i) the sum as of such date, without duplication, of (x) the
aggregate amount (determined in accordance with Section 2.10(e)) of all
outstanding Letters of Credit, (y) the aggregate amount of unpaid drafts drawn
on all Letters of Credit, and (z) the aggregate unpaid Reimbursement Obligations
(after giving effect to any Revolving Credit Loans made on such date to pay any
such Reimbursement Obligations), multiplied by (ii) such Lender’s Commitment
Percentage.

 

16



--------------------------------------------------------------------------------

“Letter of Credit Request”: a request for the Issuance of a Letter of Credit in
the form of Exhibit C-2.

“Leverage Ratio”: at any fiscal quarter end, the ratio of (x) Included
Indebtedness as of such fiscal quarter end to (y) Capitalization as of such
fiscal quarter end.

“Lien”: any mortgage, deed of trust, pledge, hypothecation, assignment,
encumbrance, lien (statutory or other), or other security agreement or security
interest of any kind or nature whatsoever, including, without limitation, any
conditional sale or other title retention agreement and any capital or financing
lease having substantially the same economic effect as any of the foregoing.

“Loan”: a Revolving Credit Loan, a Competitive Bid Loan, or a Swing Line Loan,
as the case may be.

“Loan Documents”: collectively, this Agreement, the Notes and the Reimbursement
Agreements.

“Loans”: the Revolving Credit Loans, the Competitive Bid Loans and/or the Swing
Line Loans, as the case may be.

“Managing Person”: with respect to any Person that is (i) a corporation, its
board of directors, (ii) a limited liability company, its board of control,
managing member or members, (iii) a limited partnership, its general partner,
(iv) a general partnership or a limited liability partnership, its managing
partner or executive committee or (v) any other Person, the managing body
thereof or other Person analogous to the foregoing.

“Margin Stock”: any “margin stock”, as defined in Regulation U of the Board of
Governors of the Federal Reserve System, as amended, supplemented or otherwise
modified from time to time.

“Material Adverse Change”: a material adverse change in the financial condition,
operations, business or Property of the Borrower and its Subsidiaries taken as a
whole.

“Material Adverse Effect”: a material adverse effect on (i) the financial
condition, operations, business or Property of the Borrower and its Subsidiaries
taken as a whole, or (ii) the ability of the Borrower to perform any of its
payment obligations or other material obligations under the Loan Documents.

“Material Obligations”: as of any date, (a) Indebtedness (other than
Indebtedness under the Loan Documents and Indebtedness in respect of Capital
Leases) of the Borrower or its Subsidiaries in an aggregate principal amount
exceeding $35,000,000, or (b) obligations under leases in respect of interests
in real property (whether operating leases or Capital Leases) of the Borrower or
its Subsidiaries in an aggregate principal amount exceeding $50,000,000. For
purposes of determining Material Obligations, the “principal amount” of
Indebtedness and such other obligations at such date shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Subsidiary, as applicable, would be required to pay if such Indebtedness
and such obligations became due and payable on such date.

 

17



--------------------------------------------------------------------------------

“Moody’s”: Moody’s Investors Service, Inc., or any successor thereto.

“Multiemployer Plan”: a Pension Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Negotiated Rate”: with respect to each Swing Line Loan, the rate per annum
agreed to by the Borrower and the Swing Line Lender (such rate not to exceed the
Alternate Base Rate) in accordance with Section 2.5(b) as the interest rate that
such Swing Line Loan shall bear.

“Net Worth”: as of any fiscal quarter end, the excess if any of total assets
over total liabilities, in each case determined on a Consolidated basis.

“New Letter of Credit”: as defined in Section 2.10.

“Note” and “Notes”: as defined in Section 2.2.

“Notice of Conversion”: a notice substantially in the form of Exhibit D.

“OFAC”: as defined in Section 4.11.

“Operating Entity”: any Person or any business or operating unit of a Person
which is, or could be, operated separate and apart from (i) the other businesses
and operations of such Person, or (ii) any other line of business or business
segment.

“Organizational Documents”: as to any Person which is (i) a corporation, the
certificate or articles of incorporation and by laws of such Person, (ii) a
limited liability company, the limited liability company agreement or similar
agreement of such Person, (iii) a partnership, the partnership agreement or
similar agreement of such Person, or (iv) any other form of entity or
organization, the organizational documents analogous to the foregoing.

“Participant”: as defined in Section 11.6(d).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, or any Governmental Authority succeeding to the
functions thereof.

“Pension Plan”: at any date of determination, any Employee Benefit Plan
(including a Multiemployer Plan), the funding requirements of which (under
Section 302 of ERISA or Section 412 of the Code) are, or at any time within the
six years immediately preceding such date, were in whole or in part, the
responsibility of the Borrower, any of its Subsidiaries or any ERISA Affiliate.

“Person”: any individual, firm, partnership, limited liability company, joint
venture, corporation, association, business enterprise, joint stock company,
unincorporated association, trust, Governmental Authority or any other entity,
whether acting in an individual, fiduciary, or other capacity, and for the
purpose of the definition of “ERISA Affiliate”, a trade or business.

 

18



--------------------------------------------------------------------------------

“Pricing Level”: at any time, Pricing Level I, Pricing Level II, Pricing Level
III, Pricing Level IV, Pricing Level V, or Pricing Level VI, as applicable at
such time.

“Pricing Level I”: any time when Applicable Debt is rated A+ or higher by S&P or
A1 or higher by Moody’s.

“Pricing Level II”: any time when Applicable Debt is rated A by S&P or A2 by
Moody’s.

“Pricing Level III”: any time when Applicable Debt is rated A- by S&P or A3 by
Moody’s.

“Pricing Level IV”: any time when Applicable Debt is rated BBB+ by S&P or Baa1
by Moody’s.

“Pricing Level V”: any time when Applicable Debt is rated BBB by S&P or Baa2 by
Moody’s.

“Pricing Level VI”: any time when Applicable Debt is rated BBB- or lower by S&P
or Baa3 or lower by Moody’s.

“Prior Quarter End”: with respect to each change after the date hereof in the
fiscal year of the Borrower, the fiscal quarter end of the Borrower that
occurred immediately before the effective date of such change.

“Prohibited Transaction”: a transaction which is prohibited under Section 4975
of the Code or Section 406 of ERISA and not exempt under Section 4975 of the
Code or Section 408 of ERISA.

“Property”: all types of real, personal, tangible, intangible or mixed property.

“Proposed Lender”: as defined in Section 2.7(c).

“Receivables”: with respect to any Person as at any date of determination, the
aggregate unpaid principal portion of the obligations of one or more of the
customers of such Person to pay money to such Person, whether constituting an
account, chattel paper, instrument or general intangible, arising in connection
with the sale of goods or the rendering of services by such Person, plus any
finance charges, late fees or other similar charges receivable by such Person
with respect thereto.

“Register”: as defined in Section 11.6(c).

“Regulatory Change”: the occurrence of any of the following after the Effective
Date: (i) the adoption of any treaty, constitution, law, rule or regulation,
(ii) the issuance or promulgation of any directive, guideline or request from
any Governmental Authority (whether or not having the force of law), or
(iii) any change in the interpretation of any existing treaty, constitution,
law, rule, regulation, directive, guideline or request by any Governmental
Authority.

 

19



--------------------------------------------------------------------------------

“Reimbursement Agreement”: as defined in Section 2.10(b).

“Reimbursement Obligation”: the obligation of the Borrower to reimburse any
Issuing Bank for amounts drawn under a Letter of Credit.

“Related Parties”: with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (as it relates to this Agreement) of such Person and such Person’s
Affiliates.

“Related Receivable Assets”: with respect to the retail accounts receivable of
any Person, other Property of such Person upon which Liens are customarily
granted in connection with the financing or securitization of such retail
accounts receivable.

“Rent”: with respect to any period, Consolidated rent expense of the Borrower
and its Subsidiaries under all leases (other than Capital Leases) of real or
personal property in accordance with GAAP, but shall be exclusive of any
amounts, determined on a Consolidated basis, required to be paid by the Borrower
or any such Subsidiary under such leases (whether or not designated as rents or
additional rents) on account of maintenance, repairs, insurance, taxes and
similar charges.

“Reportable Event”: with respect to any Pension Plan, (i) any event set forth in
Sections 4043(c) (other than a Reportable Event as to which the 30 day notice
requirement is waived by the PBGC under applicable regulations), 4062(c) or
4063(a) of ERISA or the regulations thereunder, (ii) an event requiring the
Borrower, any of its Subsidiaries or any ERISA Affiliate to provide security to
a Pension Plan under Section 401(a)(29) of the Code, or (iii) any failure to
make any payment required by Section 412(m) of the Code.

“Required Lenders”: (i) except as otherwise provided in clause (ii) of this
defined term, Lenders having Revolving Credit Commitment Amounts greater than or
equal to 51% of the Aggregate Revolving Credit Commitment Amount, and (ii) at
any time after the Revolving Credit Commitment Period that there is any
Aggregate Credit Exposure, Lenders having a pro rata share thereof which is
greater than or equal to 51% of the Aggregate Credit Exposure.

“Revolving Credit Commitment”: in respect of any Lender, such Lender’s
undertaking during the Revolving Credit Commitment Period to make Revolving
Credit Loans, subject to the terms and conditions hereof, in an aggregate
outstanding principal amount not exceeding the Revolving Credit Commitment
Amount of such Lender.

“Revolving Credit Commitment Amount”: as of any date and with respect to any
Lender, an amount equal to (i) the sum set forth adjacent to its name under the
heading “Revolving Credit Commitment Amount” in Exhibit A, if any, plus (ii) the
amount of any increase in such Lender’s “Revolving Credit Commitment Amount”
pursuant to Section 2.7(c), plus (iii) the “Revolving Credit Commitment Amount”
which such Lender shall have assumed from another Lender in accordance with
Section 11.6 on or prior to such date, minus (iv) the “Revolving Credit
Commitment Amount” which such Lender shall have assigned to another Person in
accordance with Section 11.6 on or prior to such date; as such amount may be
reduced from time to time pursuant to Section 2.7(a).

 

20



--------------------------------------------------------------------------------

“Revolving Credit Commitment Period”: the period from the Effective Date to but
excluding the earlier to occur of the Revolving Credit Maturity Date and such
other date upon which the Revolving Credit Commitments shall be terminated (or
the Aggregate Revolving Credit Commitment Amount shall be reduced to zero).

“Revolving Credit Exposure”: with respect to any Lender as of any date, the sum
as of such date of (i) the outstanding principal balance of such Lender’s
Revolving Credit Loans, (ii) such Lender’s Swing Line Exposure, and (iii) such
Lender’s Letter of Credit Exposure.

“Revolving Credit Increase Supplement”: as defined in Section 2.7(c).

“Revolving Credit Loan” and “Revolving Credit Loans”: as defined in Section 2.1.

“Revolving Credit Maturity Date”: October 12, 2011, as the same may be extended
from time to time in accordance with Section 2.14(a).

“S&P”: Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., or any successor thereto.

“SEC”: the Securities and Exchange Commission or any Governmental Authority
succeeding to the functions thereof.

“Significant Subsidiary”: each “Significant Subsidiary” of the Borrower within
the meaning of Regulation S X of the SEC as in effect from time to time.

“Special Counsel”: Bryan Cave LLP, or such other counsel selected by the
Administrative Agent as, special counsel to the Administrative Agent in
connection with the Loan Documents.

“Standby Letters of Credit”: as defined in Section 2.10(a).

“Subsidiary”: as to any Person, any corporation, association, partnership,
limited liability company, joint venture or other business entity of which such
Person or any Subsidiary of such Person, directly or indirectly, either (i) in
respect of a corporation, owns or controls more than 50% of the outstanding
capital stock having ordinary voting power to elect a majority of the Managing
Person thereof, irrespective of whether a class or classes shall or might have
voting power by reason of the happening of any contingency, or (ii) in respect
of an association, partnership, limited liability company, joint venture or
other business entity, is entitled to share in more than 50% of the profits and
losses, however determined.

“Substitute Lender”: as defined in Section 3.11.

“Swing Line Commitment”: the undertaking of the Swing Line Lender to make Swing
Line Loans, subject to the terms and conditions hereof, in an aggregate
outstanding principal amount not in excess of the Swing Line Commitment Amount.

“Swing Line Commitment Amount”: $90,000,000.

 

21



--------------------------------------------------------------------------------

“Swing Line Exposure”: at any time, in respect of any Lender, an amount equal to
the aggregate outstanding principal amount of the Swing Line Loans at such time
multiplied by such Lender’s Commitment Percentage at such time

“Swing Line Interest Period”: subject to the provisions of Section 3.4, with
respect to any Swing Line Loan requested by the Borrower, the period commencing
on the Borrowing Date with respect to such Swing Line Loan and ending not in
excess of seven days thereafter, as selected by the Borrower in its irrevocable
Borrowing Request, provided, however, that (i) if any Swing Line Interest Period
would otherwise end on a day that is not a Business Day, such Swing Line
Interest Period shall be extended to the next succeeding Business Day, and
(ii) the Borrower shall select Swing Line Interest Periods so as not to have
more than three different Swing Line Interest Periods outstanding at any one
time for all Swing Line Loans.

“Swing Line Loan” and “Swing Line Loans”: as defined in Section 2.3(a).

“Tangible Net Worth”: as of any date, the following determined on a Consolidated
basis as of the fiscal quarter end occurring on such date (or, if such date
shall not be a fiscal quarter end, as of the fiscal quarter end immediately
preceding such date): (a) Net Worth minus (b) intangible assets of the Borrower
and its Subsidiaries on a Consolidated basis, consisting of goodwill, patents,
trademarks, service marks, trade names, copyrights, organizational or
developmental expenses, and similar categories of assets that may arise in the
future.

“Tax”: any present or future tax, levy, impost, duty, charge, fee, deduction or
withholding of any nature and whatever called, by a Governmental Authority, on
whomsoever and wherever imposed, levied, collected, withheld or assessed.

“Termination Event”: with respect to any Pension Plan, (i) a Reportable Event,
(ii) the termination of a Pension Plan, or the filing of a notice of intent to
terminate a Pension Plan, or the treatment of a Pension Plan amendment as a
termination under Section 4041(e) of ERISA, (iii) the institution of proceedings
to terminate a Pension Plan under Section 4042 of ERISA, or (iv) the appointment
of a trustee to administer any Pension Plan under Section 4042 of ERISA.

“Trade Letters of Credit”: as defined in Section 2.10(a).

“Unfunded Pension Liabilities”: with respect to any Pension Plan, at any date of
determination, the amount determined by taking the accumulated benefit
obligation, as disclosed in accordance with Statement of Accounting Standards
No. 87, “Employers’ Accounting for Pensions”, over the fair market value of
Pension Plan assets.

“United States”: the United States of America.

“Unrecognized Retiree Welfare Liability”: with respect to any Employee Benefit
Plan that provides postretirement benefits other than pension benefits, the
amount of the transition obligation, as determined in accordance with Statement
of Financial Accounting Standards No. 106, “Employers’ Accounting for
Postretirement Benefits Other Than Pensions,” as of the most recent valuation
date, that has not been recognized as an expense in an income statement of the
Borrower and its Subsidiaries.

 

22



--------------------------------------------------------------------------------

“Utilization Fee”: the fee referred to in Section 3.2(e).

1.2. Principles of Construction

(a) All terms defined in a Loan Document shall have the meanings given such
terms therein when used in the other Loan Documents or any certificate, opinion
or other document made or delivered pursuant thereto to the extent not otherwise
provided therein.

(b) As used in the Loan Documents and in any certificate, opinion or other
document made or delivered pursuant thereto, accounting terms not defined in
Section 1.1, and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP. If at
any time any change in GAAP would affect the computation of any financial ratio
or requirement set forth in this Agreement and (i) the Borrower notifies the
Administrative Agent that the Borrower objects to determining compliance with
such financial ratio or requirement on the basis of GAAP in effect immediately
after such change becomes effective or (ii) Required Lenders so object, then the
Borrower’s compliance with such ratio or requirement shall be determined on the
basis of GAAP in effect immediately before such change becomes effective, until
either such notice is withdrawn by the Borrower or Required Lenders, as the case
may be, or the Borrower and Required Lenders otherwise agree. Except as
otherwise expressly provided herein, the computation of financial ratios and
requirements set forth in this Agreement shall be consistent with the Borrower’s
financial statements required to be delivered hereunder.

(c) The words “hereof”, “herein”, “hereto” and “hereunder” and similar words
when used in a Loan Document shall refer to such Loan Document as a whole and
not to any particular provision thereof, and Section, schedule and exhibit
references contained therein shall refer to Sections thereof or schedules or
exhibits thereto unless otherwise expressly provided therein.

(d) Unless the context otherwise requires, words in the singular number include
the plural, and words in the plural include the singular.

(e) Unless specifically provided in a Loan Document to the contrary, any
reference to a time shall refer to such time in New York.

(f) Unless specifically provided in a Loan Document to the contrary, in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.

(g) References in any Loan Document to a fiscal period shall refer to that
fiscal period of the Borrower.

 

23



--------------------------------------------------------------------------------

2. AMOUNT AND TERMS OF LOANS AND LETTERS OF CREDIT

2.1. Revolving Credit Loans

Subject to the terms and conditions hereof, each Lender severally (and not
jointly) agrees to make revolving credit loans (each a “Revolving Credit Loan”
and, as the context may require, collectively with all other Revolving Credit
Loans of such Lender and with the Revolving Credit Loans of all other Lenders,
the “Revolving Credit Loans”) to the Borrower from time to time during the
Revolving Credit Commitment Period, provided that immediately after giving
effect thereto (i) such Lender’s Revolving Credit Exposure would not exceed such
Lender’s Revolving Credit Commitment Amount, and (ii) the Aggregate Credit
Exposure would not exceed the Aggregate Revolving Credit Commitment Amount.
During the Revolving Credit Commitment Period, the Borrower may borrow, prepay
in whole or in part and reborrow under the Revolving Credit Commitments, all in
accordance with the terms and conditions of this Agreement. Subject to the
provisions of Sections 2.5 and 3.3, at the option of the Borrower, Revolving
Credit Loans may be made as one or more (i) ABR Advances, (ii) Eurodollar
Advances or (iii) any combination thereof.

2.2. Notes; Maturity

The Revolving Credit Loans, the Competitive Bid Loans and the Swing Line Loans
made by each Lender shall be evidenced by a promissory note made by the
Borrower, substantially in the form of Exhibit B, payable to the order of such
Lender, and dated the Effective Date (each, as indorsed or modified from time to
time, a “Note” and, collectively with the Notes of all other Lenders, the
“Notes”). The outstanding principal balance of the Revolving Credit Loans shall
be due and payable on the Revolving Credit Maturity Date. The outstanding
principal balance of each Swing Line Loan shall be due and payable on the
earliest to occur of the last day of the Swing Line Interest Period applicable
thereto, the Business Day immediately preceding the Revolving Credit Maturity
Date, and the date on which the Swing Line Loans shall become due and payable
pursuant to the provisions hereof, whether by acceleration or otherwise. The
outstanding principal balance of each Competitive Bid Loan shall be due and
payable on the earlier to occur of the last day of the Competitive Interest
Period applicable thereto and the Business Day immediately preceding the
Revolving Credit Maturity Date.

2.3. Swing Line Loans

(a) Subject to the terms and conditions of this Agreement, and further subject
to the agreement of the Swing Line Lender and the Borrower with respect to the
Negotiated Rate to be applied, the Swing Line Lender agrees to make swing line
loans (each a “Swing Line Loan” and, collectively, the “Swing Line Loans”) to
the Borrower from time to time on any Business Day during the Revolving Credit
Commitment Period (but excluding the ten consecutive Business Days immediately
preceding the Revolving Credit Maturity Date), provided that immediately after
making each Swing Line Loan, (i) the aggregate unpaid balance of the Swing Line
Loans would not exceed the Swing Line Commitment Amount, and (ii) the Aggregate
Credit Exposure would not exceed the Aggregate Revolving Credit Commitment
Amount. During the foregoing period, the Borrower may borrow, prepay in whole or
in part and reborrow under the Swing Line Commitment, all in accordance with the
terms and conditions of this Agreement.

 

24



--------------------------------------------------------------------------------

(b) The Swing Line Lender shall not be obligated to make any Swing Line Loan at
a time when any Lender shall be in default of its obligations under this
Agreement unless arrangements to eliminate the Swing Line Lender’s risk with
respect to such defaulting Lender’s participation in such Swing Line Loan shall
have been made for the benefit of the Swing Line Lender and such arrangements
are satisfactory to the Swing Line Lender. The Swing Line Lender shall not make
a Swing Line Loan if, no later than one Business Day prior to the Borrowing Date
with respect to such Swing Line Loan, it shall have received written notice from
any Credit Party that the conditions set forth in Section 6 with respect thereto
have not been satisfied.

(c) The Swing Line Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m. on any Business Day notify the Administrative
Agent that the Swing Line Lender is requesting that each Lender, and the
Administrative Agent may (with the consent of Required Lenders) or shall (at the
request of Required Lenders) by written notice given to the Swing Line Lender
not later than 10:00 a.m. on any Business Day require that each Lender, at the
option of the Swing Line Lender or the Administrative Agent, as the case may be,
(i) make a Revolving Credit Loan in an amount equal to its Commitment Percentage
of the outstanding principal balance of, and accrued and unpaid interest on, the
Swing Line Loans, or (ii) purchase, unconditionally and irrevocably, without
recourse or warranty, an undivided participating interest in the outstanding
principal balance of, and accrued and unpaid interest on, the Swing Line Loans
in an amount equal to its Commitment Percentage thereof. In either such case
(i) the Administrative Agent shall notify each Lender of the details thereof and
of the amount of such Lender’s Revolving Credit Loan or participation interest,
as the case may be, and (ii) each Lender shall, whether or not any Default shall
have occurred and be continuing, any representation or warranty shall be
accurate, any condition to the making of any loan hereunder shall have been
fulfilled, or any other matter whatsoever, make the Revolving Credit Loan
required to be made by it, or purchase the participation required to be
purchased by it, under this paragraph by wire transfer of immediately available
funds to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders, (A) in the event that such Lender
receives such notice prior to 12:00 noon on any Business Day, by no later than
3:00 p.m. on such Business Day, or (B) in the event that such Lender receives
such notice at or after 12:00 noon on any Business Day, by no later than 1:00
p.m. on the immediately succeeding Business Day. Any Loans made pursuant to this
paragraph (c) shall, for all purposes hereof, be deemed to be Revolving Credit
Loans referred to in Section 2.1 and made pursuant to Section 2.5, and the
Lenders’ obligations to make such Loans shall be absolute and unconditional. The
Administrative Agent will make such Loans, or the amount of such participations,
as the case may be, available to the Swing Line Lender by promptly crediting or
otherwise transferring the amounts so received, in like funds, to the Swing Line
Lender. Each Lender shall also be liable for an amount equal to the product of
its Commitment Percentage and any amounts paid by the Borrower pursuant to this
Section 2.3 that are subsequently rescinded or avoided, or must otherwise be
restored or returned. Such liabilities shall be absolute and unconditional and
without regard to the occurrence of any Default or the compliance by the
Borrower with any of its obligations under the Loan Documents.

 

25



--------------------------------------------------------------------------------

(d) Each Lender shall indemnify and hold harmless the Administrative Agent and
the Swing Line Lender from and against any and all losses, liabilities
(including liabilities for penalties), actions, suits, judgments, demands, costs
and expenses resulting from any failure on the part of such Lender to pay, or
from any delay in paying the Administrative Agent any amount such Lender is
required to pay in accordance with this Section 2.3 (except in respect of
losses, liabilities or other obligations suffered by the Administrative Agent or
the Swing Line Lender, as the case may be, to the extent resulting from the
gross negligence or willful misconduct of the Administrative Agent or the Swing
Line Lender, as the case may be, as determined by a court of competent
jurisdiction in a final and non-appealable decision), and such Lender shall be
required to pay interest to the Administrative Agent for the account of the
Swing Line Lender from the date such amount was due until paid in full, on the
unpaid portion thereof, at a rate of interest per annum equal to (i) from the
date such amount was due until the third day therefrom, the Federal Funds Rate,
and (ii) thereafter, the Federal Funds Rate plus 2%, payable upon demand by the
Swing Line Lender. The Administrative Agent shall distribute such interest
payments to the Swing Line Lender upon receipt thereof in like funds as
received.

(e) Whenever the Administrative Agent is reimbursed by the Borrower, for the
account of the Swing Line Lender, for any payment in connection with Swing Line
Loans and such payment relates to an amount previously paid by a Lender pursuant
to this Section, the Administrative Agent will promptly pay over such payment to
such Lender.

2.4. [Reserved]

2.5. Procedure for Borrowing

(a) Revolving Credit Loans. The Borrower may borrow under the Revolving Credit
Commitments on any Business Day during the Revolving Credit Commitment Period,
provided that the Borrower shall notify the Administrative Agent by the delivery
of a Borrowing Request, which shall be sent by facsimile and shall be
irrevocable (confirmed promptly, and in any event within five Business Days, by
the delivery to the Administrative Agent of a Borrowing Request manually signed
by the Borrower), no later than 12:00 noon, three Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Advances, and 12:00 noon on
the requested Borrowing Date, in the case of ABR Advances, specifying (A) the
aggregate principal amount to be borrowed under the Revolving Credit
Commitments, (B) the requested Borrowing Date, (C) whether such borrowing is to
consist of one or more Eurodollar Advances, ABR Advances, or a combination
thereof and (D) if the borrowing is to consist of one or more Eurodollar
Advances, the amount of, and the length of the Interest Period for, each such
Eurodollar Advance. Each (i) Eurodollar Advance to be made on a Borrowing Date,
when aggregated with all amounts to be converted to a Eurodollar Advance on such
date and having the same Interest Period as such first Eurodollar Advance, shall
equal no less than $5,000,000 or such amount plus a whole multiple of $1,000,000
in excess thereof and (ii) each ABR Advance made on each Borrowing Date shall
equal no less than $5,000,000 or such amount plus a whole multiple of $1,000,000
in excess thereof or, if less, the unused portion of the Aggregate Revolving
Credit Commitment Amount.

 

26



--------------------------------------------------------------------------------

(b) Swing Line Loans. The Borrower may borrow under the Swing Line Commitment
pursuant to Section 2.3, provided that the Borrower shall notify the
Administrative Agent and the Swing Line Lender (by telephone or facsimile
confirmed promptly, and in any event within five Business Days, by the delivery
to the Administrative Agent and the Swing Line Lender of a Borrowing Request
manually signed by the Borrower) no later than 3:00 p.m., on the requested
Borrowing Date, specifying (i) the aggregate principal amount to be borrowed
under the Swing Line Commitment, (ii) the requested Borrowing Date, and
(iii) the amount of, and the length of the Swing Line Interest Period for, each
Swing Line Loan, provided, however, that no such Swing Line Interest Period
shall end after the fifth Business Day prior to the Revolving Credit Maturity
Date. The Swing Line Lender will then, subject to its agreement with the
Borrower on the Negotiated Rate to be applied thereto, make the requested amount
available promptly on that same day, to the Administrative Agent who, thereupon,
will promptly make such amount available to the Borrower at the office of the
Administrative Agent specified in Section 11.2 by crediting the account of the
Borrower at such office. Each borrowing of Swing Line Loans shall be in an
aggregate principal amount equal to $1,000,000 or such amount plus a whole
multiple of $500,000 in excess thereof or, if less, the unused portion of the
Swing Line Commitment Amount.

(c) Funding of Revolving Credit Loans. Upon receipt of each Borrowing Request
requesting Revolving Credit Loans, the Administrative Agent shall promptly
notify each Lender thereof. Subject to its receipt of the notice referred to in
the preceding sentence, each Lender will make the amount of its Commitment
Percentage of the requested Revolving Credit Loans available to the
Administrative Agent for the account of the Borrower at the office of the
Administrative Agent set forth in Section 11.2 not later than 2:00 p.m., on the
relevant Borrowing Date requested by the Borrower, in funds immediately
available to the Administrative Agent at such office. The amounts so made
available to the Administrative Agent on such Borrowing Date will then, subject
to Section 5.2, be promptly made available on such date to the Borrower by the
Administrative Agent at the office of the Administrative Agent specified in
Section 11.2 by crediting the account of the Borrower at such office or
elsewhere as the Borrower may from time to time instruct the Administrative
Agent in writing, provided that Revolving Credit Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.11(b) shall be
remitted by the Administrative Agent to the relevant Issuing Bank, provided
further that Revolving Credit Loans made to finance the repayment of a Swing
Line Loan as provided in Section 2.3(c) shall be remitted by the Administrative
Agent to the Swing Line Lender.

(d) Failure to Fund. Unless the Administrative Agent shall have received prior
notice from a Lender (by telephone or otherwise, such notice to be promptly
confirmed by facsimile or other writing) that such Lender will not make
available to the Administrative Agent such Lender’s Commitment Percentage of the
Revolving Credit Loans requested by the Borrower, the Administrative Agent may
assume that such Lender has made the same available to the Administrative Agent
on the Borrowing Date in accordance with this Section, and the Administrative
Agent may, in reliance upon such assumption, make

 

27



--------------------------------------------------------------------------------

available to the Borrower on the Borrowing Date a corresponding amount. If and
to the extent such Lender shall not have so made its Commitment Percentage of
such Revolving Credit Loans available to the Administrative Agent (in which
event such Lender shall be deemed to be a Defaulting Lender (after giving effect
to any applicable grace period contained in such defined term)), such Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount (to the extent not previously paid by the
other), together with interest thereon for each day from the date such amount is
made available to the Borrower to the date such amount is paid to the
Administrative Agent, at a rate per annum equal to, in the case of the Borrower,
the applicable interest rate payable by the Borrower in respect of such Loans as
set forth in Section 3.1, and, in the case of such Lender, at a rate of interest
per annum equal to the Federal Funds Rate for the first three days after the due
date of such payment and the Federal Funds Rate plus 2% thereafter until the
date such payment is received by the Administrative Agent. Such payment by the
Borrower, however, shall be without prejudice to its rights against such Lender.
If such Lender shall pay to the Administrative Agent such corresponding amount,
such amount so paid shall constitute such Lender’s Revolving Credit Loan as part
of the Revolving Credit Loans for purposes of this Agreement, which Loan shall
be deemed to have been made by such Lender on the Borrowing Date applicable to
such Revolving Credit Loans.

(e) Netting. If a Lender makes a new Loan on a Borrowing Date on which the
Borrower is to repay an existing Loan from such Lender, such Lender shall apply
the proceeds of such new Loan to make such repayment, and only the excess of the
proceeds of such new Loan over the outstanding principal balance of the existing
Loan being repaid need be made available to the Administrative Agent.

2.6. Competitive Bid Procedure

(a) The Borrower may, at any time and from time to time during the Revolving
Credit Commitment Period, provided that no Event of Default shall have occurred
and then be continuing, request Competitive Bids by delivering by hand or
telecopy to the Administrative Agent a duly completed Competitive Bid Request. A
request for Competitive Bids that does not conform substantially to the format
of Exhibit I may be rejected in the Administrative Agent’s sole discretion, and
the Administrative Agent shall promptly notify the Borrower of such rejection by
telecopy. Each Competitive Bid Request shall specify (i) the aggregate amount of
Competitive Bid Loans upon which the Borrower desires Competitive Bids under
this Section 2.6, which amount shall not be in excess of (X) the Aggregate
Revolving Credit Commitment Amount on such date, over (Y) the Aggregate Credit
Exposure on such date, (ii) a proposed Borrowing Date for such Competitive Bid
Loans, which date shall not be earlier than one Business Day after the date of
delivery to the Administrative Agent of such Competitive Bid Request, provided
that any Competitive Bid Request delivered to the Administrative Agent after
11:00 a.m., on any Business Day shall be deemed to have been given on the
immediately succeeding Business Day, (iii) the proposed Competitive Interest
Period(s) requested, provided that the number of different Competitive Interest
Periods requested in a single Competitive Bid Request shall not exceed three,
and (iv) in the event that more than one Competitive Interest Period shall have
been so requested, the amount of the requested Competitive Bid Loan (in no event
less than $5,000,000 or an

 

28



--------------------------------------------------------------------------------

integral multiple of $1,000,000 in excess thereof) in respect of each such
Competitive Interest Period. Promptly after its receipt of each Competitive Bid
Request that is not rejected as aforesaid, the Administrative Agent shall send
to each Lender an Invitation to Bid, appropriately completed by the
Administrative Agent with reference to such Competitive Bid Request.

(b) Each Lender may, in its sole and absolute discretion, make one or more
Competitive Bids to the Borrower in response to each Invitation to Bid. Each
Competitive Bid by a Lender must be received by the Administrative Agent not
later than 10:00 a.m., on such proposed Borrowing Date. Competitive Bids that do
not conform substantially to the format of Exhibit K may be rejected by the
Administrative Agent after conferring with, and upon the instruction of, the
Borrower, and the Administrative Agent shall notify the Lender making such
nonconforming bid of such rejection as soon as practicable. Each Competitive Bid
shall be irrevocable and, with respect to each Competitive Interest Period
requested by the Borrower, shall specify (i) the Competitive Interest Period
offered by such Lender, and (ii) with respect to each such Competitive Interest
Period offered by such Lender, the Competitive Bid Rate and the amount (which
amount (A) shall not be less than $5,000,000, or a whole multiple of $1,000,000
in excess thereof, and (B) shall not exceed the Competitive Bid Loan requested
by the Borrower in respect of such Competitive Interest Period) of the
Competitive Bid Loan with respect thereto. If any Lender shall elect not to make
a Competitive Bid, such Lender shall so notify the Administrative Agent by
telecopy not later than 10:00 a.m., on such proposed Borrowing Date therefor,
provided, however, that the failure by any Lender to give any such notice shall
not obligate such Lender to make any Competitive Bid Loan in connection with the
relevant Competitive Bid Request.

(c) With respect to each Invitation to Bid sent to the Lenders, the
Administrative Agent shall (i) promptly notify the Borrower by telecopy of the
amount of each Competitive Bid Loan offered thereby, and the Competitive
Interest Period and Competitive Bid Rate applicable thereto, and the identity of
the Lender that made such offer, and (ii) send a list of all Competitive Bids to
the Borrower for its records as soon as practicable after completion of the
bidding process.

(d) The Borrower may in its sole and absolute discretion, subject only to the
provisions of this Section 2.6(d), accept or reject any Competitive Bid made in
accordance with the procedures set forth in this Section 2.6, and the Borrower
shall notify the Administrative Agent by telephone, confirmed by telecopy in the
form of a Competitive Bid Accept/Reject Letter, whether and to what extent it
has decided to accept or reject any or all of such Competitive Bids, not later
than 11:00 a.m., on the proposed Borrowing Date therefor, provided, however,
that the failure by the Borrower to give such notice shall be conclusively
deemed to be a rejection of all such Competitive Bids. In connection with each
acceptance of one or more Competitive Bids by the Borrower:

(v) the Borrower shall not accept a Competitive Bid made at a particular
Competitive Bid Rate if the Borrower has decided to reject another Competitive
Bid made at a lower Competitive Bid Rate and having the same Competitive
Interest Period as such Competitive Bid,

 

29



--------------------------------------------------------------------------------

(ii) the aggregate amount of the Competitive Bids accepted by the Borrower shall
not exceed the aggregate principal amount of the Competitive Bid Loans specified
in the related Competitive Bid Request,

(iii) if the Borrower shall desire to accept a Competitive Bid made at a
particular Competitive Bid Rate and Competitive Interest Period, it must accept
all other Competitive Bids at such Competitive Bid Rate and Competitive Interest
Period, provided, however, that if the acceptance of all such other Competitive
Bids would cause the aggregate amount of all accepted Competitive Bids to exceed
the aggregate principal amount of the Competitive Bid Loans specified in the
related Competitive Bid Request, then such acceptance shall be made pro rata in
accordance with the amount of each such Competitive Bid at such Competitive Bid
Rate and Competitive Interest Period, and

(iv) except pursuant to Section 2.6(d)(iii), no Competitive Bid shall be
accepted unless the Competitive Bid Loan with respect thereto shall be in (A) a
minimum principal amount of $5,000,000, or a whole multiple of $1,000,000 in
excess thereof, or (B) if less, an aggregate principal amount equal to the
excess of the Aggregate Revolving Credit Commitment Amount over the Aggregate
Credit Exposure.

(e) The Administrative Agent shall promptly notify each bidding Lender whether
or not each Competitive Bid of such Lender has been accepted by telecopy sent by
the Administrative Agent, and, if such Competitive Bid has been accepted by the
Borrower, in whole or in part, such bidding Lender shall, after its receipt of
such notice and no later than 2:00 p.m., on the related Borrowing Date, make
immediately available funds available to the Administrative Agent at the address
therefor set forth in Section 11.2, in the amount in which each such Competitive
Bid of such Lender was accepted by the Borrower, and the amount so made
available to the Administrative Agent on such Borrowing Date will then, subject
to the satisfaction of the terms and conditions of this Agreement, as determined
by the Administrative Agent, be promptly made available on such Borrowing Date
to the Borrower by the Administrative Agent at such office by crediting the
account of the Borrower on the books of such office (or elsewhere as the
Borrower may from time to time instruct the Administrative Agent in writing)
with the aggregate of said amount received by the Administrative Agent.
Notwithstanding anything to the contrary contained herein, no Lender shall be
obligated to make a Competitive Bid Loan if immediately after making such
Competitive Bid Loan, the Aggregate Credit Exposure would exceed the Aggregate
Revolving Credit Commitment Amount.

(f) A Competitive Bid Request shall not be made within four Business Days after
the date of any previous Competitive Bid Request, unless the Borrower has
accepted one or more Competitive Bids pursuant to a Competitive Bid Request made
within such five Business Days.

(g) If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such bid directly to the Borrower fifteen
minutes earlier than the latest time at which the other Lenders are required to
submit their bids to the Administrative Agent pursuant to Section 2.6(b).

 

30



--------------------------------------------------------------------------------

2.7. Termination, Reduction or Increases in Commitments

(a) Voluntary Termination or Reductions. The Borrower shall have the right, upon
at least three Business Days’ prior written notice to the Administrative Agent,
(A) at any time when the Aggregate Credit Exposure shall be zero, to terminate
the Revolving Credit Commitments of all of the Lenders, and (B) at any time and
from time to time when the Aggregate Revolving Credit Commitment Amount shall
exceed the Aggregate Credit Exposure, to permanently reduce the Aggregate
Revolving Credit Commitment Amount by a sum not greater than the amount of such
excess, provided, however, that each such reduction shall be in the amount of
$10,000,000 or such amount plus a whole multiple of $1,000,000 in excess
thereof.

(b) Reductions in General. Each reduction of the Aggregate Revolving Credit
Commitment Amount shall be made by reducing each Lender’s Revolving Credit
Commitment Amount by an amount equal to such Lender’s Commitment Percentage of
such reduction. Simultaneously with each reduction of the Aggregate Revolving
Credit Commitment Amount, the Borrower shall pay the Facility Fee accrued and
unpaid on the amount by which the Aggregate Revolving Credit Commitment Amount
is being reduced.

(c) Increases of Revolving Credit Commitments. The Borrower may at any time
prior to the first voluntary reduction of the Aggregate Revolving Credit
Commitment Amount, and from time to time (but no more than twice in any calendar
year and no more than five times in the aggregate), at its sole cost and
expense, request (i) any Lender to increase (such decision to increase to be
within the sole and absolute discretion of such Lender) its Revolving Credit
Commitment Amount, or (ii) any other Person (each a “Proposed Lender”; each such
Proposed Lender to be reasonably satisfactory to the Administrative Agent and
Issuing Banks) to provide a new Revolving Credit Commitment, by submitting a
supplement to this Agreement in the form of Exhibit G (each a “Revolving Credit
Increase Supplement”), duly executed by the Borrower and each such Lender or
Proposed Lender, as the case may be. If such Revolving Credit Increase
Supplement is in all respects reasonably satisfactory to the Administrative
Agent, the Administrative Agent shall execute such Revolving Credit Increase
Supplement and deliver a copy thereof to the Borrower and each such Lender or
Proposed Lender, as the case may be. Upon execution and delivery of such
Revolving Credit Increase Supplement, (i) in the case of each such Lender, such
Lender’s Revolving Credit Commitment Amount shall be increased to the amount set
forth in such Revolving Credit Increase Supplement, (ii) in the case of each
such Proposed Lender, such Proposed Lender shall become a party hereto and shall
for all purposes of the Loan Documents be deemed a “Lender” with a Revolving
Credit Commitment Amount in the amount set forth in such Revolving Credit
Increase Supplement, and (iii) the Borrower shall have executed and delivered to
the Administrative Agent a Note for each Proposed Lender providing a new
Revolving Credit Commitment; provided, however, that:

(A) immediately after giving effect thereto, the sum of all increases in the
Aggregate Revolving Credit Commitment Amount shall not exceed the excess of
(I) $200,000,000 over (II) the Aggregate Revolving Credit Commitment Amount as
in effect on the Effective Date;

 

31



--------------------------------------------------------------------------------

(B) each such increase shall be in an amount not less than $25,000,000 or such
amount plus an integral multiple of $5,000,000;

(C) if Revolving Credit Loans would be outstanding immediately after giving
effect to such increase, then simultaneously with such increase (1) each Lender
(including each such Proposed Lender) shall be deemed to have entered into a
master assignment and acceptance agreement, in form and substance substantially
similar to Exhibit H, pursuant to which the Lenders (including such Proposed
Lenders) shall have assigned to each other such portion of its Revolving Credit
Loans, if any, as shall be necessary to reflect proportionately the Revolving
Credit Commitment Amounts as adjusted in accordance with this Section 2.7(c),
and (2) in connection with such assignment, each such Lender (including each
such Proposed Lender) shall pay to the Administrative Agent, for the account of
the other Lenders, such amount as shall be necessary to appropriately reflect
the assignment to it of Revolving Credit Loans, and in connection with such
master assignment and acceptance agreement each Lender may treat the assignment
of Eurodollar Advances by it as a prepayment of such Eurodollar Advances for
purposes of Section 3.5;

(D) each Proposed Lender shall have delivered to the Administrative Agent and
the Borrower all forms, if any, that are required to be delivered by such
Proposed Lender pursuant to Section 3.10(c); and

(E) the Administrative Agent shall have received such certificates, legal
opinions and other documents as it shall reasonably request in connection with
such increase.

2.8. Prepayments

(a) Voluntary Prepayments. The Borrower may, at its option, prepay the Revolving
Credit Loans without premium or penalty (but subject to Section 3.5), in full at
any time or in part from time to time by delivering to the Administrative Agent
an irrevocable written notice thereof on the proposed prepayment date, in the
case of Revolving Credit Loans consisting of ABR Advances, and at least three
Business Days prior to the proposed prepayment date, in the case of Revolving
Credit Loans consisting of Eurodollar Advances, specifying whether the Revolving
Credit Loans to be prepaid consist of ABR Advances, Eurodollar Advances, or a
combination thereof, the amount to be prepaid and the date of prepayment,
whereupon the amount specified in such notice shall be due and payable on the
date specified. Upon receipt of such notice, the Administrative Agent shall
promptly notify each Lender thereof. Each partial prepayment of the Revolving
Credit Loans pursuant to this subsection (a) shall be in an aggregate principal
amount of $10,000,000 or such amount plus a whole multiple of $1,000,000 in
excess thereof, or, if less, the outstanding principal balance of the Revolving
Credit Loans. After giving effect to any partial prepayment with respect to
Eurodollar Advances which were made (whether as the result of

 

32



--------------------------------------------------------------------------------

a borrowing or a conversion) on the same date and which had the same Interest
Period, the outstanding principal balance of such Eurodollar Advances shall
exceed $5,000,000. Neither Swing Line Loans nor Competitive Bid Loans may be
prepaid.

(b) In General. Simultaneously with each prepayment of a Revolving Credit Loan,
the Borrower shall prepay all accrued interest on the amount prepaid through the
date of prepayment. Unless otherwise specified by the Borrower, each prepayment
of Revolving Credit Loans shall first be applied to ABR Advances. If any
prepayment is made in respect of any Eurodollar Advance, any Competitive Bid
Loan or any Swing Line Loan, in whole or in part, prior to the last day of the
applicable Interest Period, the Borrower agrees to indemnify the Lenders in
accordance with Section 3.5.

2.9. Use of Proceeds

The Borrower agrees that the proceeds of the Loans shall be used solely (i) to
repay the Existing Bank Debt, (ii) to pay all of the fees and other sums due
hereunder, (iii) to pay the reasonable out of pocket fees and expenses incurred
by the Borrower in connection with the Loan Documents, (iv) for the Borrower’s
working capital purposes in the ordinary course of business and (v) for the
Borrower’s general corporate purposes. Notwithstanding anything to the contrary
contained in any Loan Document, the Borrower further agrees that no part of the
proceeds of any Loan, and no Letter of Credit, will be used, directly or
indirectly, for a purpose which violates any law, rule or regulation of any
Governmental Authority, including, without limitation, the provisions of
Regulations T, U or X of the Board of Governors of the Federal Reserve System,
as amended.

2.10. Letter of Credit Sub Facility

(a) Subject to the terms and conditions of this Agreement, each Issuing Bank
agrees, in reliance on the agreement of the other Lenders set forth in
Section 2.11, to Issue letters of credit (each a “New Letter of Credit” and
collectively, the “New Letters of Credit”) in the form of standby letters of
credit (the “Standby Letters of Credit”) or commercial (trade) letters of credit
(the “Trade Letters of Credit”), denominated in Dollars for the account of the
Borrower from time to time on any Business Day during the Revolving Credit
Commitment Period (but excluding the ten consecutive Business Days immediately
preceding the Revolving Credit Maturity Date), provided that immediately after
the Issuance of each Letter of Credit (i) the Letter of Credit Exposure of all
Lenders (whether or not the conditions for drawing under any Letter of Credit
have or may be satisfied) would not exceed the Letter of Credit Commitment
Amount and (ii) the Aggregate Credit Exposure would not exceed the Aggregate
Revolving Credit Commitment Amount. Each Letter of Credit shall have an
expiration date which shall be not later than the earlier of (i) twelve months
after the date of Issuance thereof (provided that any Letter of Credit may
provide for the automatic extension thereof for additional one year periods
unless the relevant Issuing Bank shall provide notice to the beneficiary under,
and in accordance with the terms of, such Letter of Credit, that it has elected
not to allow such automatic extension) or (ii) (A) with respect to each Standby
Letter of Credit, the fifth Business Day before the Revolving Credit Maturity
Date, and (B) with respect to each Trade Letter of Credit, the thirtieth day
before the Revolving Credit Maturity Date; provided that no Letter of Credit may
expire after the

 

33



--------------------------------------------------------------------------------

existing Revolving Credit Maturity Date of any Lender who did not agree to
extend the same in accordance with Section 2.14 if, after giving effect to such
Issuance, the aggregate Commitments of the Lenders (including any replacement
Lenders) who have agreed to extend the Revolving Credit Maturity Date would be
less than the Letter of Credit Exposure expiring after such existing Revolving
Credit Maturity Date. No Issuing Bank shall be obligated to Issue any Letter of
Credit at a time when any Lender is a Defaulting Lender unless arrangements to
eliminate such Issuing Bank’s risk with respect to such defaulting Lender’s
participation in such Letter of Credit shall have been made for the benefit of
such Issuing Bank and such arrangements are satisfactory to such Issuing Bank.
No Issuing Bank shall be under any obligation to Issue any Letter of Credit if
(i) any order, judgment or decree of any Governmental Authority shall by its
terms purport to enjoin or restrain such Issuing Bank from Issuing such Letter
of Credit, or any law applicable to such Issuing Bank or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the Issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which such Issuing Bank in good faith deems material to it; or (ii) the
Issuance of such Letter of Credit would violate one or more policies of such
Issuing Bank applicable to letters of credit generally. No Issuing Bank shall
Issue any Letter of Credit if, no later than one Business Day prior to the
requested date of Issuance of such Letter of Credit, such Issuing Bank shall
have received written notice from any Credit Party that the conditions set forth
in Section 6 with respect thereto have not been satisfied.

(b) Each Letter of Credit shall be Issued for the account of the Borrower in
support of an obligation of the Borrower or any Subsidiary thereof in favor of a
beneficiary who has requested the Issuance of such Letter of Credit as a
condition to a transaction entered into in the ordinary course of business. Each
Letter of Credit shall be Issued in a minimum amount of $5,000 or such lesser
amount as the Administrative Agent and the relevant Issuing Bank may agree. The
Borrower shall give the Administrative Agent a Letter of Credit Request for the
Issuance of each Letter of Credit by no later than 11:00 a.m., three Business
Days prior to the requested date of Issuance. Each Letter of Credit Request
shall be accompanied by such Issuing Bank’s standard letter of credit
application, standard reimbursement agreement (each a “Reimbursement Agreement”)
and such other documentation as such Issuing Bank may reasonably require,
executed by the Borrower. The Administrative Agent shall notify such Issuing
Bank (and simultaneously provide to such Issuing Bank a copy of such Letter of
Credit Request) and each other Lender thereof no later than 1:00 p.m., on the
date of receipt of the Letter of Credit Request by the Administrative Agent in
accordance with the foregoing sentence. Each Letter of Credit shall be in form
and substance reasonably satisfactory to such Issuing Bank, with such provisions
with respect to the conditions under which a drawing may be made thereunder and
the documentation required in respect of such drawing as such Issuing Bank shall
reasonably require. Such Issuing Bank shall, on the proposed date of Issuance
and subject to the terms and conditions of the Reimbursement Agreement and to
the other terms and conditions of this Agreement, Issue the requested Letter of
Credit.

 

34



--------------------------------------------------------------------------------

(c) Upon each payment by an Issuing Bank of a draft drawn under a Letter of
Credit, the Issuer shall notify the Borrower and the Administrative Agent of
such drawing. The Borrower shall pay to the Administrative Agent, for the
account of such Issuing Bank, an amount equal to such payment in immediately
available funds (1) if such notification is received by the Borrower on or
before 11:00 a.m., on a Business Day, prior to 2:00 p.m., on such Business Day,
and (2) in all other cases, prior to 11:30 a.m., on the immediately succeeding
Business Day. The Administrative Agent shall remit such payment to such Issuing
Bank, in the form received, (x) if such payment is received by the
Administrative Agent on or before 2:00 p.m., on a Business Day, on such Business
Day, and (x) in all other cases, on the immediately succeeding Business Day. The
obligation of the Borrower to reimburse each Issuing Bank for each drawing under
each Letter of Credit Issued by it and to repay each LC Disbursement shall,
provided that the Borrower shall have received notice of such drawing, be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including,
without limitation, (i) any draft, demand certificate or other document
presented under such Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit,
and (ii) any payment by the Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit or any payment made by the Issuing Bank under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any bankruptcy or other debtor relief law.

(d) Notwithstanding anything to the contrary contained herein or in any
Reimbursement Agreement, to the extent that the terms of this Agreement shall be
inconsistent with the terms of such Reimbursement Agreement, the terms of this
Agreement shall govern.

(e) Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the stated amount of such Letter of Credit in effect
at such time; provided, however, that with respect to any Letter of Credit that,
by its terms or the terms of any document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all increases, whether or not such maximum stated
amount is in effect at such time.

(f) The Borrower may at any time and from time to time with the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed)
designate one or more Lenders to Issue Letters of Credit (each such Lender an
“Additional Issuing Bank”).

(g) All Letters of Credit listed on Schedule 1.1 hereto shall be deemed to have
been Issued pursuant hereto, and from and after the Effective Date shall be
subject to and governed by the terms and conditions hereof.

 

35



--------------------------------------------------------------------------------

2.11. Letter of Credit Participation and Funding Commitments

(a) Each Lender hereby unconditionally, irrevocably and severally (and not
jointly) for itself only and without any notice to or the taking of any action
by such Lender, takes an undivided participating interest in the obligations of
each Issuing Bank under and in connection with each Letter of Credit in an
amount equal to such Lender’s Commitment Percentage of the amount of such Letter
of Credit. Each Lender shall be liable to each Issuing Bank for its Commitment
Percentage of (i) the unreimbursed amount of any draft drawn and honored under
each of its Letters of Credit, and (ii) any amounts paid by the Borrower
pursuant to Sections 2.10(c) or 2.12 that are subsequently rescinded or avoided,
or must otherwise be restored or returned. Such liabilities shall be
unconditional and without regard to the occurrence of any Default or the
compliance by the Borrower with the Loan Documents.

(b) Each Issuing Bank will promptly notify the Administrative Agent of the date
and amount of any draft presented under each of its Letters of Credit, and the
Administrative Agent will promptly notify each Lender (which notice shall be
promptly confirmed in writing by the Administrative Agent) of the date, the
amount of any draft presented under each of its Letters of Credit and the amount
of such Lender’s Commitment Percentage with respect to which full reimbursement
is not made as provided in Section 2.10(c). The Administrative Agent shall
notify each Lender thereof (1) if such notification is received by the
Administrative Agent on or before 11:00 a.m., on a Business Day, prior to 12:30
p.m., on such Business Day, and (2) in all other cases, prior to 11:00 a.m., on
the immediately succeeding Business Day. In such event, the Borrower shall be
deemed to have requested an ABR Advance without regard to the minimum and
multiples specified in Section 2.5(a), but subject to the amount of the
unutilized portion of the Aggregate Commitments and the conditions of lending
set forth in Section 6.1. Any notice given by the Issuing Bank or Administrative
Agent pursuant to this Section 2.11(b) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice. Each
Lender shall upon any notice pursuant to this Section 2.11(b) make funds
available to the Administrative Agent for the account of the Issuing Bank at the
Administrative Agent’s office in an amount equal to such Lender’s Commitment
Percentage of the unreimbursed amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon each Lender
that so makes funds available shall be deemed to have made a Revolving Credit
Loan to the Borrower in such amount. Any Loans made pursuant to this paragraph
(b) shall, for all purposes hereof, be deemed to be an ABR Advance referred to
in Section 2.1 and made pursuant to Section 2.5, and the Lender’s obligation to
make such ABR Advance shall be absolute and unconditional. The Administrative
Agent shall remit the funds so received to the Issuing Bank. Notwithstanding the
foregoing, with respect to any unreimbursed amount that is not fully refinanced
by an ABR Advance because the conditions set forth in Section 6.1 cannot be
satisfied or for any other reason, the Borrower shall be deemed to have incurred
from the Issuing Bank an L/C Borrowing in the amount of the unreimbursed amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Alternate Base
Rate plus 2.0%. In such event, each Lender’s payment to the Administrative Agent
for the account of the Issuing Bank pursuant

 

36



--------------------------------------------------------------------------------

to this Section 2.11(b) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.11. In either
such case, (i) the Administrative Agent shall notify each Lender of the details
thereof and of the amount of such Lender’s Revolving Credit Loan or purchase
price, as the case may be, and (ii) each Lender shall, whether or not any
Default shall have occurred and be continuing, any representation or warranty
shall be accurate, any condition to the making of any loan hereunder shall have
been fulfilled, or any other matter whatsoever, make the Revolving Credit Loan
required to be made by it, or pay the purchase price required to be paid by it,
under this paragraph by wire transfer of immediately available funds to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders, (A) in the event that such Lender receives
such notice prior to 12:30 p.m. on any Business Day, by no later than 3:00 p.m.
on such Business Day, or (B) in the event that such Lender receives such notice
at or after 12:30 p.m. on any Business Day, by no later than 1:00 p.m. on the
immediately succeeding Business Day. The Administrative Agent will make such
Loans, or the amount of such purchase price payments, as the case may be,
available to such Issuing Bank by promptly crediting or otherwise transferring
the amounts so received, in like funds, to such Issuing Bank. Each Lender shall
also be liable for an amount equal to the product of its Commitment Percentage
and any amounts paid by the Borrower pursuant to this Section 2.11 that are
subsequently rescinded or avoided, or must otherwise be restored or returned.
Such liabilities shall be absolute and unconditional and without regard to the
occurrence of any Default or the compliance by the Borrower with any of its
obligations under the Loan Documents. Each Lender shall indemnify and hold
harmless the Administrative Agent and such Issuing Bank from and against any and
all losses, liabilities (including liabilities for penalties), actions, suits,
judgments, demands, costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses and an administration fee of not less
than $100 payable to such Issuing Bank as the issuer of the relevant Letter of
Credit) resulting from any failure on the part of such Lender to perform its
obligations under this Section 2.11 (except in respect of losses, liabilities or
other obligations suffered by such Issuing Bank to the extent resulting from the
gross negligence or willful misconduct of such Issuing Bank as determined by a
court of competent jurisdiction in a final and non-appealable decision). If a
Lender does not make any payment required under this Section 2.11 when due, such
Lender shall be required to pay interest to the Administrative Agent for the
account of such Issuing Bank (upon demand therefor) on the amount of such
payment at a rate of interest per annum equal to the Federal Funds Rate for the
first three days after the due date of such payment and the Federal Funds Rate
plus 2% thereafter until the date such payment is received by the Administrative
Agent. The Administrative Agent shall distribute such interest payments to such
Issuing Bank upon receipt thereof in like funds as received.

(c) Whenever any Issuing Bank is reimbursed by the Borrower or the
Administrative Agent is reimbursed by the Borrower, for the account of such
Issuing Bank, for any payment under a Letter of Credit and such payment relates
to an amount previously paid by a Lender pursuant to this Section 2.11, the
Administrative Agent will pay over such payment to such Lender (i) before 4:00
p.m. on the day such payment from the Borrower is received, if such payment is
received at or prior to 1:00 p.m. on such day, or (ii) before 12:00 noon on the
next succeeding Business Day, if such payment from the Borrower is received
after 1:00 p.m. on such day.

 

37



--------------------------------------------------------------------------------

2.12. Absolute Obligation With Respect to Letter of Credit Payments

The Borrower’s obligation to reimburse the Administrative Agent for the account
of each Issuing Bank in respect of each payment under or in respect of such
Issuing Bank’s Letters of Credit shall be absolute and unconditional under any
and all circumstances and irrespective of any set off, counterclaim or defense
to payment which the Borrower may have or have had against the beneficiary of
such Letter of Credit, the Administrative Agent, any Issuing Bank, as issuer of
such Letter of Credit, any Lender or any other Person, including, without
limitation, any defense based on the failure of any drawing to conform to the
terms of such Letter of Credit, any drawing document proving to be forged,
fraudulent or invalid, or the legality, validity, regularity or enforceability
of such Letter of Credit; provided, that, with respect to any Letter of Credit,
the foregoing shall not relieve any Issuing Bank of any liability it may have to
the Borrower for any actual damages sustained by the Borrower to the extent
arising from a wrongful payment under such Letter of Credit made as a result of
such Issuing Bank’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final and non-appealable decision.

2.13. Payments

(a) Each sum payable by the Borrower to the Credit Parties under the Loan
Documents, including each payment of principal and interest on the Loans, the
Reimbursement Obligations, the Facility Fee, the Utilization Fee, the Letter of
Credit Commissions and the Fronting Fees shall be made prior to 1:00 p.m., on
the date such payment is due, to the Administrative Agent for the account of the
applicable parties hereto at the Administrative Agent’s office specified in
Section 11.2, in each case in lawful money of the United States, in immediately
available funds and without set off or counterclaim, provided that payments
required to be made under Sections 3.5, 3.6, 3.7, 11.7 and 11.20 shall be made
directly to the party entitled thereto. The failure of the Borrower to make any
such payment by such time shall not constitute a Default, provided that such
payment is made on such due date, but any such payment made after 1:00 p.m., on
such due date shall be deemed to have been made on the next Business Day for the
purpose of calculating interest thereon. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.

(b) If any payment hereunder, under the Notes or under any Reimbursement
Agreement shall be due and payable on a day which is not a Business Day, the due
date thereof (except as otherwise provided in the definition of Eurodollar
Interest Period) shall be extended to the next Business Day and (except with
respect to payments of the Facility Fee, the Fronting Fee and the Utilization
Fee) interest shall be payable at the applicable rate specified herein during
such extension, provided, however that if such next Business Day is after the
Revolving Credit Maturity Date, any such payment shall be due on the immediately
preceding Business Day.

 

38



--------------------------------------------------------------------------------

2.14. Extension of Revolving Credit Commitment Period

(a) Prior to each of the second anniversary date and the third anniversary date
of the Effective Date, the Borrower may request that the Lenders agree (the
decision so to agree to be within the sole and absolute discretion of each
Lender) to extend the Revolving Credit Commitment Period by one year per each
such request by giving written notice thereof to the Administrative Agent (but
in no event shall the Revolving Commitment Period be extended beyond seven
(7) years from the Effective Date). Upon receipt of each such notice, the
Administrative Agent shall promptly send each Lender a copy thereof. Any Lender
not responding to such notice shall be deemed not to have consented to such
extension. In the event that Required Lenders shall have consented to such
extension request, the Revolving Credit Maturity Date shall be extended to the
day which is one year following the then existing Revolving Credit Maturity Date
(or, if such day is not a Business Day, the Business Day immediately preceding
such day), provided, however, that (i) immediately before and after giving
effect thereto, no Default shall exist, and (ii) the Administrative Agent shall
have received such certificates, legal opinions and other documents as it shall
reasonably request in connection with such extension. In all other events, the
then existing Revolving Credit Maturity Date shall not be extended and shall
remain in full force and effect until such time, if any, as the same may be
extended pursuant to a subsequent extension request.

(b) With respect to each extension request approved in accordance with
Section 2.14(a), on the existing Revolving Credit Maturity Date with respect
thereto (i) with respect to each Lender which (A) shall not have so consented to
such extension request, and (B) shall not have transferred its Revolving Credit
Commitment pursuant to Section 3.11, the Aggregate Revolving Credit Commitment
Amount shall be automatically reduced by an amount equal to the sum of the
Revolving Credit Commitment Amounts of each such Lender (each a “Non-Extending
Lender”), (ii) the Revolving Credit Commitment of each Non-Extending Lender
shall automatically terminate, and (iii) the Borrower shall pay to the
Administrative Agent for the account of each Non Extending Lender all principal,
interest, fees and other sums owing to such Non Extending Lender under the Loan
Documents, whether or not then otherwise due and, upon receipt by such Lender of
such amount so paid, such Lender shall cease to be a “Lender” hereunder.

3. INTEREST, FEES, YIELD PROTECTIONS, ETC.

3.1. Interest Rate and Payment Dates

(a) Prior to Default. Except as otherwise provided in Section 3.1(b) and 3.1(c),
(i) each Competitive Bid Loan shall bear interest at the applicable Competitive
Bid Rate therefor, and (ii) Revolving Credit Loans and Swing Line Loans shall
bear interest on the outstanding principal balance thereof at the applicable
interest rate or rates per annum set forth below:

 

ADVANCES

  

RATE

Each ABR Advance    Alternate Base Rate. Each Eurodollar Advance    Eurodollar
Rate for the applicable Interest Period plus the Applicable Margin applicable to
Eurodollar Advances. Each Swing Line Loan    Negotiated Rate applicable to such
Swing Line Loan for the applicable Interest Period.

 

39



--------------------------------------------------------------------------------

(b) Default Rate. Upon the occurrence and during the continuance of an Event of
Default under Section 9.1(a) or 9.1(b), the unpaid principal balance of the
Loans shall bear interest at a rate per annum (whether before or after the entry
of a judgment thereon) equal to 2% plus the rate which would otherwise be
applicable under Section 3.1(a), and any overdue interest or other amount
payable under the Loan Documents shall bear interest (whether before or after
the entry of a judgment thereon) at a rate per annum equal to the Alternate Base
Rate plus 2%. For purposes of the preceding sentence, the rate applicable
pursuant to Section 3.1(a), as the case may be, to any overdue principal,
interest or other amount payable under the Loan Documents shall be (i) in the
case of an overdue principal balance of any Eurodollar Advance, the applicable
Eurodollar Rate plus the Applicable Margin until the last day of the applicable
Interest Period (or the earlier termination thereof pursuant to this Agreement)
and thereafter at the Alternate Base Rate, (ii) in the case of an overdue
principal balance of any Competitive Bid Loan, the applicable Competitive Bid
Rate until the last day of the applicable Competitive Interest Period (or the
earlier termination thereof pursuant to this Agreement) and thereafter at the
Alternate Base Rate, (iii) in the case of an overdue principal balance of any
Swing Line Loan, the applicable Negotiated Rate until the last day of the
applicable Swing Line Interest Period (or the earlier termination thereof
pursuant to this Agreement) and thereafter at the Alternate Base Rate and
(iv) in all other cases, the Alternate Base Rate. All such interest shall be
payable on demand.

(c) In General. Interest on (i) ABR Advances to the extent based on the BNY Rate
shall be calculated on the basis of a 365 or 366 day year (as the case may be),
and (ii) ABR Advances to the extent based on the Federal Funds Rate, Eurodollar
Advances, Competitive Bid Loans and Swing Line Loans shall be calculated on the
basis of a 360 day year, in each case, for the actual number of days elapsed.
Except as otherwise expressly provided herein, interest shall be payable in
arrears on each Interest Payment Date and upon each payment (including
prepayment) of the Loans. Any change in the interest rate on the Loans resulting
from a change in the Alternate Base Rate or reserve requirements shall become
effective as of the opening of business on the day on which such change shall
become effective. The Administrative Agent shall, as soon as practicable, notify
the Borrower and the Lenders of the effective date and the amount of each such
change in the BNY Rate, but any failure to so notify shall not in any manner
affect the obligation of the Borrower to pay interest on the Loans in the
amounts and on the dates required. Each determination of the Alternate Base Rate
or a Eurodollar Rate by the Administrative Agent pursuant to this Agreement
shall be conclusive and binding on all parties hereto absent manifest error. The
Borrower acknowledges that to the extent interest payable on ABR Advances is
based on the BNY Rate, such rate is only one of the bases for computing interest
on loans made by the Lenders, and by basing interest payable on ABR Advances on
the BNY Rate, the Lenders have not committed to charge, and the Borrower has not
in any way bargained for, interest based on a lower or the lowest rate at which
any Lender may now or in the future make loans to other borrowers.

 

40



--------------------------------------------------------------------------------

3.2. Fees

(a) Facility Fees. The Borrower agrees to pay to the Administrative Agent, for
the account of the Lenders in accordance with each Lender’s Commitment
Percentage, a fee (the “Facility Fee”), during the Revolving Credit Commitment
Period, at a rate per annum equal to the Applicable Margin on the average daily
Aggregate Revolving Credit Commitment Amount, regardless of usage. The Facility
Fee shall be payable (i) quarterly in arrears on the last day of each March,
June, September and December during such period commencing on the first such day
following the Effective Date, (ii) on the date of any reduction in the Aggregate
Revolving Credit Commitment Amount (to the extent of such reduction) and
(iii) on the last day of the Revolving Credit Commitment Period. The Facility
Fee shall be calculated on the basis of a 360 day year for the actual number of
days elapsed.

(b) Letter of Credit Commissions. The Borrower agrees to pay to the
Administrative Agent, for the account of the Lenders in accordance with each
Lender’s Commitment Percentage, commissions (the “Letter of Credit Commissions”)
with respect to the Letters of Credit for the period from and including the date
of Issuance of each thereof to the expiration date thereof, at a rate per annum
equal to (A) with respect to Standby Letters of Credit, the Applicable Margin in
effect on the date of Issuance thereof, and (B) with respect to Trade Letters of
Credit, the Applicable Margin in effect on the date of Issuance thereof
multiplied by 30%, in each case on the average daily maximum amount available
under any contingency to be drawn under such Letter of Credit. The Letter of
Credit Commissions shall be (i) calculated on the basis of a 360 day year for
the actual number of days elapsed and (ii) payable quarterly in arrears on the
last day of each March, June, September and December of each year and on the
last day of the Revolving Credit Commitment Period.

(c) Letter of Credit Fronting Fees. The Borrower agrees to pay to Administrative
Agent, for the account of each Issuing Bank, a fee (the “Fronting Fees”) with
respect to the Letters of Credit Issued by such Issuing Bank for the period from
and including the date of Issuance of each thereof to the expiration date
thereof, at a rate per annum equal to 0.10% on the daily maximum amount
available under any contingency to be drawn under such Letters of Credit. The
Fronting Fees shall be (i) calculated on the basis of a 360 day year for the
actual number of days elapsed and (ii) payable quarterly in arrears on the next
Business Day following the last day of each March, June, September and December
of each year. In addition to the Fronting Fees, the Borrower agrees to pay to
each Issuing Bank, for its own account, its standard fees and charges
customarily charged to customers similar to the Borrower with respect to any of
its Letters of Credit.

(d) Administrative Agent’s Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, such other fees as have been agreed
to in writing by the Borrower and the Administrative Agent.

 

41



--------------------------------------------------------------------------------

(e) Utilization Fees. The Borrower shall pay to the Administrative Agent for the
account of each Lender ratably in accordance with its Revolving Credit
Commitment Amount a utilization fee at a rate per annum equal to the Applicable
Margin on the Aggregate Credit Exposure for each day (i) that the Aggregate
Credit Exposure shall exceed 50.0% of the Aggregate Revolving Credit Commitment
Amount, or (ii) following the Revolving Credit Commitment Period that there
shall be any Aggregate Credit Exposure. Accrued Utilization Fees shall be
payable in arrears on the last day of March, June, September and December of
each year and each date on which the Aggregate Revolving Credit Commitment
Amount is permanently reduced, commencing on the first such date to occur after
the Effective Date. All Utilization Fees shall be calculated on the basis of a
360 day year for the actual number of days elapsed.

3.3. Conversions; Eurodollar Advances

(a) The Borrower may elect from time to time to convert one or more Eurodollar
Advances to ABR Advances by delivering to the Administrative Agent by facsimile
a Notice of Conversion (confirmed promptly, and in any event within five
Business Days, by the delivery to the Administrative Agent of a Notice of
Conversion manually signed by the Borrower) at least one Business Day’s prior
irrevocable notice of such election, specifying the amount to be converted,
provided, that any such conversion shall only be made on a Business Day and on
the last day of the Eurodollar Interest Period applicable thereto. In addition,
the Borrower may elect from time to time to convert ABR Advances to Eurodollar
Advances or existing Eurodollar Advances to new Eurodollar Advances by
delivering to the Administrative Agent by facsimile a Notice of Conversion
(confirmed promptly, and in any event within five Business Days, by the delivery
to the Administrative Agent of a Notice of Conversion manually signed by the
Borrower) at least three Business Days’ prior irrevocable notice of such
election, specifying the amount to be so converted and the initial Eurodollar
Interest Period relating thereto, provided that any such conversion shall only
be made on a Business Day and, in the case of existing Eurodollar Advances being
converted to new Eurodollar Advances, on the last day of the Eurodollar Interest
Period applicable thereto. The Administrative Agent shall promptly provide the
Lenders with notice of each such election. Advances may be converted pursuant to
this Section in whole or in part, provided that the amount to be converted to
each Eurodollar Advance, when aggregated with any Eurodollar Advance to be made
on such date in accordance with Section 2.5 and having the same Eurodollar
Interest Period as such first Eurodollar Advance, shall equal no less than
$5,000,000 or such amount plus a whole multiple of $1,000,000 in excess thereof.

(b) Notwithstanding anything in this Agreement to the contrary, upon the
occurrence and during the continuance of an Event of Default, the Borrower shall
have no right to elect to convert any existing ABR Advance to a new Eurodollar
Advance or to convert any existing Eurodollar Advance to a new Eurodollar
Advance. In such event, all ABR Advances shall be automatically continued as ABR
Advances and all Eurodollar Advances shall be automatically converted to ABR
Advances on the last day of the Eurodollar Interest Period applicable to such
Eurodollar Advance.

 

42



--------------------------------------------------------------------------------

(c) Each conversion shall be effected by each Lender by applying the proceeds of
its new ABR Advance or Eurodollar Advance, as the case may be, to its Advances
(or portion thereof) being converted (it being understood that any such
conversion shall not constitute a borrowing for purposes of Sections 4, 5 or 6).

(d) Competitive Bid Loans shall not be converted.

3.4. Concerning Eurodollar Interest Periods and Swing Line Interest Periods

Notwithstanding any other provision of any Loan Document:

(a) If the Borrower shall have failed to elect a Eurodollar Advance under
Section 2.5 or 3.3, as the case may be, in connection with any borrowing of new
Revolving Credit Loans or expiration of an Eurodollar Interest Period with
respect to any existing Eurodollar Advance, the amount of the Revolving Credit
Loans subject to such borrowing or such existing Eurodollar Advance shall
thereafter be an ABR Advance until such time, if any, as the Borrower shall
elect a new Eurodollar Advance pursuant to Section 3.3.

(b) No Interest Period selected in respect of the conversion of any Eurodollar
Advance comprising a Revolving Credit Loan, and no Interest Period selected in
respect of any Swing Line Loan, shall end after the Revolving Credit Maturity
Date.

(c) The Borrower shall not be permitted to have more than twelve Eurodollar
Advances outstanding at any one time, it being agreed that each borrowing of a
Eurodollar Advance pursuant to a single Borrowing Request shall constitute the
making of one Eurodollar Advance for the purpose of calculating such limitation.

3.5. Indemnification for Loss

Notwithstanding anything contained herein to the contrary, if the Borrower shall
fail for any reason to borrow a Revolving Credit Loan in respect of which it
shall have requested a Eurodollar Advance or to convert an Advance to a
Eurodollar Advance after it shall have notified the Administrative Agent of its
intent to do so, or if the Borrower shall fail for any reason to borrow a
Competitive Bid Loan in any instance in which it shall have accepted one or more
Competitive Bids, or if the Borrower shall fail to borrow a Swing Line Loan
after the Swing Line Lender shall have agreed to a Negotiated Rate with respect
thereto, or if a Eurodollar Advance, Competitive Bid Loan or Swing Line Loan
shall terminate for any reason prior to the last day of the Interest Period
applicable thereto, or if the Borrower shall for any reason prepay or repay all
or any part of the principal amount of a Eurodollar Advance, Competitive Bid
Loan or Swing Line Loan prior to the last day of the Interest Period applicable
thereto, without duplication of other payments hereunder, the Borrower shall
indemnify each Lender against, and pay on demand directly to such Lender the
amount (calculated by such Lender (in reasonable detail delivered to the
Borrower) using any reasonable method chosen by such Lender which is customarily
used by such Lender for such purpose) equal to any loss or out of pocket expense
suffered by such Lender as a result of such failure to borrow or convert, or
such termination, repayment or prepayment, including any loss, cost or expense
suffered by such Lender in liquidating or employing deposits acquired to fund or
maintain the funding of such Eurodollar Advance, Competitive Bid Loan or Swing
Line Loan, as the case may be, or redeploying funds

 

43



--------------------------------------------------------------------------------

prepaid or repaid, in amounts which correspond to such Eurodollar Advance,
Competitive Bid Loan or Swing Line Loan, as the case may be, and any internal
processing charge customarily charged by such Lender in connection therewith.

3.6. Capital Adequacy

If the amount of capital required or expected to be maintained by any Lender or
any Issuing Bank or any Person directly or indirectly owning or controlling such
Lender or such Issuing Bank (each a “Control Person”), shall be affected by the
occurrence of a Regulatory Change and such Lender or such Issuing Bank shall
have determined that such Regulatory Change shall have had or will thereafter
have the effect of reducing the rate of return on such Lender’s, such Issuing
Bank’s, or such Control Person’s capital in respect of the Loans, Revolving
Credit Commitment or Letter of Credit or Swing Line Loan participations made or
maintained by such Lender, or of the Reimbursement Obligations owed to such
Issuing Bank, in any case to a level below that which such Lender, such Issuing
Bank or such Control Person could have achieved or would thereafter be able to
achieve but for such Regulatory Change (after taking into account such Lender’s,
such Issuing Bank’s or such Control Person’s policies regarding capital
adequacy) by an amount deemed by such Lender or such Issuing Bank to be
material, then, within thirty days after demand by such Lender or such Issuing
Bank, without duplication of other payments hereunder, the Borrower shall pay to
such Lender, such Issuing Bank or such Control Person, as the case may be, such
additional amount or amounts (calculated by such Lender (in reasonable detail
delivered to the Borrower) using any reasonable method chosen by such Lender) as
shall be sufficient to compensate such Lender, such Issuing Bank or such Control
Person for such reduction. Failure or delay on the part of any Lender, Issuing
Bank or Control Person to demand compensation pursuant to this Section 3.6 shall
not constitute a waiver of such Lender’s, Issuing Bank’s or Control Person’s
right to demand such compensation; provided that Borrower shall not be required
to compensate such Lender, Issuing Bank or Control Person pursuant to this
Section 3.6 for any increased costs or reductions incurred more than 90 days
prior to the date that such Lender, Issuing Bank or Control Person, as the case
may be, notifies the Borrower of the Regulatory Change giving rise to such
increased costs or reductions and of such Lender’s, Issuing Bank’s or Control
Person’s intention to claim compensation therefor; provided further that, if the
Regulatory Change giving rise to such increased costs or reductions is
retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof.

3.7. Reimbursement for Increased Costs

If any Credit Party shall determine that a Regulatory Change:

(a) does or shall (i) subject it to any Tax of any kind whatsoever with respect
to any Eurodollar Advances or its obligations under this Agreement to make
Eurodollar Advances, or (ii) change the basis of taxation of payments to it of
principal, interest or any other amount payable hereunder in respect of its
Eurodollar Advances, or impose on such Credit Party any other condition
regarding the Letters of Credit including any Tax required to be withheld from
any amounts payable under the Loan Documents (except for imposition of, or
change in the rate of, any Income Tax applicable to such Lender); or

 

44



--------------------------------------------------------------------------------

(b) does or shall impose, modify or make applicable any reserve, special
deposit, compulsory loan, assessment, increased cost or similar requirement
against assets held by, or deposits of, or advances or loans by, or other credit
extended by, or any other acquisition of funds by, any office of such Lender in
respect of its Eurodollar Advances which is not otherwise included in the
determination of a Eurodollar Rate or against any Letters of Credit issued by
such Issuing Bank or participated in by any Lender; and the result of any of the
foregoing is to increase the cost to such Lender of making, renewing, converting
or maintaining its Eurodollar Advances or its commitment to make such Eurodollar
Advances, or to reduce any amount receivable hereunder in respect of its
Eurodollar Advances, or to increase the cost to such Issuing Bank of Issuing or
maintaining the Letters of Credit or the cost to any Lender of participating
therein or the cost to the Administrative Agent or such Issuing Bank of
performing its respective functions hereunder with respect to the Letters of
Credit, then, in any such case, the Borrower shall, without duplication of other
payments hereunder, pay such Credit Party within ten days after demand therefor,
such additional amounts (calculated by such Lender (in reasonable detail
delivered to the Borrower) using any reasonable method chosen by such Lender) as
is sufficient to compensate such Credit Party for such additional cost or
reduction in such amount receivable which such Lender deems to be material as
determined by such Credit Party; provided, however, that nothing in this Section
shall require the Borrower to indemnify any Credit Party with respect to
withholding Taxes for which the Borrower has no obligation under Section 3.10.
No failure by any Credit Party to demand, and no delay in demanding,
compensation for any increased cost shall constitute a waiver of its right to
demand such compensation at any time.

3.8. Illegality of Funding

Notwithstanding any other provision hereof, if any Lender shall reasonably
determine that any Regulatory Change shall make it unlawful for such Lender to
make or maintain any Eurodollar Advance as contemplated by this Agreement, such
Lender shall promptly notify the Borrower and the Administrative Agent thereof,
and (i) the commitment of such Lender to make such Eurodollar Advances or
convert ABR Advances to Eurodollar Advances shall forthwith be suspended,
(ii) such Lender shall fund its portion of each requested Eurodollar Advance as
an ABR Advance and (iii) such Lender’s Revolving Credit Loans then outstanding
as such Eurodollar Advances, if any, shall be converted automatically to an ABR
Advance on the last day of the then current Eurodollar Interest Period
applicable thereto or at such earlier time as may be required. If the commitment
of any Lender with respect to Eurodollar Advances is suspended pursuant to this
Section and such Lender shall have obtained actual knowledge that it is once
again legal for such Lender to make or maintain Eurodollar Advances, such Lender
shall promptly notify the Administrative Agent and the Borrower thereof and,
upon receipt of such notice by each of the Administrative Agent and the
Borrower, such Lender’s commitment to make or maintain Eurodollar Advances shall
be reinstated.

3.9. Substituted Interest Rate

In the event that (i) the Administrative Agent shall have determined (which
determination shall be conclusive and binding) that by reason of circumstances
affecting the interbank eurodollar market either adequate or reasonable means do
not exist for ascertaining the Eurodollar Rate, or (ii) Required Lenders shall
have notified the Administrative Agent that they

 

45



--------------------------------------------------------------------------------

have determined (which determination shall be conclusive and binding absent
manifest error) that the applicable Eurodollar Rate will not adequately and
fairly reflect the cost to such Lenders of maintaining or funding loans bearing
interest based on such Eurodollar Rate, with respect to any portion of the
Revolving Credit Loans that the Borrower has requested be made as Eurodollar
Advances or Eurodollar Advances that will result from the requested conversion
of any portion of the Advances into Eurodollar Advances (each, an “Affected
Advance”), the Administrative Agent shall promptly notify the Borrower and the
Lenders (by telephone or otherwise, to be promptly confirmed in writing) of such
determination, on or, to the extent practicable, prior to the requested
Borrowing Date or Conversion Date for such Affected Advances. If the
Administrative Agent shall give such notice, (a) any Affected Advances shall be
made as ABR Advances, (b) the Advances (or any portion thereof) that were to
have been converted to Affected Advances shall be converted to ABR Advances and
(c) any outstanding Affected Advances shall be converted, on the last day of the
then current Eurodollar Interest Period with respect thereto, to ABR Advances.
Until any notice under clauses (i) or (ii), as the case may be, of this Section
has been withdrawn by the Administrative Agent (by notice to the Borrower
promptly upon either (x) the Administrative Agent having determined that such
circumstances affecting the interbank eurodollar market no longer exist and that
adequate and reasonable means do exist for determining the Eurodollar Rate, or
(y) the Administrative Agent having been notified by such Required Lenders that
circumstances no longer render the Advances (or any portion thereof) Affected
Advances), no further Eurodollar Advances shall be required to be made by the
Lenders, nor shall the Borrower have the right to convert all or any portion of
the Revolving Credit Loans to or as Eurodollar Advances.

3.10. Taxes; Net Payments

(a) All payments made by the Borrower under the Loan Documents shall be made
free and clear of, and without reduction for or on account of, any Included
Taxes required by law to be withheld from any amounts payable under the Loan
Documents. In the event that the Borrower is prohibited by law from making
payments under the Loan Documents free of deductions or withholdings in respect
of Included Taxes, then the Borrower, without duplication of other payments
hereunder, shall pay such additional amounts to the Administrative Agent, for
the benefit of the Credit Parties, as may be necessary in order that the actual
amounts received by each Credit Party in respect of interest and any other
amount payable under the Loan Documents after deduction or withholding (and
after payment of any additional taxes or other charges due as a consequence of
the payment of such additional amounts) shall equal the amount that would have
been received if such deduction or withholding were not required. In the event
that any such deduction or withholding with respect to Included Taxes can be
reduced or nullified as a result of the application of any relevant double
taxation convention, the relevant Credit Party will cooperate with the Borrower
(at the sole expense of the Borrower) in making application to the relevant
taxing authorities to seek to obtain such reduction or nullification, so long as
it would not be disadvantageous to such Credit Party, provided, however, that no
Credit Party shall have any obligation to engage in litigation with respect
thereto. If the Borrower shall make any payments under this Section 3.10 or
shall make any deductions or withholdings from amounts paid in accordance with
this Section 3.10, the Borrower shall, as promptly as practicable thereafter,
forward to the Administrative Agent original or certified copies of official
receipts or other evidence acceptable to the Administrative Agent establishing
such

 

46



--------------------------------------------------------------------------------

payment and the Administrative Agent in turn shall distribute copies of such
receipts to each Credit Party. If payments under the Loan Documents to any
Credit Party are or become subject to any withholding, such Credit Party shall
(unless otherwise required by a Governmental Authority or as a result of any
treaty, convention, law, rule, regulation, order or similar directive applicable
to such Credit Party) use its best efforts to designate a different office or
branch to which payments are to be made under the Loan Documents from that
initially selected thereby, if such designation would avoid or mitigate such
withholding and would not be disadvantageous to such Credit Party. In the event
that any Credit Party shall have determined that it received a refund or credit
for Included Taxes paid by the Borrower under this Section 3.10, such Credit
Party shall promptly notify the Administrative Agent and the Borrower of such
fact and shall remit to the Borrower the amount of such refund or credit
applicable to the payments made by the Borrower in respect of such Credit Party
under this Section 3.10.

(b) Each Credit Party shall deliver to the Borrower such certificates,
documents, or other evidence as the Borrower may reasonably require from time to
time as are necessary to establish that such Credit Party is not subject to
withholding under Section 1441, 1442 or 3406 of the Code or as may be necessary
to establish, under any law imposing upon the Borrower, hereafter, an obligation
to withhold any portion of the payments made by the Borrower under the Loan
Documents, that payments to the Administrative Agent on behalf of such Credit
Party are not subject to withholding. Notwithstanding any provision herein to
the contrary, the Borrower shall not have any obligation to pay to the
Administrative Agent for the benefit of any Credit Party any amount which the
Borrower is required to withhold (and shall have no obligation to otherwise
indemnify any Lender with respect to such amount) to the extent that the
Borrower’s obligation to withhold is due to the failure of such Credit Party to
file any required statement, certificate or other document with respect to
exemption which such Borrower requested of it.

(c) Each Credit Party not incorporated under the laws of the United States or
any State thereof shall deliver to the Borrower such certificates, documents, or
other evidence as the Borrower may reasonably require from time to time as are
necessary to establish that such Credit Party is not subject to withholding
under Section 1441, 1442 or 3406 of the Code or as may be necessary to
establish, under any law imposing upon the Borrower, hereafter, an obligation to
withhold any portion of the payments made by the Borrower under the Loan
Documents, that payments to the Administrative Agent on behalf of such Credit
Party are not subject to withholding. Notwithstanding any provision herein to
the contrary, the Borrower shall not have any obligation to pay to the
Administrative Agent for the benefit of any Credit Party any amount which the
Borrower is liable to withhold due to the failure of such Credit Party to file
any statement of exemption required by the Code.

3.11. Substitution of Lenders

Notwithstanding anything to the contrary contained herein, if any Lender is a
Defaulting Lender, or if any Lender shall request compensation pursuant to
Sections 3.6, 3.7 or 3.10 or shall not have consented to any request for the
extension of the Revolving Credit Maturity Date which request was approved in
accordance with Section 2.14, then, in each such case, provided that no Event of
Default shall then exist and be continuing, the Borrower may

 

47



--------------------------------------------------------------------------------

require that such Lender transfer all of its right, title and interest under the
Loan Documents to one or more of the other Lenders (in the sole and absolute
discretion of each such Lender) or any other Person identified by the Borrower
and reasonably acceptable to the Administrative Agent, the Swing Line Lender and
each Issuing Bank (a “Substitute Lender”), if such Substitute Lender agrees to
assume all of the obligations of such Lender under the Loan Documents for
consideration equal to all principal, interest, fees and other sums owing to
such Lender under the Loan Documents, whether or not then otherwise due. Subject
to the execution and delivery by the Borrower at its expense of a new Note, an
instrument of assignment and assumption, and such other documents as such Lender
may reasonably require, such Substitute Lender shall be a “Lender” for all
purposes hereunder. Without prejudice to the survival of any other agreement of
the Borrower hereunder, the agreements of the Borrower contained in Sections
3.5, 3.6, 3.7, 11.7 and 11.20 (without duplication of any payments made to such
Lender by the Borrower or the Substitute Lender) shall survive for the benefit
of any Lender replaced under this Section with respect to the time prior to such
replacement.

4. REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent and the Lenders to enter into this
Agreement, the Lenders to make the Revolving Credit Loans, each Issuing Bank to
Issue the Letters of Credit and the Lenders to participate therein, and the
Swing Line Lender to make the Swing Line Loans and the Lenders to participate
therein, the Borrower makes the following representations and warranties to the
Credit Parties:

4.1. Existence and Power

Each of the Borrower and each Significant Subsidiary has been duly organized and
is validly existing in good standing under the laws of the jurisdiction of its
incorporation or formation, has all requisite power and authority to own its
Property and to carry on its business as now conducted, and is in good standing
and authorized to do business in each jurisdiction in which the nature of the
business conducted therein or the Property owned by it therein makes such
qualification necessary, except where the failure to have such requisite power
and authority or to qualify would not reasonably be expected to have a Material
Adverse Effect.

4.2. Authority and Execution

Each of the Borrower and each Significant Subsidiary has full legal power and
authority to enter into, execute, deliver and perform the terms of the Loan
Documents to which it is a party all of which have been duly authorized by all
proper and necessary corporate, partnership or other applicable action and are
in full compliance with its Organizational Documents. The Borrower and each
Significant Subsidiary has duly executed and delivered each Loan Document to
which it is a party.

4.3. Binding Agreement

The Loan Documents (other than the Notes) constitute, and the Notes, when issued
and delivered pursuant hereto for value received, will constitute, the valid and
legally binding obligations of the Borrower, in each case to the extent it is a
party thereto, enforceable in accordance with their respective terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.

 

48



--------------------------------------------------------------------------------

4.4. Litigation

Except as set forth on Schedule 4.4, there are no actions, suits or proceedings
at law or in equity or by or before any Governmental Authority (whether
purportedly on behalf of the Borrower or any of its Subsidiaries) pending or, to
the knowledge of the Borrower, threatened against the Borrower or any of its
Subsidiaries or maintained by the Borrower or any of its Subsidiaries or which
may affect the Property of the Borrower or any of its Subsidiaries or any of
their respective Properties or rights, which actions, suits or proceedings would
reasonably be expected to have a Material Adverse Effect.

4.5. Absence of Defaults; No Conflicting Agreements

Neither the Borrower nor any of its Subsidiaries is in default under any
judgment, order, writ, injunction, decree or decision of any Governmental
Authority or any mortgage, indenture, contract or agreement to which it is a
party or by which it or any of its Property is bound, the effect of which
default would reasonably be expected to have a Material Adverse Effect. The
execution, delivery and performance of the terms of the Loan Documents will not
constitute a default under or result in a breach of or require the mandatory
repayment of or other acceleration of payment under or pursuant to the terms of,
any such mortgage, indenture, contract or agreement.

4.6. Compliance with Applicable Laws

The Borrower and each of its Subsidiaries is complying with all laws,
regulations, rules and orders of all Governmental Authorities, except to the
extent a violation thereof would not reasonably be expected to have a Material
Adverse Effect.

4.7. Governmental Regulations

Neither the Borrower nor any of its Subsidiaries nor any Person controlled by,
controlling, or under common control with, the Borrower or any of its
Subsidiaries, is subject to regulation under the Federal Power Act, as amended,
or the Investment Company Act of 1940, as amended. Neither the Borrower nor any
of its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any Margin Stock. No part of the proceeds of any Loan, nor any Letter
of Credit, will be used, directly or indirectly, for a purpose which violates
any law, rule or regulation of any Governmental Authority, including, without
limitation, the provisions of Regulations T, U or X of the Board of Governors of
the Federal Reserve System, as amended. After giving effect to the making of
each Loan, Margin Stock will constitute less than 25% of the assets (as
determined by any reasonable method) of the Borrower and its Subsidiaries.

4.8. Plans

The only Pension Plans in effect as of the Effective Date (the “Existing Pension
Plans”) are listed on Schedule 4.8. Each Employee Benefit Plan is in compliance
with ERISA,

 

49



--------------------------------------------------------------------------------

HIPAA and the Code, and other applicable federal and state laws, where
applicable, except to the extent a violation thereof would not reasonably be
expected to have a Material Adverse Effect. The Borrower and its Subsidiaries
and ERISA Affiliates have, as of the Effective Date, made all contributions or
payments to or under each such Pension Plan required by law or the terms of such
Pension Plan or any contract or agreement with respect thereto, except to the
extent that the failure to make such contribution or payment would not
reasonably be expected to have a Material Adverse Effect. No liability to the
PBGC has been, or is expected by the Borrower, any of its Subsidiaries or any
ERISA Affiliate to be, incurred by the Borrower, any such Subsidiary or any
ERISA Affiliate, except to the extent that such liability would not reasonably
be expected to have a Material Adverse Effect. Liability, as referred to in this
Section includes any joint and several liability. Each Employee Benefit Plan
which is a group health plan within the meaning of Section 5000(b)(1) of the
Code is in compliance with the continuation of health care coverage requirements
of Section 4980B of the Code except to the extent a violation thereof would not
reasonably be expected to have a Material Adverse Effect.

4.9. Financial Statements

The Borrower has heretofore delivered to the Administrative Agent and the
Lenders copies of the audited Consolidated balance sheets of the Borrower as of
January 28, 2006, and the related Consolidated statements of operations,
stockholder’s equity and cash flows for the fiscal year then ended (with the
related notes and schedules, the “Financial Statements”). The Financial
Statements fairly present in all material respects the Consolidated financial
condition and results of the operations of the Borrower and its Subsidiaries as
of the dates and for the periods indicated therein and have been prepared in
conformity with GAAP. Since January 28, 2006, there has been no Material Adverse
Change.

4.10. No Misrepresentation

No representation or warranty contained in any Loan Document and no certificate
or report from time to time furnished by the Borrower or any of its Subsidiaries
in connection with the transactions contemplated thereby, on the date when made
or deemed made, contains or will contain a misstatement of material fact, or
omits or will omit to state a material fact required to be stated in order to
make the statements therein contained not misleading in the light of the
circumstances under which made.

4.11. Anti-Terrorism Law

(a) Neither the Borrower nor, to its knowledge, any of its Affiliates is in
violation of any Requirement of Law relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56.

(b) Neither the Borrower nor, to its knowledge, any Affiliate or broker or other
agent thereof, acting or benefiting in any capacity in connection herewith is
any of the following:

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

 

50



--------------------------------------------------------------------------------

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a Person with which any Issuing Bank, the Swing Line Lender or any Lender
is prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v) a Person that is named as a “specially designated national and blocked
Person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

Neither the Borrower nor, to its knowledge, any Affiliate or broker or other
agent thereof acting in any capacity in connection herewith (i) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Person described in paragraph (b) above,
(ii) deals in, or otherwise engages in any transaction relating to, any property
or interests in property blocked pursuant to the Executive Order, or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

5. CONDITIONS TO FIRST LOANS OR FIRST LETTER OF CREDIT

In addition to the conditions precedent set forth in Section 6, the obligation
of each Lender (including the Swing Line Lender) to make Loans and each Issuing
Bank to Issue Letters of Credit on the first Borrowing Date and the Lenders to
participate therein shall be subject to the fulfillment of the following
conditions precedent:

5.1. Evidence of Action

The Administrative Agent shall have received a certificate, dated the Effective
Date, of the Secretary or Assistant Secretary or other analogous counterpart of
the Borrower (i) attaching a true and complete copy of the resolutions of its
Managing Person and of all documents evidencing all necessary corporate,
partnership or similar action (in form and substance satisfactory to the
Administrative Agent) taken by it to authorize the Loan Documents to which it is
a party and the transactions contemplated thereby, (ii) attaching a true and
complete copy of its Organizational Documents, (iii) setting forth the
incumbency of its officer or officers or other analogous counterpart who may
sign the Loan Documents, including therein a signature specimen of such officer
or officers and (iv) attaching a certificate of good standing of the Secretary
of State of the jurisdiction of its formation and of each other jurisdiction in
which it is qualified to do business.

 

51



--------------------------------------------------------------------------------

5.2. Notes

The Administrative Agent shall have received the Notes.

5.3. Absence of Litigation

There shall be no injunction, writ, preliminary restraining order or other order
of any nature issued by any Governmental Authority in any respect affecting the
transactions provided for in the Loan Documents and no action or proceeding by
or before any Governmental Authority shall have been commenced or threatened
seeking to prevent or delay the transactions contemplated by the Loan Documents
or challenging any term or provision thereof or seeking any damages in
connection therewith, and the Administrative Agent shall have received a
certificate, in all respects satisfactory to the Administrative Agent, of an
executive officer of the Borrower to the foregoing effects.

5.4. Existing Bank Debt

Prior to or simultaneously with the Effective Date, the Borrower shall have
fully repaid all Existing Bank Debt and all agreements with respect thereto
shall have been, and the Borrower and each of the Lenders agree that all
commitments to extend credit under such agreements are hereby, cancelled or
terminated (other than provisions thereof which, by their terms, provide that
they survive any such termination), all Liens, if any, securing the same shall
have been terminated, and the Administrative Agent shall have received
satisfactory evidence of all of the foregoing.

5.5. Opinion of Counsel

The Administrative Agent shall have received (i) an opinion of Godfrey & Kahn
S.C., counsel to the Borrower, dated the Effective Date and substantially in the
form of Exhibit F, it being understood that such opinion is being delivered upon
the direction of the Borrower, and that the addressees thereof may and will rely
on such opinion, and (ii) an opinion of Richard D. Schepp, general counsel of
the Borrower, dated the Effective Date and substantially in the form of Exhibit
F-2.

5.6. Fees and Expenses

All fees payable under the Loan Documents to each Credit Party on or prior to
the Effective Date shall have been paid, and the reasonable fees and expenses of
Special Counsel in connection with the preparation, negotiation and closing of
the Loan Documents shall have been paid.

5.7. [Reserved]

5.8. Other Documents

The Administrative Agent shall have received such other documents, each in form
and substance reasonably satisfactory to the Administrative Agent, as the
Administrative Agent shall reasonably require.

 

52



--------------------------------------------------------------------------------

6. CONDITIONS OF LENDING ALL LOANS AND LETTERS OF CREDIT

The obligation of each Lender (including the Swing Line Lender) to make any Loan
and each Issuing Bank to Issue any Letter of Credit on a Borrowing Date is
subject to the satisfaction of the following conditions precedent as of the date
of such Loan or the Issuance of such Letter of Credit, as the case may be:

6.1. Compliance

On each Borrowing Date and after giving effect to the Loans to be made and the
Letters of Credit to be Issued thereon (i) there shall exist no Default and
(ii) the representations and warranties contained in the Loan Documents (other
than that contained in the last sentence of Section 4.9) shall be true and
correct with the same effect as though such representations and warranties had
been made on such Borrowing Date. Each borrowing by the Borrower and each
request by the Borrower for the Issuance of a Letter of Credit shall constitute
a representation and warranty by the Borrower as of such Borrowing Date that
each of the foregoing matters is true and correct in all respects.

6.2. Borrowing Request; Letter of Credit Request; Competitive Bid Request

With respect to the Loans to be made, and the Letters of Credit to be Issued, on
each Borrowing Date, the Administrative Agent shall have received, (i) in the
case of Revolving Credit Loans or Swing Line Loans, a Borrowing Request, (ii) in
the case of Letters of Credit, a Letter of Credit Request, and (iii) in the case
Competitive Bid Loans, a Competitive Bid Request and such other documents
required to be delivered pursuant to Section 2.6, in each case duly executed by
the Borrower.

7. AFFIRMATIVE COVENANTS

The Borrower agrees that, so long as this Agreement is in effect, any Loan or
Reimbursement Obligation (contingent or otherwise) in respect of any Letter of
Credit remains outstanding, or any other amount is owing under any Loan Document
to any Credit Party, the Borrower shall:

7.1. Financial Statements and Information

Furnish or cause to be furnished to the Administrative Agent and each Lender:

(a) As soon as available, but in any event within 90 days after the end of each
fiscal year, a copy of the Borrower’s annual report on Form 10 K in respect of
such fiscal year, containing its Consolidated balance sheet as at the end of
such fiscal year, together with the related Consolidated statements of
operations, stockholders’ equity and cash flows as of and through the end of
such fiscal year, setting forth in each case in comparative form the figures for
the preceding fiscal year, such Consolidated financial statements to be audited
and certified without Impermissible Qualification by the Accountants.

(b) As soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year, a copy of the Borrower’s
quarterly

 

53



--------------------------------------------------------------------------------

report on Form 10 Q in respect of such fiscal quarter, containing the
Consolidated balance sheet of the Borrower as at the end of each such quarterly
period, together with the related Consolidated statements of operations,
stockholders’ equity and cash flows for such period and for the elapsed portion
of the fiscal year through such date (setting forth in each case in comparative
form the figures for the corresponding periods of the preceding fiscal year),
all of which shall be complete and correct in all material respects and shall
present fairly the Consolidated financial condition and the Consolidated results
of operations of the Borrower in accordance with GAAP (subject to normal year
end adjustments and the absence of footnotes).

(c) Within 45 days after the end of each of the first three fiscal quarters, and
within 90 days after the end of the last fiscal quarter, of each fiscal year a
Compliance Certificate certified by a Financial Officer.

(d) Prompt written notice if there shall occur and be continuing any Event of
Default.

(e) Prompt written notice of any citation, summons, subpoena, order to show
cause or other document naming the Borrower or any of its Subsidiaries a party
to any proceeding before any Governmental Authority which could reasonably be
expected to have a Material Adverse Effect or which calls into question the
validity or enforceability of any of the Loan Documents, and include with such
notice a copy of such citation, summons, subpoena, order to show cause or other
document.

(f) Promptly upon becoming available, copies of all registration statements,
Annual Reports to shareholders, 10 Ks, 10 Qs, 8 Ks, proxy materials and other
material documents which the Borrower or any of its Subsidiaries may now or
hereafter be required to deliver to shareholders or file with or deliver to any
securities exchange or the SEC.

(g) Prompt written notice in the event that the Borrower, any of its
Subsidiaries or any ERISA Affiliate knows, or has reason to know, that any event
shall have occurred or will occur, or any condition exists, with respect to a
Pension Plan the result of which could reasonably be expected to have a Material
Adverse Effect.

(h) Prompt written notice upon the Borrower becoming aware of any change,
withdrawal or reinstatement of any rating of Applicable Debt by S&P or Moody’s.

(i) Such other information as the Administrative Agent or any Lender shall
reasonably request from time to time.

Each report and document required to be delivered by the Borrower pursuant to
subparagraphs (a), (b) and (f) of this Section 7.1 shall be deemed to have been
delivered on the date on which the Borrower notifies the Administrative Agent
and the Lenders that such report or such document has been posted at a site (the
address of which shall be contained in such notice) on the world wide web, which
site is accessible by a widely held nationally recognized web browser, from
which such report or document may be readily printed.

 

54



--------------------------------------------------------------------------------

7.2. Legal Existence

Except as may otherwise be permitted by Section 8.3, maintain, and cause each
Significant Subsidiary to maintain, its corporate, partnership or analogous
existence, as the case may be, in good standing in the jurisdiction of its
incorporation or formation and in each other jurisdiction in which the failure
so to do would reasonably be expected to have a Material Adverse Effect;
provided, however, that any Subsidiary of the Borrower may be dissolved if such
dissolution would not reasonably be expected to have a Material Adverse Effect.

7.3. Insurance

Maintain, and cause each of its Subsidiaries to maintain, with financially sound
and reputable insurance companies, insurance on all its Property in at least
such amounts, having such deductibles and against at least such risks (but
including in any event public liability, product liability and business
interruption coverage) as are usually insured against in the same general area
by companies engaged in the same or a similar business, and furnish to the
Administrative Agent upon request full information as to all such insurance
carried.

7.4. Performance of Obligations

Pay and discharge when due, and cause each of its Subsidiaries so to do, all
lawful Indebtedness, obligations and claims for labor, materials and supplies or
otherwise which, if unpaid, (i) would reasonably be expected to have a Material
Adverse Effect, or (ii) become a Lien upon Property of the Borrower or any of
its Subsidiaries other than a Lien permitted under Section 8.2, unless and to
the extent only that the validity of such Indebtedness, obligation or claim
shall be contested in good faith and by appropriate proceedings diligently
conducted, and provided that the Borrower shall give the Administrative Agent
prompt notice of any such contest and that such reserve or other appropriate
provision as may be required by GAAP shall have been made therefor.

7.5. Condition of Property

At all times, maintain, protect and keep in good repair, working order and
condition (ordinary wear and tear excepted), and cause each of its Subsidiaries
so to do, all Property necessary to the operation of the Borrower’s or such
Subsidiary’s business except to the extent that the failure so to do would not
reasonably be expected to have a Material Adverse Effect.

7.6. Observance of Legal Requirements

Observe and comply in all respects, and cause each of its Subsidiaries so to do,
with all laws, ordinances, orders, judgments, rules, regulations,
certifications, franchises, permits, licenses, directions and requirements of
all Governmental Authorities, which now or at any time hereafter may be
applicable to it, except to the extent a violation thereof would not reasonably
be expected to have a Material Adverse Effect, and except such violations
thereof as shall be contested in good faith and by appropriate proceedings
diligently conducted by it,

 

55



--------------------------------------------------------------------------------

provided that the Borrower shall give the Administrative Agent prompt notice of
such contest and that such reserve or other appropriate provision as shall be
required in accordance with GAAP shall have been made therefor.

7.7. Inspection of Property; Books and Records; Discussions

Keep proper books of record and account, and cause each of its Subsidiaries so
to do, in which full, true and correct entries in conformity with GAAP and all
requirements of law shall be made in all dealings and transactions in relation
to its business and activities; and at all reasonable times, but no more than
once per year provided no Event of Default has occurred, upon reasonable prior
notice, permit representatives of the Administrative Agent and each Lender to
visit the offices of the Borrower and each of its Subsidiaries, to examine the
books and records thereof and Accountants’ reports relating thereto, and to make
copies or extracts therefrom, to discuss the affairs of the Borrower and each
such Subsidiary with the respective officers thereof, and to examine and inspect
the Property of the Borrower and each such Subsidiary and to meet and discuss
the affairs of the Borrower and each such Subsidiary with the Accountants.

7.8. Leverage Ratio

At each fiscal quarter end, have a Leverage Ratio of not more than 0.70:1.00.

8. NEGATIVE COVENANTS

The Borrower agrees that, so long as this Agreement is in effect, any Loan or
Reimbursement Obligation (contingent or otherwise) in respect of any Letter of
Credit remains outstanding, or any other amount is owing under any Loan Document
to any Credit Party, the Borrower shall not:

8.1. Subsidiary Indebtedness

Permit any Subsidiary of the Borrower to create, incur, assume or suffer to
exist any liability for Indebtedness, except Indebtedness which, when aggregated
with all Indebtedness of the Subsidiaries of the Borrower (other than
(a) Excluded Receivables Indebtedness, (b) any Indebtedness in respect of
undrawn trade letters of credit, and (c) Indebtedness under each Affected
Lease), does not exceed 10% of Tangible Net Worth.

8.2. Liens

Create, incur, assume or suffer to exist any Lien upon any of its Property,
whether now owned or hereafter acquired, or permit any of its Subsidiaries so to
do, except (i) Liens for Taxes in the ordinary course of business which are not
delinquent or which are being contested in accordance with Section 7.4, provided
that enforcement of such Liens is stayed pending such contest, (ii) Liens in
connection with workers’ compensation, unemployment insurance or other social
security obligations (but not ERISA), (iii) deposits or pledges to secure bids,
tenders, contracts (other than contracts for the payment of money), leases,
statutory obligations, surety and appeal bonds and other obligations of like
nature arising in the ordinary course of business, (iv) zoning ordinances,
easements, rights of way, minor defects, irregularities, and other similar

 

56



--------------------------------------------------------------------------------

restrictions affecting real Property which do not adversely affect the value of
such real Property or impair its use for the operation of the business of the
Borrower or such Subsidiary, (v) mechanics’, materialmen’s, carriers’,
warehousemen’s and other similar Liens arising by operation of law and incurred
in the ordinary course of business which are not delinquent or which are being
contested in accordance with Section 7.4, provided that enforcement of such
Liens is stayed pending such contest, (vi) Liens arising out of judgments or
decrees (other than judgments or decrees of the type referred to in
Section 9.1(i)) which are being contested in accordance with Section 7.4,
provided that enforcement of such Liens is stayed pending such contest,
(vii) Liens in favor of the Credit Parties under the Loan Documents,
(viii) Liens on Margin Stock to the extent that a prohibition on such Liens
would result in any Credit Party being deemed to be “indirectly secured” by
Margin Stock under Regulation U of the Board of Governors of the Federal Reserve
System, as amended, (ix) Liens on Property of the Borrower and its Subsidiaries
existing on the Effective Date as set forth on Schedule 8.2 as renewed from time
to time, but not any increases in the amounts secured thereby or extensions
thereof to additional Property, (x) Liens encumbering only Receivables and
Related Receivable Assets of the Borrower or the Subsidiaries of the Borrower
that secure only Indebtedness of the Borrower or the Subsidiaries of the
Borrower permitted under Section 8.1, (xi) consensual Liens on fixed or capital
assets (including any accessions thereto) acquired (including by lease under any
Capital Lease), constructed or improved by the Borrower or any Subsidiary
thereof, provided that (a) such consensual Liens secure only Indebtedness of the
Borrower’s Subsidiaries permitted by Section 8.1 or Indebtedness of the
Borrower, (b) such consensual Liens and such Indebtedness are incurred no later
than the 90th (or, in the case of real property and fixtures, the 180th) day
after such acquisition, leasing or the completion of such construction or
improvement, (c) the Indebtedness secured thereby does not exceed the cost of
acquiring, leasing, constructing or improving such fixed or capital assets, and
(d) such consensual Liens shall not apply to any other Property (other than
accessions to such fixed or capital assets) of the Borrower or any Subsidiary
thereof, (xii) consensual Liens existing on any Property (and any accessions
thereto) prior to the acquisition thereof by the Borrower or any Subsidiary
thereof or existing on any Property (and any accessions thereto) of any Person
that becomes a Subsidiary of the Borrower after the Effective Date prior to the
time such Person became a Subsidiary of the Borrower, provided that (a) such
consensual Liens secure only Indebtedness of the Borrower’s Subsidiaries
permitted by Section 8.1 or Indebtedness of the Borrower, (b) such consensual
Liens are not created in contemplation of or in connection with such acquisition
or such Person becoming a Subsidiary of the Borrower, as applicable, (c) such
consensual Liens shall not apply to any other Property of the Borrower or any
Subsidiary thereof, and (d) such consensual Liens shall secure only the
Indebtedness that they secure on the date of such acquisition or the date such
Person becomes a Subsidiary of the Borrower, as applicable, and any extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof and (xiii) other Liens on the property of the Borrower and the
Subsidiaries securing obligations in an aggregate Consolidated amount not in
excess of $75,000,000.

8.3. Merger, Consolidations, Acquisitions and Other Changes

Consolidate with, or merge into or with, any Person, or make any Acquisition, or
change its fiscal year, or permit any of its Subsidiaries so to do, except that
provided both immediately before and after giving effect thereto no Default
shall exist, the Borrower or any Subsidiary thereof may:

(a) merge with the Borrower or any Subsidiary thereof, provided that in the
event of a merger involving the Borrower, the Borrower shall be the surviving
corporation,

 

57



--------------------------------------------------------------------------------

(b) merge with any other Person or make any Acquisition, provided that
(i) immediately after giving effect thereto and any Indebtedness or other
obligation incurred or assumed in connection therewith, all of the
representations and warranties contained in Section 4 shall be true and correct
as if then made and the Borrower will be in compliance herewith on a pro forma
basis, (ii) it is on a non hostile basis pursuant to a negotiated agreement, and
(iii) in the event of a merger involving the Borrower, the Borrower shall be the
surviving corporation, or

(c) change its fiscal year, provided that with respect to each such change by
the Borrower

(i) each reference to a fiscal quarter end contained in Section 7.8 shall be
deemed to include both (1) the fiscal quarter end of the Borrower that would
have occurred immediately after the Prior Quarter End assuming no such change
had occurred (the “Existing Quarter End”), and (2) the fiscal quarter end of the
Borrower that will (after having given effect to such change) occur immediately
after the Prior Quarter End (the “New Quarter End”),

(ii) each of Sections 7.1(a), 7.1(b) and 7.1(c) shall be deemed to require (in
addition to all of the other requirements thereof) the Borrower to furnish or
cause to be furnished to the Administrative Agent and each Lender, at the
applicable times required by each such Section, the financial statements
otherwise required by such Section with respect to the Existing Quarter End, the
New Quarter End and each of the Three Additional Quarter Ends, provided that
each such statement of operations and each such statement of cash flows so
furnished in respect of the New Quarter End and each of the Three Additional
Quarter Ends shall instead be calculated on the basis of the 12 consecutive
months then ended.

8.4. Dispositions

Make any Disposition, or permit any of its Subsidiaries so to do, except one or
more Dispositions (other than a Disposition of all or substantially all assets
of the Borrower or any Significant Subsidiary), provided that (i) immediately
before and after giving effect to each such Disposition, no Default shall or
would exist, and (ii) immediately after giving effect to each such Disposition,
all of the representations and warranties contained in Section 4 shall be true
and correct as if then made and the Borrower will be in compliance herewith on a
pro forma basis

 

58



--------------------------------------------------------------------------------

8.5. [Reserved]

8.6. [Reserved]

8.7. Business Changes

Become significantly engaged, or permit any Significant Subsidiary to be
significantly engaged, in any business other than in substantially the same or
complimentary fields of enterprise as conducted by the Borrower and its
Subsidiaries on the Effective Date.

8.8. Transactions with Affiliates

Become, or permit any Subsidiary of the Borrower to become, a party to any
transaction with any Affiliate thereof unless the terms and conditions relating
thereto are as favorable to the Borrower or such Subsidiary as those which would
be obtainable at the time in a comparable arms length transaction with a Person
other than an Affiliate thereof; provided, however, that the foregoing
restrictions shall not prohibit the Borrower or any Subsidiary from (i) entering
into any such transactions with the Borrower or another Subsidiary of the
Borrower, or (ii) entering into any transaction, or series of related
transactions not involving cash or other property having an aggregate value in
excess of $2,000,000.

8.9. Restrictive Agreements

The Borrower will not, and will not permit any of its Subsidiaries to, directly
or indirectly, enter into, incur or permit to exist any agreement or other
arrangement binding on the Borrower or any Subsidiary thereof that prohibits,
restricts or imposes any condition upon the ability of any Subsidiary of the
Borrower to pay dividends or make other distributions with respect to any of its
Capital Stock or to make or repay loans or advances to the Borrower or any other
Subsidiary thereof, provided that (a) the foregoing shall not apply to
restrictions and conditions imposed by law, by this Agreement, or by any other
loan or credit agreement containing such restrictions and conditions that are no
more onerous than the restrictions and conditions contained herein, (b) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof and identified on Schedule 8.9 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (c) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary of the Borrower pending such sale, provided that such restrictions
and conditions apply only to such Subsidiary and such sale is permitted
hereunder and (d) the foregoing shall not apply to Subsidiaries which are
special purpose entities involved in a securitization relating to the sale or
financing of accounts receivable.

8.10. Embargoed Person

Cause or permit, or cause or permit any of its Subsidiaries to, (a) any of the
funds or properties thereof that are used to pay amounts owing by the Borrower
under the Loan Documents to constitute property of, or be beneficially owned
directly or indirectly by, any person subject to sanctions or trade restrictions
under United States law (“Embargoed Person” or “Embargoed Persons”) that is
identified on (1) the “List of Specially Designated Nationals and Blocked
Persons” maintained by OFAC and/or on any other similar list maintained by OFAC

 

59



--------------------------------------------------------------------------------

pursuant to any authorizing statute including, but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Order or
any applicable law, rule or regulation promulgated thereunder, with the result
that the investment in the Borrower (whether directly or indirectly) is
prohibited by any applicable law, rule or regulation, or the making of any Loan
would be in violation of any applicable law, rule or regulation, or (2) the
Executive Order, any related enabling legislation or any other similar Executive
Orders or (b) any Embargoed Person to have any direct or indirect interest, of
any nature whatsoever in the Borrower or any Subsidiary thereof, with the result
that the investment in Borrower (whether directly or indirectly) is prohibited
by any applicable law, rule or regulation or any Loan, or participation therein,
is in violation of any applicable law, rule or regulation.

9. DEFAULT

9.1. Events of Default

The following shall each constitute an “Event of Default”:

(a) The failure of the Borrower to make any payment (i) of principal on any Note
when due and payable, or (ii) with respect to any Reimbursement Obligation when
due and payable; or

(b) The failure of the Borrower to make any payment of interest, fees, expenses
or other amounts (other than amounts under paragraph (a) immediately above)
payable under any Loan Document when due and payable and such failure shall
continue for a period of three Business Days; or

(c) The failure of the Borrower to observe or perform any covenant or agreement
contained in Sections 2.9, 2.14(b), 7.1(d), 7.2, 7.8 or Section 8; or

(d) The failure of the Borrower to observe or perform any other term, covenant,
or agreement contained in any Loan Document and such failure shall have
continued unremedied for a period of 30 days after the Borrower shall have
become aware thereof; or

(e) Any representation or warranty made or deemed made by the Borrower (or by an
officer thereof on its behalf) in any Loan Document or in any certificate,
report, opinion (other than an opinion of counsel) or other document delivered
or to be delivered pursuant thereto (including any amendment or modification
thereof or waiver thereunder), shall prove to have been incorrect or misleading
(whether because of misstatement or omission) in any material respect when made;
or

(f) (i) The Borrower or any Subsidiary thereof shall fail to make any payment
(whether in respect of principal, interest or otherwise and regardless of
amount) in respect of any Material Obligations when and as the same shall become
due and payable (after giving effect to any applicable grace period), or
(ii) any event or condition occurs that results in any Material Obligations
becoming due prior to their scheduled maturity or payment date, or that enables
or permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Obligations or any trustee or agent on its or
their behalf to cause any

 

60



--------------------------------------------------------------------------------

Material Obligations to become due prior to their scheduled maturity or payment
date or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to their scheduled maturity or payment date (in each case after giving
effect to any applicable cure period), provided that this clause (f)(ii) shall
not apply to secured Indebtedness that becomes due solely as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;
or

(g) The Borrower or any Significant Subsidiary shall (i) suspend or discontinue
its retail business (other than pursuant to the transfer of such business to the
Borrower or any Subsidiary thereof), (ii) make an assignment for the benefit of
creditors, (iii) generally not be paying its debts as such debts become due,
(iv) admit in writing its inability to pay its debts as they become due,
(v) file a voluntary petition in bankruptcy, (vi) become insolvent (however such
insolvency shall be evidenced), (vii) file any petition or answer seeking for
itself any reorganization, arrangement, composition, readjustment of debt,
liquidation or dissolution or similar relief under any present or future
statute, law or regulation of any jurisdiction, (viii) petition or apply to any
tribunal for any receiver, custodian or any trustee for any substantial part of
its Property, (ix) be the subject of any such proceeding filed against it which
remains undismissed for a period of 45 days, (x) file any answer admitting or
not contesting the material allegations of any such petition filed against it or
any order, judgment or decree approving such petition in any such proceeding,
(xi) seek, approve, consent to, or acquiesce in any such proceeding, or in the
appointment of any trustee, receiver, sequestrator, custodian, liquidator, or
fiscal agent for it, or any substantial part of its Property, or an order is
entered appointing any such trustee, receiver, custodian, liquidator or fiscal
agent and such order remains in effect for 45 days, or (xii) take any formal
action for the purpose of effecting any of the foregoing or looking to the
liquidation or dissolution of the Borrower or any Significant Subsidiary under
any laws relating to bankruptcy, insolvency, reorganization or relief of
debtors; or

(h) An order for relief is entered under the United States bankruptcy laws or
any other decree or order is entered by a court having jurisdiction
(i) adjudging the Borrower or any Significant Subsidiary bankrupt or insolvent,
(ii) approving as properly filed a petition seeking reorganization, liquidation,
arrangement, adjustment or composition of or in respect of the Borrower or any
Significant Subsidiary under the United States bankruptcy laws or any other
applicable Federal or state law, (iii) appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator (or other similar official) of the
Borrower or any Significant Subsidiary or of any substantial part of the
Property of any thereof, or (iv) ordering the winding up or liquidation of the
affairs of the Borrower or any Significant Subsidiary, and any such decree or
order continues unstayed and in effect for a period of 45 days; or

(i) One or more judgments for the payment of money in an aggregate amount
(exclusive of any portions thereof covered by insurance) in excess of
$35,000,000 shall be rendered against the Borrower or any Subsidiary thereof or
any combination thereof and the same shall remain undischarged or unbonded for a
period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any Subsidiary to enforce any such
judgment; or

 

61



--------------------------------------------------------------------------------

(j) The occurrence of a Change of Control; or

(k) Any Loan Document shall cease, for any reason, to be in full force and
effect, or the Borrower shall so assert in writing or shall disavow any of its
material obligations thereunder; or

(l) (i) Any Termination Event shall occur; (ii) any Accumulated Funding
Deficiency, whether waived, shall exist with respect to any Pension Plan;
(iii) any Person shall engage in any Prohibited Transaction involving any
Employee Benefit Plan; (iv) the Borrower, any of its Subsidiaries or any ERISA
Affiliate shall fail to pay when due an amount which is payable by it to the
PBGC or to any Employee Benefit Plan; (v) the imposition of any tax under
Section 4980B(a) or 4980C(a)of the Code; (vi) the assessment of a civil or
criminal penalty with respect to any Employee Benefit Plan under any provision
of ERISA or HIPAA; or (vii) any other event or condition shall occur or exist
with respect to an Employee Benefit Plan which in the case of clauses
(i) through (vii) would, individually or in the aggregate, have a Material
Adverse Effect.

9.2. Contract Remedies

Upon the occurrence of an Event of Default or at any time thereafter during the
continuance thereof, (i) if it is an Event of Default specified in Sections
9.1(g) or 9.1(h), all Revolving Credit Commitments, the Swing Line Commitment
and the Letter of Credit Commitment shall immediately and automatically
terminate and the Loans, all accrued and unpaid interest thereon, all
Reimbursement Obligations owing or contingently owing in respect of all
outstanding Letters of Credit and all other amounts owing under the Loan
Documents shall immediately become due and payable, and the Borrower shall
forthwith deposit an amount equal to the Letter of Credit Exposure in a cash
collateral account with and under the exclusive control of the Administrative
Agent for the pro rata benefit of the Credit Parties, and (ii) if it is any
other Event of Default, upon the direction of the Required Lenders, the
Administrative Agent shall (A) by notice to the Borrower, declare all Revolving
Credit Commitments, the Swing Line Commitment, and the Letter of Credit
Commitment to be terminated forthwith, whereupon such Revolving Credit
Commitments, the Swing Line Commitment and the Letter of Credit Commitment shall
immediately terminate, and/or (B) by notice of default to the Borrower, declare
the Loans, all accrued and unpaid interest thereon, all Reimbursement
Obligations owing or contingently owing in respect of all outstanding Letters of
Credit and all other amounts owing under the Loan Documents to be due and
payable forthwith, whereupon the same shall immediately become due and payable,
and the Borrower shall forthwith deposit an amount equal to the Letter of Credit
Exposure in a cash collateral account with and under the exclusive control of
the Administrative Agent for the pro rata benefit of the Credit Parties. Except
as otherwise provided in this Section, presentment, demand, protest and all
other notices of any kind are hereby expressly waived. The Borrower hereby
further expressly waives and covenants not to assert any appraisement,
valuation, stay, extension, redemption or similar laws, now or at any time
hereafter in force which might delay, prevent or otherwise impede the
performance or enforcement of any Loan Document.

 

62



--------------------------------------------------------------------------------

10. THE ADMINISTRATIVE AGENT

10.1. Appointment

Each Credit Party hereby irrevocably designates and appoints the Administrative
Agent as its agent under the Loan Documents and hereby irrevocably authorizes
the Administrative Agent to take such action on its behalf under the provisions
of the Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of the Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in any Loan Document,
the Administrative Agent shall not have any duties or responsibilities other
than those expressly set forth therein, or any fiduciary relationship with, or
fiduciary duty to, any other Credit Party, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into the Loan
Documents or otherwise exist against the Administrative Agent. The
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Credit Parties as shall be necessary under the circumstances
as provided in Section 11.1), and (iii) except as expressly set forth herein,
the Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower,
any of its Subsidiaries or any other Loan Party that is communicated to or
obtained by the Person serving as Administrative Agent or any of its Affiliates
in any capacity.

10.2. Delegation of Duties

The Administrative Agent may execute any of its duties under the Loan Documents
by or through sub agents, provided that no such delegation shall serve as a
release of the Administrative Agent or waiver by the Borrower of any rights
hereunder. The Administrative Agent and any such sub agent may perform any and
all its duties and exercise its rights and powers through their respective
Related Parties. The exculpatory provisions of this Section 10 shall apply to
any such sub agent and to the Related Parties of the Administrative Agent and
any such sub agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent. The Administrative Agent shall be entitled
to rely upon, and shall be fully protected in, and shall not be under any
liability for, relying upon, the advice of counsel (provided such counsel was
selected by the Administrative Agent with due care) concerning all matters
pertaining to such duties.

10.3. Exculpatory Provisions

Neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys in fact or affiliates shall be (i) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with the Loan Documents (except the Administrative Agent for its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable decision), or (ii) responsible in any
manner to any other Credit Party for any recitals, statements, representations
or warranties made

 

63



--------------------------------------------------------------------------------

by the Borrower, or any officer thereof, contained in the Loan Documents or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, the
Loan Documents or for the value, validity, effectiveness, genuineness,
perfection, enforceability or sufficiency of any of the Loan Documents or for
any failure of the Borrower or any other Person to perform its obligations
thereunder. The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (a) any statement, warranty or representation
made in or in connection with any Loan Document, (b) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (c) the performance or observance of any of the covenants, agreements
or other terms or conditions set forth therein, (d) the validity,
enforceability, effectiveness or genuineness thereof or any other agreement,
instrument or other document or (e) the satisfaction of any condition set forth
in Section 5, Section 6 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent. Each
Credit Party acknowledges that the Administrative Agent shall not be under any
duty to take any discretionary action permitted under the Loan Documents unless
the Administrative Agent shall be instructed in writing to do so by the Required
Lenders; provided, however, that the Administrative Agent shall not be required
to take any action which exposes the Administrative Agent to personal liability
or is contrary to law or any provision of the Loan Documents. The Administrative
Agent shall not be under any liability or responsibility whatsoever, as
Administrative Agent, to the Borrower or any other Person as a consequence of
any failure or delay in performance, or any breach, by any other Credit Party of
any of its obligations under any of the Loan Documents.

10.4. Reliance by Administrative Agent

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, resolution, notice, consent, certificate,
affidavit, opinion, letter, cablegram, telegram, facsimile, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by a proper Person or
Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may treat each
other Credit Party, or the Person designated in the last notice filed with it
under this Section, as the holder of all of the interests of such Credit Party,
in its Loans, Notes, the Letters of Credit and the Reimbursement Obligations, as
applicable, until written notice of transfer, signed by such Credit Party (or
the Person designated in the last notice filed with the Administrative Agent)
and by the Person designated in such written notice of transfer, in form and
substance satisfactory to the Administrative Agent, shall have been filed with
the Administrative Agent. The Administrative Agent shall not be under any duty
to examine or pass upon the validity, effectiveness, enforceability or
genuineness of the Loan Documents or any instrument, document or communication
furnished pursuant thereto or in connection therewith, and the Administrative
Agent shall be entitled to assume that the same are valid, effective and
genuine, have been signed or sent by the proper parties and are what they
purport to be. The Administrative Agent shall be fully justified in failing or
refusing to take any action under the Loan Documents unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under the Loan Documents in accordance
with a request or direction of the Required Lenders, and such request or
direction and any action taken or failure to act pursuant thereto shall be
binding upon the other Credit Parties and all future holders of the Notes and
the Reimbursement Obligations.

 

64



--------------------------------------------------------------------------------

10.5. Notice of Default

The Administrative Agent shall be deemed not to have knowledge or notice of the
occurrence of any Default unless the Administrative Agent has received written
notice thereof from another Credit Party or the Borrower. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall
promptly give notice thereof to the other parties hereto.

10.6. Non Reliance on Administrative Agent and Other Lenders

Each Credit Party expressly acknowledges that neither the Administrative Agent
nor any of its respective officers, directors, employees, agents, attorneys in
fact or affiliates has made any representations or warranties to it and that no
act by the Administrative Agent hereinafter, including any review of the affairs
of the Borrower, shall be deemed to constitute any representation or warranty by
the Administrative Agent to any other Credit Party. Each Credit Party represents
to the Administrative Agent that it has, independently and without reliance upon
any other Credit Party, and based on such documents and information as it has
deemed appropriate made its own evaluation of and investigation into the
business, operations, Property, financial and other condition and
creditworthiness of the Borrower and the value and Lien status of any collateral
security and made its own decision to enter into this Agreement. Each Credit
Party also represents that it will, independently and without reliance upon any
other Credit Party, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, evaluations
and decisions in taking or not taking action under any Loan Document, and to
make such investigation as it deems necessary to inform itself as to the
business, operations, Property, financial and other condition and
creditworthiness of the Borrower and the value and Lien status of any collateral
security. Except for notices, reports and other documents expressly required to
be furnished to the other Credit Parties by the Administrative Agent hereunder,
the Administrative Agent shall not have any duty or responsibility to provide
any other Credit Party with any credit or other information concerning the
business, operations, Property, financial and other condition or
creditworthiness of the Borrower which at any time may come into the possession
of the Administrative Agent or any of its officers, directors, employees,
agents, attorneys in fact or affiliates.

10.7. Indemnification

Each Lender agrees (severally and not jointly) to indemnify and hold harmless
the Administrative Agent in its capacity as such (to the extent not promptly
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), pro rata in accordance with (i) at any time that the Revolving Credit
Commitments shall have expired or otherwise been terminated and there shall be
Loans or Reimbursement Obligations outstanding, its share of the Aggregate
Credit Exposure, and (ii) at all other times, its Commitment Percentage, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever including, without limitation, any amounts paid to the Credit Parties
(through the Administrative Agent) by the Borrower pursuant

 

65



--------------------------------------------------------------------------------

to the terms of the Loan Documents, that are subsequently rescinded or avoided,
or must otherwise be restored or returned) which may at any time (including,
without limitation, at any time following the payment of the Loans, the Notes
and the Reimbursement Obligations) be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of the
Loan Documents or any other documents contemplated by or referred to therein or
the transactions contemplated thereby or any action taken or omitted to be taken
by the Administrative Agent under or in connection with any of the foregoing;
provided, however, that no Lender shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements to the extent resulting
solely from the gross negligence or willful misconduct of the Administrative
Agent as determined by a court of competent jurisdiction in a final and
non-appealable decision. Without limitation of the foregoing, each Lender agrees
to reimburse the Administrative Agent promptly upon demand for its pro rata
share of any unpaid fees owing to the Administrative Agent, and any costs and
expenses (including, without limitation, reasonable fees and expenses of
counsel) payable by the Borrower under Section 11.20, to the extent that the
Administrative Agent has not been paid such fees or has not been reimbursed for
such costs and expenses by the Borrower. The failure of any Lender to reimburse
the Administrative Agent promptly upon demand for any amount required to be paid
by such Lender to the Administrative Agent as provided in this Section shall not
relieve any other Lender of its obligation hereunder. The agreements in this
Section shall survive the termination of the Revolving Credit Commitments of all
of the Lenders, the Swing Line Commitment of the Swing Line Lender, the Letter
of Credit Commitment, and the payment of all amounts otherwise payable under the
Loan Documents.

10.8. Administrative Agent in Its Individual Capacity

BNY and its affiliates may make secured or unsecured loans to, accept deposits
from, issue letters of credit for the account of, act as trustee under
indentures of, and generally engage in any kind of business with, the Borrower
as though BNY were not Administrative Agent hereunder and BNY Capital Markets
did not arrange the transactions contemplated hereby. With respect to the
Revolving Credit Commitment, Swing Line Commitment and Letter of Credit
Commitment made or renewed by BNY and the Notes issued to, and the Reimbursement
Obligations owing to, BNY, BNY shall have the same rights and powers under the
Loan Documents as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall in each case
include BNY.

10.9. Successor Administrative Agent

If at any time the Administrative Agent deems it advisable, in its sole
discretion, it may submit to each other Credit Party a written notice of its
resignation as Administrative Agent under the Loan Documents, such resignation
to be effective upon the earlier of (i) the written acceptance of the duties of
the Administrative Agent under the Loan Documents by a successor Administrative
Agent and (ii) on the 30th day after the date of such notice. Upon any such
resignation, the Required Lenders shall have the right to appoint from among the
Lenders a successor Administrative Agent. If no successor Administrative Agent
shall have been so appointed by the Required Lenders and accepted such
appointment in writing within 30 days after the retiring Administrative Agent’s
giving of notice of resignation, then the retiring Administrative Agent may, on
behalf of the other Credit Parties, appoint a successor

 

66



--------------------------------------------------------------------------------

Administrative Agent, which successor Administrative Agent shall be a commercial
bank organized under the laws of the United States or any State thereof and
having a combined capital, surplus, and undivided profits of at least
$100,000,000. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent’s rights, powers, privileges and duties as Administrative
Agent under the Loan Documents shall be terminated. The Borrower and the Credit
Parties (other than the Administrative Agent) shall execute such documents as
shall be necessary to effect such appointment. After any retiring Administrative
Agent’s resignation as Administrative Agent, the provisions of the Loan
Documents shall inure to its benefit as to any actions taken or omitted to be
taken by it, and any amounts owing to it, while it was Administrative Agent
under the Loan Documents. If at any time there shall not be a duly appointed and
acting Administrative Agent, the Borrower agrees to make each payment due under
the Loan Documents directly to the Credit Party entitled thereto during such
time. Notwithstanding anything to the contrary contained in this Section 10.9,
the appointment of any successor Administrative Agent shall be consented to by
the Borrower (such consent not to be unreasonably withheld and such consent not
to be required during the occurrence and continuance of any Default).

10.10. Other Agents

Notwithstanding anything in any Loan Document to the contrary, neither Arranger
nor the Syndication Agent nor any Co-Documentation Agents, in each case acting
in such capacity, shall have any duty or obligation under the Loan Documents.

11. OTHER PROVISIONS

11.1. Amendments and Waivers

(a) Neither any Loan Document nor any provision thereof may be waived, amended,
supplemented or otherwise modified (including, without limitation, by any
consent) except pursuant to an agreement in writing entered into by the Borrower
and either Required Lenders or the Administrative Agent with the consent of
Required Lenders; provided, however, that no such agreement shall (i) increase
the Revolving Credit Commitment Amount of any Lender without the consent of such
Lender, (ii) extend the Revolving Credit Commitment Period or the Revolving
Credit Maturity Date without the consent of each Credit Party affected thereby,
(iii) decrease the principal sum of any Loan or Reimbursement Obligation, or any
payment in respect thereof, or the rate (other than any rate or rates provided
for in Section 3.1(b)) of interest on any obligation, without the consent of
each Credit Party affected thereby, (iv) extend the scheduled due date for any
payment of any principal of, or interest on, any Loan or Reimbursement
Obligation without the consent of each Credit Party affected thereby, (v) change
the pro rata allocation of payments under, or the pro rata reductions of the
Revolving Credit Commitments under, the Loan Documents without the consent of
each Credit Party, (vi) decrease the rate or amount of, or extend the time of
payment of, or change the pro rata allocation of, payments in respect of the
Facility Fee, the Fronting Fee, the Utilization Fee or the Letter of Credit
Commissions, in each case without the consent of each Credit Party affected
thereby, or (vii) without the consent of each Credit Party, change the
provisions of this Section

 

67



--------------------------------------------------------------------------------

11.1 or the definition of “Required Lenders”; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Bank or the Swing Line Lender without the
prior written consent of such Credit Party.

(b) Any such agreement referred to in paragraph (a) above shall apply equally to
each Credit Party and shall be binding upon the parties to the applicable Loan
Document and all future holders of the Notes and the Reimbursement Obligations.
In the case of any waiver, the Borrower and the Credit Parties shall be restored
to their former position and rights under the Loan Documents to the extent
provided for in such waiver, and any Default waived shall not extend to any
subsequent or other Default, or impair any right consequent thereon. The Loan
Documents shall not be amended orally or by any course of conduct.

11.2. Notices

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, (provided however
that any notice by the Administrative Agent or any Lender to the Borrower of an
Event of Default shall not be effective if sent by telecopier):

 

  (i) if to the Borrower, to it at:

 

Kohl’s Corporation c/o Kohl’s Department Stores, Inc. N56W17000 Ridgewood Drive
Menomonee Falls, Wisconsin 53051 Attention:   Chief Executive Officer   Chief
Financial Officer and   General Counsel Telephone:   Facsimile:  

 

68



--------------------------------------------------------------------------------

if to the Administrative Agent or the Swing Line Lender, to it at:

 

The Bank of New York

One Wall Street

Agency Function Administration

18th Floor

New York, New York 10286

Attention:

 

Susan E. Baratta

Telephone:

 

(212) 635 4695

Facsimile:

 

(212) 635 6365 or 6366 or 6367

with a copy to:

The Bank of New York

One Wall Street

New York, New York 10286

Attention:

 

William M. Barnum

Telephone:

 

(212) 635-1019

Facsimile:

 

(212) 635-1483; and

if to a Lender or an Issuing Bank, to it at its address (or telecopier number)
set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders,
the Swing Line Lender and each Issuing Bank hereunder may (subject to
Section 11.2(c)) be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender, the Swing Line Lender or any Issuing Bank
pursuant to Article 2 if such Lender, the Swing Line Lender or such Issuing
Bank, as applicable, has notified the Administrative Agent that it is incapable
of receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it (including as set forth in
Section 11.2(d)); provided that approval of such procedures may be limited to
particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next

 

69



--------------------------------------------------------------------------------

business day for the recipient, and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

(c) Change of Address, etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

(d) Posting. The Borrower hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Loan or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications, collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at such
e-mail address(es) as may be provided to Borrower from time to time or in such
other form, including hard copy delivery thereof, as the Administrative Agent
shall require. In addition, each Loan Party agrees to continue to provide the
Communications to the Administrative Agent in the manner specified in this
Agreement or any other Loan Document or in such other form, including hard copy
delivery thereof, as the Administrative Agent shall require. Nothing in this
Section 11.2 shall prejudice the right of the Agents, any Lender or any Loan
Party to give any notice or other communication pursuant to this Agreement or
any other Loan Document in any other manner specified in this Agreement or any
other Loan Document or as any such Agent shall require.

To the extent consented to by the Administrative Agent in writing from time to
time, the Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents; provided that Borrower shall also deliver to the
Administrative Agent an executed original of each Compliance Certificate
required to be delivered hereunder.

The Borrower further agrees that the Agents may make the Communications and
other information provided or approved by or on behalf of the Borrower
(collectively, the “Information”) available to the Lenders, the Swing Line
Lender and each Issuing Bank by posting the Information on Intralinks or a
substantially similar electronic transmission system (the “Platform”). The
Borrower hereby acknowledges and agrees that (i) in connection with the posting
of Information on the Platform, certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrower or its securities) (each, a “Public
Lender”), and (ii) so long as the Borrower is the issuer of any outstanding debt
or equity securities that are registered or issued pursuant to a

 

70



--------------------------------------------------------------------------------

private offering or are actively contemplating issuing any such securities,
(1) all Information that is to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof, (2) by
marking Information “PUBLIC,” the Borrower shall be deemed to have authorized
the Arrangers and the Credit Parties to treat such Information as not containing
any material non-public information with respect to the Borrower or its
securities for purposes of United States federal and state securities laws, it
being understood that certain of such Information may be subject to the
confidentiality requirements of Section 11.21, (3) all Information marked
“PUBLIC” is permitted to be made available through a portion of the Platform
designated “Public Investor”, and (4) the Arrangers and the Credit Parties shall
be entitled to treat any Information that is not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.” The Platform is provided “as is” and “as available.” The Agents do
not warrant the accuracy or completeness of the Information, or the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Information. No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by any Agent in connection with the Information or the
Platform. In no event shall any Agent or any of its Related Parties have any
liability to the Borrower, any Lender, any Issuing Bank, the Swing Line Lender
or any other person for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of the Borrower’s or any Agent’s
transmission of communications through the Internet, except to the extent the
liability of such person is found in a final non-appealable judgment by a court
of competent jurisdiction to have resulted from such person’s gross negligence
or willful misconduct.

11.3. No Waiver; Cumulative Remedies

No failure to exercise and no delay in exercising, on the part of any Credit
Party, any right, remedy, power or privilege under any Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege under any Loan Document preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges under the Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

11.4. Survival of Representations and Warranties and Certain Obligations

(a) All representations and warranties made under the Loan Documents and in any
document, certificate or statement delivered pursuant thereto or in connection
therewith shall survive the execution and delivery of the Loan Documents.

(b) The obligations of the Borrower under Sections 3.5, 3.6, 3.7, 3.10, 11.7 and
11.20 shall survive the termination of the Revolving Credit Commitments of all
of the Lenders, the Letter of Credit Commitment, the Swing Line Commitment and
the payment of the Loans, the Reimbursement Obligations and all other amounts
payable under the Loan Documents.

 

71



--------------------------------------------------------------------------------

11.5. Lending Offices

Each Lender agrees that, upon the occurrence of any event giving rise to any
increased cost or indemnity under Sections 3.6, 3.7 and 3.10 with respect to
such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event, provided that such
designation is made on such terms that such Lender and its lending office suffer
no economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of any such Section.
Nothing in this Section shall affect or postpone any of the obligations of the
Borrower or the right of any Lender provided in Sections 3.6, 3.7 and 3.10.

11.6. Successors and Assigns

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Credit Party and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Credit Parties) any legal or equitable right, remedy or claim under
or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender, any Issuing Bank and the Swing Line
Lender may at any time assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it , or in the case of an
assignment of the entire remaining amount of an Issuing Bank’s commitment to
issue Letters of Credit and the reimbursement obligations at the time owing to
it, or in the case of an assignment of the entire remaining amount of the Swing
Line Lender’s Swing Line Commitment and the Swing Line Loans at the time owing
to it, or in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, no minimum amount need be assigned; and

 

72



--------------------------------------------------------------------------------

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
Competitive Bid Loans.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender with a Commitment, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and

(C) the consent of (i) each Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding) and (ii) the Swing Line Lender (such
consent not to be unreasonably withheld or delayed) shall be required.

(iv) Assignment and Assumption Agreement. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $3,500, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

 

73



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
(or Issuing Bank or Swing Line Lender, as the case may be), under this
Agreement, and the assignor thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption Agreement, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption Agreement covering all of the assignor’s rights and obligations under
this Agreement, such assignor shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Sections 2.3, 2.10, 11.7 and 11.20
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Any assignment or transfer by a Lender, an Issuing Bank or the
Swing Line Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Person of a participation in such rights and obligations in
accordance with paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in New York, New
York, a copy of each Assignment and Assumption Agreement delivered to it and a
register for the recordation of the names and addresses of the Lenders, the
Issuing Bank and the Swing Line Lender, and the Commitments and Swing Line
Commitment of, and principal amounts of the Loans and Letter of Credit
reimbursement obligations owing to, each such Person pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower and the Credit Parties may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender (or an
Issuing Bank or the Swing Line Lender, as the case may be) hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower and any other Credit Party, at
any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders, the Issuing Banks and the Swing Line Lender shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any waiver, amendment, supplement or other
modification of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any waiver, amendment, supplement or other modification
described in Section 11.1 that affects such Participant. Subject to paragraph
(e) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections

 

74



--------------------------------------------------------------------------------

3.5, 3.6, 3.7 and 3.10 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.10(a) as though it were a Lender, provided such
Participant agrees to be subject to Section 11.10(b) as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 3.6, 3.7 and 3.10 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.10 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.10 as though it were a Lender.

(f) Certain Pledges. Any Credit Party may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Credit Party, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Credit Party from any of its obligations hereunder
or substitute any such pledgee or assignee for such Credit Party as a party
hereto.

11.7. Indemnity

The Borrower agrees to indemnify and hold harmless the Administrative Agent,
each Issuing Bank, BAS, BNY Capital Markets, each other Lender and each of their
affiliates and their officers, directors, employees, agents, advisors and other
representatives (each an “Indemnified Party”) from and against (and will
reimburse each Indemnified Party as the same are incurred for) any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, the reasonable fees, disbursements and other charges of counsel)
that may be incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in connection with or by reason of (including,
without limitation, in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith) (a) any aspect
of this Agreement or any similar transaction and any of the other transactions
contemplated hereby or (b) the Loans, Letters of Credit and any other
financings, or any use made or proposed to be made with the proceeds thereof,
except to the extent such claim, damage, loss, liability or expense is found in
a final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct.
In the case of an investigation, litigation or proceeding to which the indemnity
in this paragraph applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by you, your equity holders
or creditors or an Indemnified Party, whether or not an Indemnified Party is
otherwise a party thereto and whether or not any aspect of this Agreement is
consummated. The Borrower also agrees that no Indemnified Party shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to the
Borrower or its subsidiaries or affiliates or to the Borrower’s or their
respective equity holders or creditors arising out of, related to or in
connection with any aspect of this Agreement, except to the extent of direct (as
opposed to special, indirect, consequential or punitive) damages determined in a
final non-appealable judgment by a court of competent jurisdiction to have

 

75



--------------------------------------------------------------------------------

resulted from such Indemnified Party’s gross negligence or willful misconduct.
It is further agreed that any Indemnified Party shall only have liability to the
Borrower (as opposed to any other person), and that any Indemnified Party shall
be liable solely in respect of its own commitment under this Agreement on a
several, and not joint, basis with any other Person. Notwithstanding any other
provision of this Agreement, no Indemnified Party shall be liable for any
damages arising from the use by others of information or other materials
obtained through electronic telecommunications or other information transmission
systems.

11.8. Limitation of Liability

No claim may be made by the Borrower, any of its Subsidiaries, any Lender or
other Person against the Administrative Agent, any Lender, any Issuing Bank, the
Swing Line Lender, the Borrower or any directors, officers, employees, or agents
of any of them for any special, indirect, consequential or punitive damages in
respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by any Loan Document,
or any act, omission or event occurring in connection therewith, and each of the
Borrower, its Subsidiaries, Administrative Agent, Swing Line Lender any such
Lender or other Person hereby waives, releases and agrees not to sue upon any
claim for any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.

11.9. Counterparts

Each Loan Document (other than the Notes) may be executed by one or more of the
parties thereto on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
document. It shall not be necessary in making proof of any Loan Document to
produce or account for more than one counterpart signed by the party to be
charged. A counterpart of any Loan Document or to any document evidencing, and
of any an amendment, modification, consent or waiver to or of any Loan Document
transmitted by facsimile shall be deemed to be an originally executed
counterpart. A set of the copies of the Loan Documents signed by all the parties
thereto shall be deposited with each of the Borrower and the Administrative
Agent. Any party to a Loan Document may rely upon the signatures of any other
party thereto which are transmitted by facsimile or other electronic means to
the same extent as if originally signed.

11.10. Adjustments; Set off

(a) In addition to any rights and remedies of each Lender provided by law, upon
the occurrence of an Event of Default and acceleration of the Notes, or at any
time upon the occurrence and during the continuance of an Event of Default under
Sections 9.1(a) or 9.1(b), each Credit Party shall have the right, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, to set off and apply against any
indebtedness or other liability, whether matured or unmatured, of the Borrower
to such Credit Party arising under the Loan Documents, any amount owing from
such Credit Party to the Borrower. To the extent permitted by applicable law,
the aforesaid right of set off may be exercised by such Credit Party against the
Borrower or against any trustee in bankruptcy, custodian, debtor in possession,
assignee for the benefit of creditors, receiver, or execution, judgment or
attachment creditor of the

 

76



--------------------------------------------------------------------------------

Borrower, or against anyone else claiming through or against the Borrower or
such trustee in bankruptcy, custodian, debtor in possession, assignee for the
benefit of creditors, receivers, or execution, judgment or attachment creditors,
notwithstanding the fact that such right of set off shall not have been
exercised by such Credit Party prior to the making, filing or issuance of,
service upon such Credit Party of, or notice to such Credit Party of, any
petition, assignment for the benefit of creditors, appointment or application
for the appointment of a receiver, or issuance of execution, subpoena, order or
warrant. Each Credit Party agrees promptly to notify the Borrower and the
Administrative Agent after each such set off and application made by such Credit
Party, provided that the failure to give such notice shall not affect the
validity of such set off and application.

(b) If any Credit Party shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set off, or otherwise) on
account of its Loans, its Notes or Reimbursement Obligations in excess of its
pro rata share of payments then due and payable on account of the Loans, the
Notes or Reimbursement Obligations received by all the Credit Parties, such
Credit Party shall forthwith purchase, without recourse, for cash, from the
other Credit Parties such participations in their Loans, Notes and Reimbursement
Obligations as shall be necessary to cause such purchaser to share such excess
payment with each of them on a pro rata basis, provided, however, that if all or
any portion of such excess payment is thereafter recovered from such purchaser,
such purchase shall be rescinded and the related seller shall repay to such
purchaser the purchase price to the extent of such recovery, together with an
amount equal to such seller’s pro rata share (according to the proportion of
(i) the amount of all other related required repayments to (ii) the total amount
so recovered from the purchaser) of any interest or other amount paid or payable
by the purchaser in respect of the total amount so recovered.

11.11. Construction

Each party to a Loan Document represents that it has been represented by counsel
in connection with the Loan Documents and the transactions contemplated thereby
and that the principle that agreements are to be construed against the party
drafting the same shall be inapplicable.

11.12. Governing Law

The Loan Documents and the rights and obligations of the parties thereunder
shall be governed by, and construed and interpreted in accordance with, the
internal laws of the State of New York.

11.13. Headings Descriptive

Section headings have been inserted in the Loan Documents for convenience only
and shall not be construed to be a part thereof.

11.14. Severability

Every provision of the Loan Documents is intended to be severable, and if any
term or provision thereof shall be invalid, illegal or unenforceable for any
reason, the validity,

 

77



--------------------------------------------------------------------------------

legality and enforceability of the remaining provisions thereof shall not be
affected or impaired thereby, and any invalidity, illegality or unenforceability
in any jurisdiction shall not affect the validity, legality or enforceability of
any such term or provision in any other jurisdiction.

11.15. Integration

All exhibits to a Loan Document shall be deemed to be a part thereof. Except for
agreements between the Borrower and a Credit Party with respect to certain
additional fees and expenses, the Loan Documents embody the entire agreement and
understanding among the Borrower and the Credit Parties with respect to the
subject matter thereof and supersede all prior agreements and understandings
among them with respect to the subject matter thereof.

11.16. Consent to Jurisdiction

Each party to a Loan Document hereby irrevocably submits to the jurisdiction of
any New York State or Federal court sitting in the City of New York (and each
appellate court from any thereof) over any suit, action or proceeding arising
out of or relating to the Loan Documents or for recognition or enforcement of
any judgment. Each party to a Loan Document hereby irrevocably waives, to the
fullest extent permitted or not prohibited by law, any objection which it may
now or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in such a court and any claim that any such suit, action or
proceeding brought in such a court has been brought in an inconvenient forum.
The Borrower hereby agrees that a final judgment in any such suit, action or
proceeding brought in such a court, after all appropriate appeals, shall be
conclusive and binding upon each of them.

11.17. Service of Process

Each party to a Loan Document hereby irrevocably consents to the service of
process in any suit, action or proceeding arising thereunder or in connection
therewith by sending the same by first class mail, return receipt requested or
by overnight courier service, to the address of such party set forth in
Section 11.2. Each party to a Loan Document hereby agrees that any such service
(i) shall be deemed in every respect effective service of process upon it in any
such suit, action, or proceeding, and (ii) shall to the fullest extent
enforceable by law, be taken and held to be valid personal service upon and
personal delivery to it.

11.18. No Limitation on Service or Suit

Nothing in the Loan Documents or any modification, waiver, consent or amendment
thereto shall affect the right of any Credit Party to serve process in any
manner permitted by law or limit the right of any Credit Party to bring
proceedings against the Borrower in the courts of any jurisdiction or
jurisdictions in which the Borrower may be served.

11.19. WAIVER OF TRIAL BY JURY

EACH OF THE CREDIT PARTIES AND THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION ARISING OUT OF, UNDER OR IN CONNECTION WITH THE LOAN DOCUMENTS OR THE

 

78



--------------------------------------------------------------------------------

TRANSACTIONS CONTEMPLATED THEREIN. FURTHER, THE BORROWER HEREBY CERTIFIES THAT
NO REPRESENTATIVE OR AGENT OF, OR COUNSEL TO, ANY CREDIT PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT ANY CREDIT PARTY WOULD NOT, IN THE EVENT OF SUCH
LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION. THE
BORROWER ACKNOWLEDGES THAT EACH CREDIT PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, INTER ALIA, THE PROVISIONS OF THIS SECTION.

11.20. Expenses

The Borrower agrees, promptly after presentation of a statement or invoice
therefor, and whether any Loan is made or any Letter of Credit is Issued (i) to
pay or reimburse the Agents for all their respective out of pocket costs and
expenses reasonably incurred in connection with the development, preparation and
execution of the Loan Documents and any amendment, supplement or modification
thereto (whether or not executed or effective), any other documents prepared in
connection therewith and the consummation and administration of the transactions
contemplated thereby, including the reasonable fees and disbursements of Special
Counsel, (ii) to pay or reimburse each Credit Party for all of its out of pocket
costs and expenses, including reasonable fees and disbursements of counsel
(including allocated costs of internal counsel) (to the extent set forth in a
reasonably detailed invoice therefor), incurred in connection with the
preservation, protection or enforcement of any rights under the Loan Documents
and any such other documents, including, without limitation, the reasonable fees
and disbursements of counsel (to the extent set forth in a reasonably detailed
invoice therefor) to each Credit Party and including all such out of pocket
costs and expenses incurred during any workout, restructuring or negotiations in
respect hereof, (iii) to pay, indemnify, and hold each Credit Party harmless
from and against any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of, or consummation of any
of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, the Loan
Documents and any such other documents, and (iv) to pay, indemnify and hold each
Credit Party and each of its officers, directors, employees and other agents and
representatives harmless from and against any and all other liabilities,
obligations, claims, losses, damages, penalties, actions, judgments, suits, and
out of pocket costs, expenses and disbursements of any kind or nature whatsoever
(including reasonable counsel fees and disbursements to the extent set forth in
a reasonably detailed invoice therefor) with respect to the execution, delivery,
performance, enforcement and administration of, or in any other way arising out
of or relating to, the Loan Documents (all the foregoing referred to in this
clause (iv), collectively, the “Indemnified Liabilities”); provided, however,
that the Borrower shall have no obligation to pay Indemnified Liabilities to any
Credit Party to the extent arising out of the gross negligence or willful
misconduct of such Credit Party as determined by a court of competent
jurisdiction in a final and non-appealable decision. The agreements in this
Section shall survive the performance by the Borrower of all of its other
obligations under the Loan Documents.

 

79



--------------------------------------------------------------------------------

11.21. Treatment of Certain Information

Each Credit Party agrees (on behalf of itself and each of its affiliates,
directors, officers, employees and representatives) to use reasonable
precautions to keep confidential, in accordance with their customary procedures
for handling confidential information of the same nature, all non public
information supplied by the Borrower or any of its Subsidiaries pursuant to this
Agreement which (a) is identified by such Person as being confidential at the
time the same is delivered to such Credit Party, or (b) constitutes any
financial statement, financial projections or forecasts, budget, compliance
certificate, audit report, management letter or accountants’ certification
delivered hereunder, provided, however, that nothing herein shall limit the
disclosure of any such information (i) to the extent required by law, rule,
regulation or judicial process, (ii) on a confidential basis, to counsel to any
Credit Party, (iii) to bank examiners, auditors or accountants, and any
analogous counterpart thereof, (iv) to the Credit Parties, (v) in connection
with any litigation to which any one or more of the Credit Parties is a party,
(vi) to any assignee or participant (or prospective assignee or participant) so
long as such assignee or participant (or prospective assignee or participant)
agrees to keep such information confidential on substantially the same basis as
set forth in this Section, (vii) to affiliates of the Credit Parties, or
(viii) following the end of the thirty-sixth month after such information was so
supplied.

11.22. USA PATRIOT Act Notice

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of each Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Borrower in accordance with the Act.

11.23. No Advisory or Fiduciary Responsibility

In connection with all aspects of each transaction contemplated hereby, the
Borrower acknowledges and agrees, and acknowledges its Affiliates’ understanding
that: (i) the credit facility provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arrangers, on
the other hand, and the Borrower is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Administrative Agent and the Arrangers
each is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for the Borrower or any of its Affiliates,
stockholders, creditors or employees or any other Person; (iii) neither the
Administrative Agent nor the Arrangers has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Borrower with respect to any
of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document

 

80



--------------------------------------------------------------------------------

(irrespective of whether the Administrative Agent or the Arrangers has advised
or is currently advising the Borrower or any of its Affiliates on other matters)
and neither the Administrative Agent nor the Arrangers has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent and the Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent nor the Arrangers has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Administrative Agent and the Arrangers have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty.

 

81



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

 

KOHL’S CORPORATION By:  

/s/ R. Lawrence Montgomery

Name:   R. Lawrence Montgomery Title:   Chairman, Chief Executive Officer



--------------------------------------------------------------------------------

KOHL’S CORPORATION

CREDIT AGREEMENT

 

THE BANK OF NEW YORK, in its

individual capacity, as Swing Line Lender

and as Administrative Agent

By:  

/s/ William M. Barnum, Jr.

Name:   William M. Barnum, Jr. Title:   Vice President



--------------------------------------------------------------------------------

KOHL’S CORPORATION

CREDIT AGREEMENT

 

BANK OF AMERICA, N.A. in its

individual capacity, as an Issuing Bank

and as Syndication Agent

By:  

/s/ Ross Evans

Name:   Ross Evans Title:   Vice President



--------------------------------------------------------------------------------

KOHL’S CORPORATION

CREDIT AGREEMENT

 

JPMORGAN CHASE BANK, N.A.,

individually and as Co-Documentation Agent

By:  

/s/ Barry Bergman

Name:   Barry Bergman Title:   Managing Director



--------------------------------------------------------------------------------

KOHL’S CORPORATION

CREDIT AGREEMENT

 

U.S. BANK, NATIONAL ASSOCIATION,

individually and as Co-Documentation Agent

By:  

/s/ Caroline V. Krider

Name:   Caroline V. Krider Title:   Vice President & Senior Lender



--------------------------------------------------------------------------------

KOHL’S CORPORATION

CREDIT AGREEMENT

 

WACHOVIA BANK, NATIONAL

ASSOCIATION, individually and as Co-Documentation Agent

By:  

/s/ Anthony D. Braxton

Name:   Anthony D. Braxton Title:   Director



--------------------------------------------------------------------------------

KOHL’S CORPORATION

CREDIT AGREEMENT

 

MORGAN STANLEY BANK By:  

/s/ Daniel Twenge

Name:   Daniel Twenge Title:   Authorized Signatory   Morgan Stanley Bank



--------------------------------------------------------------------------------

KOHL’S CORPORATION

CREDIT AGREEMENT

 

UBS LOAN FINANCE LLC By:  

/s/ Richard L. Tavrow

Name:   Richard L. Tavrow Title:   Director By:  

/s/ Irja R. Otsa

Name:   Irja R. Osta Title:   Associate Director



--------------------------------------------------------------------------------

KOHL’S CORPORATION

CREDIT AGREEMENT

 

FIFTH THIRD BANK By:  

/s/ Christopher D. Jones

Name:   Christopher D. Jones Title:   Vice President



--------------------------------------------------------------------------------

KOHL’S CORPORATION

CREDIT AGREEMENT

 

UNION BANK OF CALIFORNIA, N.A. By:  

/s/ Tawny J. Palovchik

Name:   Tawny J. Palovchik Title:   Investment Banking Officer



--------------------------------------------------------------------------------

KOHL’S CORPORATION

CREDIT AGREEMENT

 

COMERICA BANK By:  

/s/ Heather A Whiting

Name:   Heather A Whiting Title:   Assistant Vice President



--------------------------------------------------------------------------------

KOHL’S CORPORATION

CREDIT AGREEMENT

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION

By:  

/s/ Mark H. Halldorson

Name:   Mark H. Halldorson Title:   Vice President



--------------------------------------------------------------------------------

KOHL’S CORPORATION

CREDIT AGREEMENT

 

CITIBANK, N.A. By:  

/s/ Michel R.R. Pendill

Name:   Michel R.R. Pendill Title:   Vice President



--------------------------------------------------------------------------------

KOHL’S CORPORATION

CREDIT AGREEMENT

 

NATIONAL CITY BANK By:  

/s/ Brian T. Strayton

Name:   Brian T. Strayton Title:   Senior Vice President



--------------------------------------------------------------------------------

KOHL’S CORPORATION

CREDIT AGREEMENT

 

M&I MARSHALL & ILSLEY BANK By:  

/s/ Leo D. Freeman

Name:   Leo D. Freeman Title:   Vice President By:  

/s/ James R. Miller

Name:   James R. Miller Title:   Senior Vice President



--------------------------------------------------------------------------------

KOHL’S CORPORATION

CREDIT AGREEMENT

 

THE NORTHERN TRUST COMPANY By:  

/s/ David E. Graham

Name:   David E. Graham Title:   Commercial Banking Officer



--------------------------------------------------------------------------------

KOHL’S EXHIBIT A

LIST OF REVOLVING CREDIT COMMITMENT AMOUNTS

 

     Revolving Credit
Commitment Amount

Bank of America, N.A.

   $ 100,000,000.00

The Bank of New York

   $ 100,000,000.00

JPMorgan Chase Bank, N.A.

   $ 90,000,000.00

US Bank, National Association

   $ 90,000,000.00

Wachovia Bank, National Association

   $ 90,000,000.00

Morgan Stanley Bank

   $ 70,000,000.00

Fifth Third Bank

   $ 50,000,000.00

UBS Loan Finance LLC

   $ 50,000,000.00

Union Bank of California, N.A.

   $ 50,000,000.00

Citibank, N.A.

   $ 40,000,000.00

Comerica Bank

   $ 40,000,000.00

Wells Fargo Bank, National Association

   $ 40,000,000.00

M&I Marshall & Ilsley Bank

   $ 30,000,000.00

National City Bank

   $ 30,000,000.00

The Northern Trust Company

   $ 30,000,000.00

TOTAL

   $ 900,000,000.00       



--------------------------------------------------------------------------------

KOHL’S EXHIBIT B

FORM OF NOTE

 

                     , 2006       New York, New York

FOR VALUE RECEIVED, the undersigned, KOHL’S CORPORATION, a Wisconsin corporation
(the “Borrower”), hereby promises to pay to the order of              (the
“Lender”) the unpaid principal amount of the Loans made by the Lender, and to
pay interest from the date hereof on the principal balance thereof from time to
time outstanding, at the rate or rates, and at the times, set forth in the
Credit Agreement, dated as of October 12, 2006, among Kohl’s Corporation (the
“Borrower”), the Lenders party thereto, Bank of America, N.A., as an Issuing
Bank and as the Syndication Agent, JPMorgan Chase Bank, N.A., U.S. Bank,
National Association and Wachovia Bank, National Association, as
Co-Documentation Agents, and The Bank of New York, as an Issuing Bank, Swing
Line Lender, and as Administrative Agent (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
in each case at the office of the Administrative Agent located at One Wall
Street, New York, New York, or at such other place as the Administrative Agent
may specify from time to time, in lawful money of the United States of America
in immediately available funds.

Capitalized terms used herein which are not otherwise defined herein shall have
the respective meanings ascribed thereto in the Credit Agreement.

The Loans evidenced by this Note are prepayable in the amounts and under the
circumstances, and its maturity is subject to acceleration upon the terms, set
forth in the Credit Agreement. This Note is one of the Notes under, and as such
term is defined in, the Credit Agreement, and is subject to, and should be
construed in accordance with, the provisions thereof, and is entitled to the
benefits and security set forth in the Loan Documents.

The Lender is hereby authorized to record on the schedule annexed hereto, and
any continuation sheets which the Lender may attach hereto, (i) the date and
amount of each Loan made by the Lender, (ii) the character thereof as a
Revolving Credit Loan (and whether an ABR Advance, a Eurodollar Advance, or a
combination thereof), a Competitive Bid Loan or a Swing Line Loan, (iii) the
interest rate (without regard to the Applicable Margin) and Interest Period (if
any) applicable thereto, and (iv) the date and amount of each conversion of, and
each payment or prepayment of principal of, any such Loan. No failure to so
record or any error in so recording shall affect the obligation of the Borrower
to repay the Loans, together with interest thereon, as provided in the Credit
Agreement, and the outstanding principal balance of the Loans made by the Lender
as set forth in such schedule shall be presumed to be correct absent manifest
error.

 

1



--------------------------------------------------------------------------------

Except as specifically otherwise provided in the Credit Agreement, the Borrower
hereby waives presentment, demand, notice of dishonor, protest, notice of
protest and all other demands, protests and notices in connection with the
execution, delivery, performance, collection and enforcement of this Note.

Whenever in this Note either party hereto is referred to, such reference shall
be deemed to include the successors and assigns of such party. The Borrower
shall not have the right to assign its rights or obligations hereunder or any
interest herein (and any such attempted assignment shall be void), except as
expressly permitted by the Loan Documents. No failure or delay of the Lender in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. Neither this Note nor any provision hereof may be waived,
amended or modified, nor shall any departure therefrom be consented to, except
pursuant to a written agreement entered into between the Borrower and the Lender
with respect to which such waiver, amendment, modification or consent is to
apply, subject to any consent required in accordance with Section 11.1 of the
Credit Agreement.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.

All communications and notices hereunder shall be in writing and given as
provided in Section 11.2 of the Credit Agreement.

The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Note or the other Loan Documents, or for recognition or
enforcement of any judgment, and the Borrower hereby irrevocably and
unconditionally agrees that, to the extent permitted by applicable law, all
claims in respect of any such action or proceeding may be heard and determined
in such New York State court or, to the extent permitted by applicable law, in
such Federal court. The Borrower, and by accepting this Note, the Lender, agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Note shall affect any right that the
Lender may otherwise have to bring any action or proceeding relating to this
Note or the other Loan Documents against the Borrower, or any of its property,
in the courts of any jurisdiction.

The Borrower, and by accepting this Note, the Lender, hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Note or the
other Loan Documents in any court referred to in the preceding paragraph hereof.
The Borrower, and by accepting this Note, the Lender, hereby irrevocably waives,
to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

2



--------------------------------------------------------------------------------

The Borrower, and by accepting this Note, the Lender, irrevocably consents to
service of process in the manner provided for notices herein. Nothing herein
will affect the right of the Borrower to serve process in any other manner
permitted by law.

THE BORROWER, AND BY ACCEPTING THIS NOTE, THE LENDER, HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS NOTE. THE BORROWER (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE LENDER HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH LENDER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT SUCH LENDER HAS BEEN
INDUCED TO ACCEPT THIS NOTE AND ENTER INTO THE LOAN DOCUMENTS TO WHICH IT IS A
PARTY BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.

 

KOHL’S CORPORATION By:  

 

Name:  

 

Title:  

 

 

3



--------------------------------------------------------------------------------

SCHEDULE TO

NOTE

 

Date   Type of
Loan/Advance   Amount   Amount of
principal
converted, paid
or prepaid   Interest Rate   Interest Period   Notation Made by

 

4



--------------------------------------------------------------------------------

KOHL’S EXHIBIT C-1

FORM OF BORROWING REQUEST

[Date]

The Bank of New York, as

Administrative Agent

One Wall Street

Agency Function Administration

18th Floor

New York, New York 10286

Attention: Susan E. Baratta

The Bank of New York, as

Administrative Agent

One Wall Street

New York, New York 10286

Attention: William M. Barnum

Reference is made to the Credit Agreement, dated as of October 12, 2006, among
Kohl’s Corporation (the “Borrower”), the Lenders party thereto, Bank of America,
N.A., as an Issuing Bank and as the Syndication Agent, JPMorgan Chase Bank,
N.A., U.S. Bank, National Association and Wachovia Bank, National Association as
Co-Documentation Agents, and The Bank of New York, as an Issuing Bank, Swing
Line Lender, and as Administrative Agent (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein that are defined in the Credit Agreement shall
have the meanings therein defined.

1. Pursuant to Section 2.5 of the Credit Agreement, the Borrower hereby gives
notice of its intention to borrow Revolving Credit Loans and/or Swing Line Loans
in an aggregate principal amount of $             on                 , 20    
which borrowing(s) shall consist of the following Advances and/or Swing Line
Loans:

A) Revolving Credit Loans:

Type of Advance
(Eurodollar and/or

or ABR Advance)

  Amount Advances  

Initial Interest

Period for
Eurodollar
Advances

    Advances   $                    months [days]     Advances   $              
     months [days]     Advances   $                    months [days]



--------------------------------------------------------------------------------

B) Swing Line Loans:

Amount   Swing Line
Interest Period   [Requested Negotiated Rate]   $                           
days     .     % $                            days     .     % $              
             days     .     %

2. The Borrower hereby certifies that on the date hereof and on the Borrowing
Date set forth above, and after giving effect to the Loans requested hereby
(i) there exists and shall exist no Default or Event of Default, and (ii) each
of the representations and warranties contained in each Loan Document (other
than that contained in the last sentence of Section 4.9 of the Credit Agreement)
is and shall be true and correct, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties were true and correct at such earlier date.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Borrowing Request to be duly
executed as of the date and year first written above.

 

KOHL’S CORPORATION By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

KOHL’S EXHIBIT C-2

FORM OF LETTER OF CREDIT REQUEST

[Date]

The Bank of New York, as

Administrative Agent

One Wall Street

Agency Function Administration

18th Floor

New York, New York 10286

Attention: Susan E. Baratta

The Bank of New York, as

Administrative Agent

One Wall Street

New York, New York 10286

Attention: William M. Barnum

Reference is made to the Credit Agreement, dated as of October 12, 2006, among
Kohl’s Corporation (the “Borrower”), the Lenders party thereto, Bank of America,
N.A., as an Issuing Bank and the Syndication Agent, JPMorgan Chase Bank, N.A.,
U.S. Bank, National Association and Wachovia Bank, National Association, as
Co-Documentation Agents, and The Bank of New York, as an Issuing Bank, the Swing
Line Lender, and as Administrative Agent (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein that are defined in the Credit Agreement shall
have the meanings therein defined.

1. Pursuant to Sections 2.10 and 6.2 of the Credit Agreement, the Borrower
hereby requests that [            ], as an Issuing Bank issue a Letter of Credit
on                      , 20     (the “Borrowing Date”), in accordance with the
information annexed hereto (attach additional sheets if necessary).

2. The Borrower hereby certifies that on the date hereof and on the Borrowing
Date set forth above, and after giving effect to the Letters of Credit requested
hereby and any Loans made on the requested Borrowing Date (i) there exists and
shall exist no Default or Event of Default, (ii) each of the representations and
warranties contained in each Loan Document (other than that contained in the
last sentence of Section 4.9 of the Credit Agreement) is and shall be true and
correct, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
were true and correct at such earlier date.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Letter of Credit Request to be
duly executed as of the date and year first written above.

 

KOHL’S CORPORATION

By:

 

 

Name:

 

 

Title:

 

 

 

2



--------------------------------------------------------------------------------

LETTER OF CREDIT INFORMATION

 

1.        Name of Beneficiary: ___________________________________. 2.   
Address of Beneficiary to which Letter of Credit will be sent:
______________________    ___________________________________. 3    Obligations
in respect of which the Letter of Credit is to be issued: ___________________   
___________________________________. 4.    Conditions under which a drawing may
be made (specify any documentation required to be delivered with any drawing
request): _________________________________. 5.    Maximum amount to be
available under such Letter of Credit: $             . 6.    Requested date of
issuance:                          ,         . 7.    Requested date of
expiration:                          ,         .

 

3



--------------------------------------------------------------------------------

KOHL’S EXHIBIT D

FORM OF NOTICE OF CONVERSION

[Date]

The Bank of New York, as

Administrative Agent

One Wall Street

Agency Function Administration

18th Floor

New York, New York 10286

Attention: Susan E. Baratta

The Bank of New York, as

Administrative Agent

One Wall Street

New York, New York 10286

Attention: William M. Barnum

Reference is made to the Credit Agreement, dated as of October 12, 2006, among
Kohl’s Corporation (the “Borrower”), the Lenders party thereto, Bank of America,
N.A., as an Issuing Bank and as the Syndication Agent, JPMorgan Chase Bank,
N.A., U.S. Bank, National Association and Wachovia Bank, National Association,
as Co-Documentation Agents, and The Bank of New York, as an Issuing Bank, the
Swing Line Lender, and as Administrative Agent (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein that are defined in the Credit Agreement shall
have the meanings therein defined.

1. Pursuant to Section 3.3 of the Credit Agreement, the Borrower hereby gives
notice of its request to convert Advances as set forth below:

[(a) on                  ,         , to convert $             in principal
amount of presently outstanding Eurodollar Advances having an Interest Period
that expires on                      ,              to ABR Advances;

(b) on                  ,         , to convert $             in principal amount
of presently outstanding Eurodollar Advances having an Interest Period that
expires on                      ,          to new Eurodollar Advances that have
an initial Interest Period of      months; and

(c) on                  ,         , to convert $             in principal amount
of presently outstanding ABR Advances to Eurodollar Advances that have an
initial Interest Period of      months.]



--------------------------------------------------------------------------------

2. The Borrower hereby certifies that on the date hereof and on the requested
Conversion Dates set forth above, there exists and there shall exist no Default
or Event of Default.

IN WITNESS WHEREOF, the Borrower has caused this Notice of Conversion to be duly
executed as of the date and year first written above.

 

KOHL’S CORPORATION

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

KOHL’S EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

I,                     , do hereby certify that I am the              of Kohl’s
Corporation (the “Borrower”), and that, as such, I am duly authorized to execute
and deliver this Compliance Certificate on the Borrower’s behalf pursuant to
Section 7.1(c) of the Credit Agreement, dated as of October __, 2006, among the
Borrower, the Lenders party thereto, Bank of America, N.A., as an Issuing Bank
and as the Syndication Agents, JPMorgan Chase Bank, N.A., U.S. Bank, National
Association and Wachovia Bank, National Association, as Co-Documentation Agents,
and The Bank of New York, as an Issuing Bank, the Swing Line Lender, and as
Administrative Agent (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Capitalized terms used
herein that are defined in the Credit Agreement shall have the meanings therein
defined.

I hereby certify that:

1. The Leverage Ratio as of the fiscal quarter ended was   .    :1.00,
calculated as set forth on Schedule 1.

2. There exists no violation of any covenant or agreement contained in any Loan
Document, and no condition or event has occurred which would constitute a
Default under the Credit Agreement[, EXCEPT AS FOLLOWS]:

[SPECIFY ALL SUCH VIOLATIONS, CONDITIONS AND EVENTS AND THE NATURE AND STATUS
THEREOF].

IN WITNESS WHEREOF, I have executed this Compliance Certificate on this      day
of                     ,         .



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

dated     /    /    

CALCULATION OF THE LEVERAGE RATIO

 

INCLUDED INDEBTEDNESS    A.    Consolidated Indebtedness    $                 B.
   Permitted exclusions for L/C obligations    $                 C.    Permitted
exclusions for unamortized debt discount    $                              D.   
Sub-total (A - B - C)    $                 E.    Rent x 8    $                
             F.    Included Indebtedness (D + E)    $             
CAPITALIZATION    G.    Net Worth    $                 H.    Investments    $
                             I.    Sub-total (G - H)    $                 J.   
Included Indebtedness (from F, above)    $                              K.   
Capitalization (I + J)    $                 Leverage Ratio as of the Fiscal
Quarter End        .    :1.00    Maximum permitted Leverage Ratio pursuant to
Section 7.8(a) of the Credit Agreement      0.70:1.00



--------------------------------------------------------------------------------

KOHL’S EXHIBIT G

FORM OF REVOLVING CREDIT INCREASE SUPPLEMENT

SUPPLEMENT, dated as of                 , 20     to Credit Agreement, dated as
of October 12, 2006, among Kohl’s Corporation (the “Borrower”), the Lenders
party thereto, Bank of America, N.A., as an Issuing Bank and as the Syndication
Agent, JPMorgan Chase Bank, N.A., U.S. Bank, National Association and Wachovia
Bank, National Association, as Co-Documentation Agents, and The Bank of New
York, as an Issuing Bank, the Swing Line Lender, and as Administrative Agent (as
the same may be amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”).

Capitalized terms used herein that are defined in the Credit Agreement shall
have the meanings therein defined.

1. The Borrower hereby proposes to increase (the “Increase”) the Aggregate
Revolving Credit Commitment Amount from $             to $            .

2. The following undersigned Lender(s) have been invited by the Borrower, and
are ready, willing and able, to increase the amount of their respective
Revolving Credit Commitment Amounts as follows:

 

Revolving Credit Commitment Amount

(after giving effect to the Increase)

   Name of Lender

 

 

3. The following undersigned Proposed Lender(s) have been invited by the
Borrower to, and are ready, willing and able to, become “Lenders” and extend a
Revolving Credit Commitment under the Agreement as follows:

 

Revolving Credit Commitment Amount

(after giving effect to the Increase)

   Name of Lender

 

 

4. The proposed effective date for the Increase is             , 20    .

5. The Borrower hereby represents and warrants to the Administrative Agent, each
Issuing Bank, each Swing Line Lender, each Lender and each Proposed Lender as
follows:

(a) immediately before and after giving effect to the Increase no Default or
Event of Default shall exist, and



--------------------------------------------------------------------------------

(b) the sum of the Aggregate Revolving Credit Commitment Amount, immediately
after giving effect to the Increase, shall not exceed $1,100,000,000

6. Attached hereto is a revised Exhibit A, after giving effect to the Increase,
listing each Lender’s Revolving Credit Commitment Amount.

7. Pursuant to Section 2.7(c) of the Credit Agreement, by execution and delivery
of this Supplement, together with the satisfaction of all of the other
requirements set forth in Section 2.7(c), each undersigned Lender and Proposed
Lender (i) shall have, on and as of the effective date of the Increase, a
Revolving Credit Commitment Amount equal to the amount set forth next to its
name on the revised Exhibit A attached hereto and (ii) in the event it is a
Proposed Lender, shall be, and shall be deemed to be, a “Lender” under, and as
such term is defined in, the Agreement and shall have made, and shall be deemed
to have made, the representations, warranties and covenants of a Lender
contained in the Agreement on and as of the date hereof.

 

KOHL’S CORPORATION

By:

 

 

Name:

 

 

Title:

 

 

THE BANK OF NEW YORK,

as Administrative Agent

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

[EXISTING LENDER INCREASING ITS

REVOLVING CREDIT COMMITMENT AMOUNT]

 

By:

 

 

Name:

 

 

Title:

 

 

[PROPOSED LENDER]

 

By:

 

 

Name:

 

 

Title:

 

 

 

Applicable

Lending

Office for

ABR Advances

 

Applicable

Lending Office

for Eurodollar

Advances

 

Address

for Notices

 

 

 

 

 

 

 

 

 

 

Attention:

  Attention:   Attention:

Telephone:

  Telephone:   Telephone:

Facsimile:

  Facsimile:   Facsimile:



--------------------------------------------------------------------------------

KOHL’S EXHIBIT H

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Assignment and Assumption
Agreement”) is dated as of the Effective Date set forth below and is entered
into by and between the Assignor identified in item 1 below (the “Assignor”) and
the Assignee identified in item 2 below (the “Assignee”). Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, the “Credit Agreement”), receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption Agreement as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any Letters of Credit,
guarantees, and Swing Line Loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption Agreement, without representation or warranty by the
Assignor.

 

1.       Assignor:    ___________________________________     
___________________________________ 2.   Assignee:   
___________________________________      ___________________________________ 3.
  Borrower:    Kohl’s Corporation 4.   Administrative Agent:    The Bank of New
York, as the Administrative Agent under the Credit Agreement



--------------------------------------------------------------------------------

5.        Credit Agreement:    The Credit Agreement dated as of October 12, 2006
among Kohl’s Corporation, the Lenders parties thereto, Bank of America, N.A., as
an Issuing Bank and the Syndication Agent, JP Morgan Chase Bank, N.A., U.S.
Bank, National Association and Wachovia Bank, National Association, as
Co-Documentation Agents and The Bank of New York, as an Issuing Bank, the Swing
Line Lender and the Administrative Agent 6.    Assigned Interest:   

 

Assignor   Assignee   Facility
Assigned  

Aggregate
Amount of
Commitment/

Loans for all
Lenders

 

Amount of
Commitment/

Loans
Assigned

  Percentage
Assigned of
Commitment/Loans   CUSIP
Number       $   $   %         $   $   %         $   $   %  

 

[7.        Trade Date:    ___________________]

Effective Date:                          , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption Agreement are hereby
agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

Name:

 

 

Title:

 

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

Name:

 

 

Title:

 

 

 

2



--------------------------------------------------------------------------------

[CONSENTED TO1]

KOHL’S CORPORATION

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

THE BANK OF NEW YORK, as
Administrative Agent

By:

 

 

Name:

 

 

Title:

 

 

 

[NAME OF ISSUING BANK OR SWING LINE LENDER AS APPLICABLE]

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

1 Such consents shall be required to the extent provided in the Credit
Agreement.

 

3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION AGREEMENT

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption Agreement and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.6(b) of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 11.6(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.1 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption Agreement and
to purchase the Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption Agreement and
to purchase the Assigned Interest, and (vii) if it is a Foreign Lender, attached
to the Assignment and Assumption Agreement is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to, on or after the Effective Date. The Assignor and
the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Assumption Agreement shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption Agreement may be executed
in any number of counterparts, which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption Agreement. This
Assignment and Assumption Agreement shall be governed by, and construed in
accordance with the law of the State of New York.

 

2



--------------------------------------------------------------------------------

KOHL’S EXHIBIT I

FORM OF COMPETITIVE BID REQUEST

[Date]

The Bank of New York, as

Administrative Agent

One Wall Street

Agency Function Administration

18th Floor

New York, New York 10286

Attention: Susan E. Baratta

The Bank of New York, as

Administrative Agent

One Wall Street

New York, New York 10286

Attention: William M. Barnum

Reference is made to the Credit Agreement, dated as of October 12, 2006, among
Kohl’s Corporation (the “Borrower”), the Lenders party thereto, Bank of America,
N.A., as an Issuing Bank and as the Syndication Agent, JPMorgan Chase Bank,
N.A., U.S. Bank, National Association and Wachovia Bank, National Association,
as Co-Documentation Agents, and The Bank of New York, as an Issuing Bank, the
Swing Line Lender, and as Administrative Agent (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein that are defined in the Credit Agreement shall
have the meanings therein defined.

1. Pursuant to Section 2.6 of the Credit Agreement, the Borrower hereby gives
notice of the Borrower’s request to borrow Competitive Bid Loans in the
aggregate sum of $             on             , 20     which borrowing shall
consist of the following Competitive Interest Periods and amounts corresponding
thereto:

 

Competitive

Interest Period

  

Amount

     days    $                  days    $                  days    $            

 

1



--------------------------------------------------------------------------------

2. The Borrower hereby certifies that on the date hereof and on the Borrowing
Date set forth above, and after giving effect to the Competitive Bid Loans
requested hereby (i) there exists and shall exist no Default or Event of
Default, and (ii) each of the representations and warranties contained in each
Loan Document is and shall be true and correct, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties were true and correct at such earlier
date.

IN WITNESS WHEREOF, the Borrower has caused this Competitive Bid Request to be
duly executed as of the date and year first written above.

 

KOHL’S CORPORATION

By:

 

 

Name:

 

 

Title:

 

 

 

2



--------------------------------------------------------------------------------

KOHL’S EXHIBIT J

FORM OF INVITATION TO BID

[Date]

To the Lenders under the

Credit Agreement referred to below

Reference is made to the Credit Agreement, dated as of October 12, 2006, among
Kohl’s Corporation (the “Borrower”), the Lenders party thereto, Bank of America,
N.A., as an Issuing Bank and as the Syndication Agent, JPMorgan Chase Bank,
N.A., U.S. Bank, National Association and Wachovia Bank, National Association,
as Co- Documentation Agents, and The Bank of New York, as an Issuing Bank, the
Swing Line Lender, and as Administrative Agent (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein that are defined in the Credit Agreement shall
have the meanings therein defined.

Pursuant to a Competitive Bid Request, dated             , 20     the Borrower
gave notice of its request to borrow Competitive Bid Loans in the aggregate sum
of $             on             , 20     which borrowing would consist of the
following:

 

Competitive

Interest Period

  

Amount

     days    $                  days    $                  days    $            

The Lenders are hereby invited to bid, pursuant to the terms and conditions of
the Credit Agreement, on such requested Competitive Bid Loans.

 

Very truly yours,

THE BANK OF NEW YORK,

as Administrative Agent

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

KOHL’S EXHIBIT K

FORM OF COMPETITIVE BID

[Date]

The Bank of New York, as

Administrative Agent

One Wall Street

Agency Function Administration

18th Floor

New York, New York 10286

Attention: Susan E. Baratta

The Bank of New York, as

Administrative Agent

One Wall Street

New York, New York 10286

Attention: William M. Barnum

Reference is made to the Credit Agreement, dated as of October 12, 2006, among
Kohl’s Corporation (the “Borrower”), the Lenders party thereto, Bank of America,
N.A., as an Issuing Bank and as the Syndication Agent, JPMorgan Chase Bank,
N.A., U.S. Bank, National Association and Wachovia Bank, National Association,
as Co- Documentation Agents, and The Bank of New York, as an Issuing Bank, the
Swing Line Lender, and as Administrative Agent (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein that are defined in the Credit Agreement shall
have the meanings therein defined.

In response to the Competitive Bid Request, dated            , 20     the
undersigned Lender hereby offers to make Competitive Bid Loans in the aggregate
sum of $             on             , 20     which borrowing shall consist of
the following Competitive Interest Periods and the amounts and Competitive Bid
Rates corresponding thereto:

 

Competitive

Interest Period

  

Amount

  

Competitive Bid Rate

     days    $                    .    %      days    $               
    .    %      days    $                    .    %

 

1



--------------------------------------------------------------------------------

Very truly yours, [LENDER]

By:

 

 

Name:

 

 

Title:

 

 

 

2



--------------------------------------------------------------------------------

KOHL’S EXHIBIT L

FORM OF COMPETITIVE BID ACCEPT/REJECT LETTER

[Date]

The Bank of New York, as

Administrative Agent

One Wall Street

Agency Function Administration

18th Floor

New York, New York 10286

Attention: Susan E. Baratta

The Bank of New York, as

Administrative Agent

One Wall Street

New York, New York 10286

Attention: William M. Barnum

Reference is made to the Credit Agreement, dated as of October 12, 2006, among
Kohl’s Corporation (the “Borrower”), the Lenders party thereto, Bank of America,
N.A., as an Issuing Bank and as the Syndication Agent, JPMorgan Chase Bank,
N.A., U.S. Bank, National Association and Wachovia Bank, National Association as
Co- Documentation Agents, and The Bank of New York, as an Issuing Bank, the
Swing Line Lender, and as Administrative Agent (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein that are defined in the Credit Agreement shall
have the meanings therein defined.

Pursuant to Section 2.6(d) of the Agreement, the Borrower hereby gives notice of
its acceptance of the following Competitive Bids and its rejection of all other
Competitive Bids, in each case made pursuant to the Competitive Bid Request,
dated              20    :

Competitive

 

Competitive

Lender

  Amount   Interest Period   Competitive Bid Rate   __________   $             
       days       .     % __________   $                     days       .     %
__________   $                     days       .     %

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower hereby has caused this Competitive Bid
Accept/Reject Letter to be duly executed as of the date and year first written
above.

 

KOHL’S CORPORATION

By:

 

 

Name:

 

 

Title:

 

 

 

2



--------------------------------------------------------------------------------

SCHEDULE 1.1

Existing Letters of Credit

None



--------------------------------------------------------------------------------

SCHEDULE 4.4

List of Litigation

None



--------------------------------------------------------------------------------

SCHEDULE 4.8

List of Existing Pension Plans

None



--------------------------------------------------------------------------------

SCHEDULE 8.2

List of Liens

None



--------------------------------------------------------------------------------

SCHEDULE 8.9

List of Existing Restrictive Agreements

None